


Exhibit 10.04

 

THE CALIFORNIA COASTAL COMMUNITIES, INC.

 

RETIREMENT PLAN

 

 

Generally Effective January 1, 2009

(Amended and Restated through December 31, 2009)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

 

3

 

 

 

ARTICLE II ELIGIBILITY

 

18

 

 

 

ARTICLE III RETIREMENT, TERMINATION, OR DEATH

 

20

 

 

 

ARTICLE IV FUNDING OF BENEFITS

 

36

 

 

 

ARTICLE V TRUST AGREEMENT AND TRUST FUND

 

37

 

 

 

ARTICLE VI CERTAIN LIMITATIONS ON BENEFITS

 

37

 

 

 

ARTICLE VII PLAN ADMINISTRATION

 

38

 

 

 

ARTICLE VIII AMENDMENT AND TERMINATION; PARTICIPATION AND WITHDRAWAL BY
COMPANIES; PLAN MERGERS

 

42

 

 

 

ARTICLE IX TOP-HEAVY PROVISIONS

 

45

 

 

 

ARTICLE X GENERAL PROVISIONS

 

45

 

 

 

ARTICLE XI SPECIAL PROVISIONS RELATING TO THE CUTBACK OF OPERATIONS AT THE
HAMPTON LOCATION

 

49

 

 

 

ARTICLE XII SPECIAL PROVISIONS RELATING TO THE CUTBACK OF OPERATIONS AT THE LA
JOLLA LOCATION

 

51

 

 

 

ARTICLE XIII ADDITIONAL SPECIAL RULES

 

52

 

 

 

ARTICLE XIV SPECIAL PROVISIONS RELATING TO FORMER PARTICIPANTS IN THE
ENGINEERING RESEARCH, INCORPORATED RETIREMENT PLAN FOR SALARIED EMPLOYEES AND
THE ENGINEERING RESEARCH, INC. HOURLY EMPLOYEES PENSION PLAN

 

55

 

 

 

ARTICLE XV SPECIAL VESTING RULES IN CONNECTION WITH CORPORATE OFFICE SHUTDOWN
AND COMPANY STREAMLINING

 

76

 

 

 

APPENDIX I LIMITATIONS ON BENEFITS

 

I-1

 

 

 

APPENDIX II DISTRIBUTION PROVISIONS

 

II-1

 

 

 

APPENDIX III TOP HEAVY PROVISIONS

 

III-1

 

i

--------------------------------------------------------------------------------


 

THE CALIFORNIA COASTAL COMMUNITIES, INC.

 

RETIREMENT PLAN

 

Effective December 31, 1993, the name of the Bolsa Chica Company Retirement Plan
was officially changed to the Koll Real Estate Group Retirement Plan (the
“Plan”) and Plan benefits were frozen.(1)  Effective January 1, 1999 the Plan
was renamed The California Coastal Communities, Inc. Retirement Plan.  The Plan
has been amended to incorporate certain required changes, but benefit accruals
under this Plan remain frozen.

 

The Bolsa Chica Company Retirement Plan (formerly known as The Henley Properties
Inc. Retirement Plan and, prior to January 1, 1990, known as The Henley
Group, Inc. Retirement Plan) was originally adopted, effective June 1, 1986.

 

In connection with the change of the corporate name of Henley Properties Inc. to
The Bolsa Chica Company and the merger (the “1992 Merger”) of HP Merger Co., a
wholly owned subsidiary of The Bolsa Chica Company (known prior to the 1992
Merger as Henley Properties Inc.), with and into The Henley Group, Inc., the
name of the Plan was changed to The Bolsa Chica Company Retirement Plan.

 

The Henley Group, Inc. Retirement Plan was adopted as a pension plan for the
benefit of the employees of The Henley Group, Inc., a Delaware corporation,
effective June 1, 1986, by a resolution of Henley’s Board of Directors, as a
continuation of the Predecessor Plan.  In connection with the distribution as of
December 31, 1989 to shareholders of the Company of the stock of a subsidiary of
the Company, the Plan was divided into two Plans, the Company was renamed Henley
Properties Inc. and, effective January 1, 1990, the Plan became known as The
Henley Properties Inc. Retirement Plan.

 

The Plan was adopted as a continuation of and successor to The Signal
Companies, Inc. Retirement Plan (the “Signal Retirement Plan” or “Predecessor
Plan”) for individuals

 

(i)                                     who

 

(A)                              were actively employed on January 1, 1986 by
The Henley Group, Inc. (“Henley”) or a business that became a subsidiary or
division of Henley in connection with the distribution by Allied-Signal Inc.
(“Allied-Signal”) to the owners of its common stock of all of the shares of
Henley common stock as of May 27, 1986 (the “Spinoff”); or

 

--------------------------------------------------------------------------------

(1)                                  Effective September 30, 1993, The Bolsa
Chica Company changed its name to Koll Real Estate Group, Inc.  Consequently, as
of September 30, 1993, all references in this document to the Bolsa Chica
Company should be read as references to the Koll Real Estate Group, Inc. 
Effective January 1, 1999 all references to the Bolsa Chica Company and to Koll
Real Estate Group, Inc. should be read as references to California Coastal
Communities, Inc.

 

1

--------------------------------------------------------------------------------


 

(B)                                were actively employed on January 1, 1986 by
a member of the Allied-Signal controlled group of corporations and became
Employees in connection with the Spinoff; and

 

(ii)                                  who participated or were eligible to
participate in the Predecessor Plan on December 31, 1985,

 

subject to a transfer of all assets allocable to such individuals to the Plan
from the Predecessor Plan.  Benefits payable under this Plan shall not duplicate
benefits payable under the Predecessor Plan.

 

The Plan is intended to be tax-exempt and qualified under the provisions of
Section 401 and other applicable provisions of the Internal Revenue Code of
1986, as amended.

 

Pursuant to Notice 88-131, the Plan was amended to limit compensation for
purposes of computing accrued benefits under the Plan to $200,000 as of
January 1, 1989 (Model Amendment 1), and to prohibit the additional accrual of
benefits for highly compensated participants after May 1, 1989 (Model Amendment
2).

 

The Plan was amended and restated to comply with the Tax Reform Act of 1986 and
Section 401(a)(4) of the Internal Revenue Code as of January 1, 1989.  The
accrued benefit of highly compensated participants has been retroactively
adjusted to reflect the accrual of benefits after May 1, 1989 in accordance with
the terms of this Amended and Restated plan.

 

The Plan was also amended and restated effective January 1, 1990 in connection
with the corporate reorganization described above and to make certain other
changes.  The Plan was again amended and restated effective August 1, 1992 and
again as of the dates indicated in this document to reflect the name changes
described above and to make certain other changes.

 

Subject to Notice 88-131, the rights and obligations of each person covered by
the Plan who retires or whose employment otherwise terminates prior to the
effective date of any amendment or restatement shall be determined in accordance
with the Plan as in effect as of the date of his retirement or termination as
the case may be.

 

Effective December 31, 1993, benefit accruals under this Plan were frozen.

 

This Plan document contains changes requested by the Internal Revenue Service in
April and May of 1996 as part of the determination letter process.  The Plan
document also contains changes made as part of the IRS determination letter
process in 2001, including incorporation into this amended and restated Plan
document of Amendment No. 1, which was executed on December 14, 1999.

 

Effective January 1, 2009, unless otherwise indicated, this document constitutes
an amendment and restatement of the Plan.  Unless specifically provided to the
contrary in this document, the rights and benefits of a Plan Participant who
ceased to be an Employee before January 1, 2009 will be determined in accordance
with the terms of the Plan on the date on which that Participant ceased to be an
Employee, and in accordance with any provisions of the Plan that are
specifically made effective to that date.

 

2

--------------------------------------------------------------------------------


 


ARTICLE I


 


DEFINITIONS


 


SECTION 1.1             GENERAL.  WHENEVER THE FOLLOWING TERMS ARE USED IN THE
PLAN WITH THE FIRST LETTER CAPITALIZED, THEY SHALL HAVE THE MEANING SPECIFIED
BELOW UNLESS THE CONTEXT CLEARLY INDICATES TO THE CONTRARY.


 


SECTION 1.2             ACCRUED BENEFIT.  AN EMPLOYEE’S “ACCRUED BENEFIT” AS OF
HIS SEPARATION FROM THE SERVICE SHALL HAVE THE MEANING GIVEN IN SECTION 3.10.


 


SECTION 1.3             ACTUARIAL EQUIVALENT INCLUDING DEFINITION OF APPLICABLE
INTEREST RATE AND APPLICABLE MORTALITY TABLE.  “ACTUARIAL EQUIVALENT” SHALL MEAN
THE EQUIVALENT OF A GIVEN BENEFIT, OR A GIVEN AMOUNT, PAYABLE IN ANOTHER
MANNER.  DETERMINATION OF A PARTICIPANT’S VESTED ACCRUED BENEFIT FOR PURPOSES
OTHER THAN A LUMP SUM PAYMENT SHALL BE BASED ON AN INTEREST RATE OF 7.5% AND
MORTALITY SPECIFIED IN THE 1984 UNISEX PENSION TABLE.


 

In the case of a Participant who has not reached his Early Retirement Date and
who has elected to receive a Disability Retirement Benefit under Section 3.5,
the ages in the table specified above will be set forward 5 years in the
calculation of the Disability Retirement Benefit of such Participant.

 

For purposes of determining (i) whether the present value of a Participant’s
accrued benefit exceeds $5,000 for purposes of Section 3.13 and (ii) the amount
of a lump sum benefit, the Actuarial Equivalent shall be calculated using the
Applicable Interest Rate under Section 417(e) of the Code for the second full
calendar month before the date of distribution, and the Applicable Mortality
Table under Section 417(e) of the Code.

 

Notwithstanding any other provision of the Plan to the contrary, the present
value of the accrued lump sum retirement benefit due an Employee who became a
Participant prior to January 1, 2000 shall not be less than the present value of
such Participant’s vested accrued benefit as of December 31, 1999 utilizing an
interest rate that is equal to 7.5% (provided the interest rate used shall be no
greater than the immediate or deferred rate, in effect as of the first day of
each Plan Year, whichever is appropriate, used by the Pension Benefit Guaranty
Corporation to determine the present value of a lump sum distribution upon plan
termination) and mortality table specified above for purposes other than a lump
sum payment.

 


SECTION 1.4             ADMINISTRATOR OR ADMINISTRATIVE COMMITTEE. 
“ADMINISTRATOR” OR “ADMINISTRATIVE COMMITTEE” SHALL MEAN THE BOLSA CHICA
ADMINISTRATIVE COMMITTEE, APPOINTED IN ACCORDANCE WITH ARTICLE VII.  EFFECTIVE
SEPTEMBER 30, 1993, “ADMINISTRATOR” OR “ADMINISTRATIVE COMMITTEE” MEANS KOLL
REAL ESTATE GROUP, INC., AND ANY OFFICER OF KOLL REAL ESTATE GROUP, INC. IS
AUTHORIZED TO ACT ON BEHALF OF THE ADMINISTRATOR OR THE ADMINISTRATIVE
COMMITTEE.


 


SECTION 1.5             AGGREGATE GROUP.  “AGGREGATE GROUP” SHALL MEAN THE PLAN
OR PLANS REQUIRED TO BE CONSIDERED WITH THIS PLAN FOR PURPOSES OF SATISFYING THE
REQUIREMENTS OF SECTION 401(A)(4) AND SECTION 410 OF THE CODE.

 

3

--------------------------------------------------------------------------------


 


SECTION 1.6             ANNIVERSARY DATE.  “ANNIVERSARY DATE” OF A PARTICIPANT
SHALL MEAN THE ANNIVERSARY OF THE DATE ON WHICH HE BECAME AN EMPLOYEE FOR THE
FIRST TIME OR AFTER A SEVERANCE FROM SERVICE DATE.


 


SECTION 1.7             AVERAGE FINAL COMPENSATION.  “AVERAGE FINAL
COMPENSATION” OF A PARTICIPANT SHALL MEAN HIS AVERAGE MONTHLY COMPENSATION
DURING THE HIGHEST SIXTY CONSECUTIVE FULL CALENDAR MONTHS DURING WHICH HE
RECEIVED COMPENSATION AS AN EMPLOYEE IN HIS LAST ONE HUNDRED TWENTY SUCH
MONTHS.  IF HE HAS LESS THAN ONE HUNDRED TWENTY SUCH MONTHS THERE SHALL BE
SUBSTITUTED THE NUMBER OF SUCH MONTHS HE HAS ACCUMULATED.  FOR PURPOSES OF
DETERMINING CONSECUTIVENESS, CALENDAR MONTHS OTHER THAN FULL CALENDAR MONTHS
DURING WHICH HE RECEIVED COMPENSATION AS AN EMPLOYEE SHALL BE IGNORED.  SUBJECT
TO SECTION 1.16(G), COMPENSATION FOR ANY TWELVE-MONTH PERIOD INCLUDED IN THE
CALCULATION OF AVERAGE FINAL COMPENSATION SHALL NOT EXCEED $200,000, ADJUSTED
FOR CHANGES IN THE COST OF LIVING AS PROVIDED IN SECTION 415(D) OF THE CODE.


 

Effective December 31, 1993, the Average Final Compensation of a Participant
shall be calculated for a consecutive monthly period under Section 1.7 of the
Plan ending no later than December 31, 1993, and no Compensation paid or earned
after December 31, 1993 shall be taken into account.  Accordingly, the Average
Final Compensation of each Participant shall be a fixed dollar amount as of
December 31, 1993 which shall not be subsequently adjusted for any Compensation
earned or paid after December 31, 1993.

 


SECTION 1.8             BENEFICIARY.  “BENEFICIARY” SHALL MEAN A PERSON PROPERLY
DESIGNATED BY A PARTICIPANT OR FORMER PARTICIPANT IN ACCORDANCE WITH THE PLAN
AND THE RULES, IF ANY, PROMULGATED BY THE ADMINISTRATOR, TO RECEIVE BENEFITS,
SOLELY IN ACCORDANCE WITH SECTION 3.6, 3.7 OR 3.9, IN THE EVENT OF THE DEATH OF
THE PARTICIPANT OR FORMER PARTICIPANT.  THE PLAN WILL NOT HONOR WAIVERS OR
DISCLAIMERS OF PLAN BENEFITS; PROVIDED, HOWEVER, THAT THE PLAN WILL DISPOSE OF A
PARTICIPANT’S BENEFIT AS THOUGH A BENEFICIARY PREDECEASED THE PARTICIPANT IF THE
ADMINISTRATIVE COMMITTEE RECEIVES FROM THAT BENEFICIARY, NO EARLIER THAN THE DAY
AFTER THE PARTICIPANT’S DEATH AND NO LATER THAN NINE (9) MONTHS AFTER THE
PARTICIPANT’S DEATH A DISCLAIMER THAT PURPORTS TO SATISFY THE REQUIREMENTS OF
CODE SECTION 2518.


 


SECTION 1.9             BENEFIT.  THE “BENEFIT” OF A PARTICIPANT SHALL MEAN A
PAYMENT PAYABLE AT THE TIMES AND OVER THE APPLICABLE PERIOD SPECIFIED IN
ARTICLE III.


 


SECTION 1.10           BOARD OF DIRECTORS.  “BOARD OF DIRECTORS” SHALL MEAN THE
BOARD OF DIRECTORS OR THE EXECUTIVE COMMITTEE OF THE BOARD OF DIRECTORS OF BOLSA
CHICA.  EFFECTIVE SEPTEMBER 30, 1993, “BOARD OF DIRECTORS” SHALL MEAN THE BOARD
OF DIRECTORS OF KOLL REAL ESTATE GROUP, INC.


 


SECTION 1.11           BOLSA CHICA.  “BOLSA CHICA” SHALL MEAN THE BOLSA CHICA
COMPANY, A DELAWARE CORPORATION, FORMERLY KNOWN AS HENLEY PROPERTIES INC. 
EFFECTIVE SEPTEMBER 30, 1993, BOLSA CHICA BECAME KOLL REAL ESTATE GROUP, INC.
AND, EFFECTIVE SEPTEMBER 30, 1993 ALL REFERENCES IN THIS PLAN TO BOLSA CHICA
SHOULD BE READ AS REFERENCES TO KOLL REAL ESTATE GROUP, INC.   EFFECTIVE
JANUARY 1, 1999, ALL REFERENCES IN THIS PLAN TO BOLSA CHICA SHOULD BE READ AS
REFERENCES TO CALIFORNIA COASTAL COMMUNITIES, INC.

 

4

--------------------------------------------------------------------------------


 


SECTION 1.12           CODE.  “CODE” SHALL MEAN THE INTERNAL REVENUE CODE OF
1986, AS AMENDED.  ALL CITATIONS TO SECTIONS OF THE CODE ARE TO SUCH SECTIONS AS
THEY MAY FROM TIME TO TIME BE AMENDED OR RENUMBERED.


 


SECTION 1.13           COMMISSIONER.  “COMMISSIONER” MEANS THE COMMISSIONER OF
THE INTERNAL REVENUE SERVICE.


 


SECTION 1.14           COMMITTEE.  “COMMITTEE” SHALL MEAN THE ADMINISTRATOR OR
ADMINISTRATIVE COMMITTEE.


 


SECTION 1.15           COMPANY; COMPANIES.  AS THE CONTEXT REQUIRES, “COMPANY”
OR “COMPANIES” SHALL MEAN BOLSA CHICA (AS DEFINED IN SECTION 1.11), ANY
CORPORATION WHICH ADOPTS THE PLAN AS A WHOLE OR AS TO ONE OR MORE DIVISIONS OR
CLASSIFICATIONS IN ACCORDANCE WITH SECTION 8.4, AND ANY SUCCESSOR CORPORATION
WHICH CONTINUES THE PLAN UNDER SECTION 8.9, ACTING THROUGH THEIR RESPECTIVE
OFFICERS.


 


SECTION 1.16           COMPENSATION.


 

(A)           “COMPENSATION” OF A PARTICIPANT FOR ANY PLAN YEAR SHALL MEAN

 

(I)                                     HIS FIXED, BASIC AND REGULARLY RECURRING
STRAIGHT-TIME PAY WHICH FOR PURPOSES OF THIS PLAN SHALL INCLUDE THE AMOUNT, IF
ANY, BY WHICH SUCH PAY WAS VOLUNTARILY REDUCED IN ACCORDANCE WITH A QUALIFIED
CASH OR DEFERRED ARRANGEMENT UNDER A QUALIFIED SAVINGS OR THRIFT PLAN OF ANY OF
THE COMPANIES,

 

(II)                                  ANY ADDITIONAL SHIFT DIFFERENTIAL PAY,

 

(III)                               ALL AMOUNTS WHICH AN EMPLOYEE ON SICK LEAVE
WOULD HAVE RECEIVED AS HIS FIXED, BASIC AND REGULAR RECURRING STRAIGHT-TIME PAY
HAD HE NOT COLLECTED SICK LEAVE PAY DURING SUCH LEAVE (BUT EXCLUDING ANY
STATUTORY BENEFITS OR INSURED BENEFITS),

 

(IV)                              PAYMENT FOR OVERTIME HOURS,

 

(V)                                 COMMISSIONS OR SALES, PRODUCTION OR
NONINCENTIVE BONUS PAYMENTS, AND

 

(VI)                              EXCEPT AS PROVIDED IN SUBSECTION, ANY ANNUAL
YEAR-END BONUS OR INCENTIVE COMPENSATION AWARD ATTRIBUTABLE TO SUCH PLAN YEAR
(WHETHER OR NOT PAID WITHIN SUCH PLAN YEAR AND WHETHER PAID IN CASH OR IN
SECURITIES), EXPRESSED AS AN AVERAGE MONTHLY RATE OF PAY FOR THE ENTIRE PLAN
YEAR.  FOR PURPOSES OF COMPUTING SUCH AVERAGE MONTHLY RATE OF PAY, A
PARTICIPANT’S COMPENSATION FOR AN ENTIRE PLAN YEAR SHALL BE DIVIDED BY THE
NUMBER OF MONTHS IN SUCH PLAN YEAR DURING WHICH COMPENSATION WAS PAID FOR SUCH
PLAN YEAR.

 

5

--------------------------------------------------------------------------------


 

(B)           FOR PURPOSES OF THE PLAN AND NOTWITHSTANDING ANY OTHER PROVISION
OF THIS SECTION 1.16, A PARTICIPANT’S COMPENSATION FOR AN ENTIRE PLAN YEAR SHALL
NOT EXCEED $200,000, ADJUSTED FOR CHANGES IN THE COST OF LIVING AS PROVIDED IN
SECTION 415(D) OF THE CODE.  IN DETERMINING THE COMPENSATION OF A PARTICIPANT
FOR PURPOSES OF THIS LIMITATION, THE RULES OF SECTION 414(Q)(6) OF THE CODE
SHALL APPLY, EXCEPT THAT IN APPLYING SUCH RULES, THE TERM “FAMILY” SHALL INCLUDE
ONLY THE SPOUSE OF THE PARTICIPANT AND ANY LINEAL DESCENDANTS OF THE PARTICIPANT
WHO HAVE NOT ATTAINED AGE 19 BEFORE THE CLOSE OF THE YEAR.

 

(C)           “COMPENSATION” SHALL NOT INCLUDE SEVERANCE PAYMENTS, INDUCEMENT OR
COMPLETION BONUSES FOR PERIODS OF OVERSEAS OR ON-LOCATION EMPLOYMENT, OVERSEAS
OR ON-LOCATION DIFFERENTIAL PAYMENTS, INSURANCE, LONG-TERM DISABILITY PAY, ANY
PROFIT SHARING PAYMENTS, ANY PUBLIC OR PRIVATE RETIREMENT CONTRIBUTIONS OR
BENEFITS, ANY RETAINERS, ANY INSURANCE BENEFITS OR COMPANY-PAID PREMIUMS,
PAYMENTS FROM ANY STOCK OPTION AND AWARD PLAN OR ANY SAVINGS AND STOCK PURCHASE
PLAN OR ANY OTHER SPECIAL BENEFITS, PROVIDED, HOWEVER, THAT RECURRING OVERSEAS
BONUSES WHICH CONSTITUTE INCENTIVE COMPENSATION AWARDS AND ARE PAID ON A REGULAR
BASIS SHALL BE INCLUDED IN COMPENSATION.

 

(D)           “COMPENSATION” SHALL NOT INCLUDE ANY PORTION OF SALARY OR ANY
BONUS OR INCENTIVE COMPENSATION AWARD THE PAYMENT OF WHICH HAS BEEN DEFERRED AT
THE ELECTION OF THE PARTICIPANT; PROVIDED, HOWEVER, THAT SUCH DEFERRED SALARY,
BONUS OR INCENTIVE COMPENSATION ATTRIBUTABLE TO A YEAR USED TO CALCULATE AVERAGE
FINAL COMPENSATION AND ACTUALLY PAID IN A YEAR USED TO CALCULATE AVERAGE FINAL
COMPENSATION WILL BE TREATED AS COMPENSATION IN THE YEAR PAID.

 

(E)           SUBJECT TO (F) BELOW, THE COMPENSATION OF AN EMPLOYEE WHO WAS A
PARTICIPANT IN THE PREDECESSOR PLAN ON DECEMBER 31, 1985 AND BECAME A
PARTICIPANT IN THIS PLAN IN CONNECTION WITH THE SPINOFF OF HENLEY BY
ALLIED-SIGNAL SHALL INCLUDE ALL AMOUNTS EARNED DURING EMPLOYMENT BY A MEMBER OF
THE ALLIED-SIGNAL CONTROLLED GROUP OF CORPORATIONS PRIOR TO JANUARY 1, 1986 THAT
WOULD HAVE BEEN TREATED AS COMPENSATION PURSUANT TO SECTION 1.14 OF THE
PREDECESSOR PLAN.

 

(F)            NOTWITHSTANDING THE FOREGOING PROVISIONS OF SECTION 1.7 AND THIS
SECTION 1.16, COMPENSATION SHALL NOT INCLUDE ANY AMOUNT EARNED BY THE
PARTICIPANT PRIOR TO JANUARY 1, 1990 IF THE PARTICIPANT’S ACCRUED BENEFIT UNDER
THIS PLAN WAS TRANSFERRED TO THE HENLEY GROUP, INC. RETIREMENT PLAN IN
CONNECTION WITH THE DISTRIBUTION AS OF DECEMBER 31, 1989 TO SHAREHOLDERS OF THE
COMPANY OF THE STOCK OF THE HENLEY GROUP, INC. (FORMERLY KNOWN AS NEW HENLEY
INC.) AND THE DIVISION OF THE PLAN INTO TWO PLANS.

 

(G)           IN ADDITION TO OTHER APPLICABLE LIMITATIONS SET FORTH IN THE PLAN
AND NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN TO THE CONTRARY, FOR PLAN
YEARS BEGINNING ON OR AFTER JANUARY 1, 1994, THE ANNUAL COMPENSATION (IF ANY) OF
EACH EMPLOYEE TAKEN INTO ACCOUNT UNDER THE PLAN SHALL NOT EXCEED THE OBRA ‘93
ANNUAL COMPENSATION LIMIT.  THE OBRA ‘93 ANNUAL COMPENSATION LIMIT IS $150,000,
AS ADJUSTED BY THE COMMISSIONER OF INTERNAL REVENUE FOR INCREASES IN THE COST OF
LIVING IN ACCORDANCE WITH CODE SECTION 401(A)(17)(B).  THE COST-OF-LIVING
ADJUSTMENT IN EFFECT FOR A CALENDAR YEAR APPLIES TO ANY PERIOD NOT EXCEEDING 12
MONTHS, OVER WHICH COMPENSATION IS DETERMINED (“DETERMINATION PERIOD”) BEGINNING
IN THAT CALENDAR YEAR.  IF A DETERMINATION PERIOD CONSISTS OF FEWER THAN 12
MONTHS, THE OBRA ‘93 ANNUAL COMPENSATION LIMIT WILL BE MULTIPLIED BY A FRACTION,
THE NUMERATOR OF WHICH IS THE NUMBER OF MONTHS IN THE DETERMINATION PERIOD, AND
THE DENOMINATOR OF WHICH IS 12.

 

6

--------------------------------------------------------------------------------


 

For Plan Years beginning on or after January 1, 1994, any reference in this Plan
to the limit under Code Section 401(a)(17) shall mean the OBRA ‘93 annual
Compensation limit set forth in this provision.

 

In determining the $150,000 (indexed) limit, the family aggregation rules of
Code Section 414(q)(6) apply, but the term “family” includes only the spouse of
the Participant and any lineal descendants of the Participant who have not
attained age 19 before the close of the Plan Year.  To the extent required by
applicable Regulations, if the limitation is reached for a family group, then
the limitation amount will be prorated among each member of the family group in
the proportion that each family member’s compensation bears to the total
Compensation of the family group.

 

Notwithstanding any other provision in the Plan, for purposes of calculating
each Section 401(a)(17) Employee’s Accrued Benefit under this Plan, the Accrued
Benefit will be the sum of (a) the Employee’s Accrued Benefit as of the last day
of the last Plan Year beginning before January 1, 1994, frozen in accordance
with Regulation 1.401(a)(4)-13, and (b) the Employee’s Accrued Benefit
determined under the benefit formula applicable for the Plan Year beginning on
or after January 1, 1994, as applied to the Employee’s years of service credited
to the Employee for Plan Years beginning or after January 1, 1994 for purposes
of benefit accruals.  A Section 401(a)(17) Employee means an Employee whose
current Accrued Benefit as of a date on or after the first day of the first Plan
Year beginning on or after January 1, 1994, is based on Compensation for a year
beginning prior to the first day of the first Plan Year beginning on or after
January 1, 1994, that exceeded $150,000.

 

(H)           “COMPENSATION” SHALL INCLUDE ANY AMOUNTS TREATED AS ‘COMPENSATION’
UNDER ANY OF THE RELATED PLANS WITH RESPECT TO A PERIOD WHEN THE PARTICIPANT IS
ENTITLED TO CREDITED SERVICE PURSUANT TO SECTION 1.19(A)(V).

 

(I)            THE ANNUAL COMPENSATION OF EACH PARTICIPANT SHALL NOT BE
INCREASED DUE TO EGTRRA, AND NO COST OF LIVING INCREASES SHALL BE IN EFFECT THAT
WOULD RESULT IN SUCH AN INCREASE.

 

(J)            FOR PURPOSES OF THE DEFINITIONS OF “COMPENSATION” IN THE PLAN,
AMOUNTS UNDER CODE SECTION 125 INCLUDE ANY AMOUNTS NOT AVAILABLE TO A
PARTICIPANT IN CASH IN LIEU OF GROUP HEALTH COVERAGE BECAUSE THE PARTICIPANT IS
UNABLE TO CERTIFY THAT HE OR SHE HAS OTHER HEALTH COVERAGE.  AN AMOUNT WILL BE
TREATED AS AN AMOUNT UNDER CODE SECTION 125 ONLY IF THE EMPLOYER DOES NOT
REQUEST OR COLLECT INFORMATION REGARDING THE PARTICIPANT’S OTHER HEALTH COVERAGE
AS PART OF THE ENROLLMENT PROCESS FOR THE HEALTH PLAN.

 


SECTION 1.17           CONTINGENT ANNUITANT.  “CONTINGENT ANNUITANT” SHALL MEAN
A PERSON PROPERLY DESIGNATED BY A PARTICIPANT OR FORMER PARTICIPANT TO RECEIVE
BENEFITS, SOLELY IN ACCORDANCE WITH SECTION 3.6 OR 3.7 IN THE EVENT OF THE
PARTICIPANT’S DEATH AFTER PAYMENT OF AN ANNUITY HEREUNDER COMMENCES.


 


SECTION 1.18           COVERED COMPENSATION.  “COVERED COMPENSATION” MEANS THE
AVERAGE (WITHOUT INDEXING) OF THE TAXABLE WAGE BASE (AS DEFINED BELOW) IN EFFECT
FOR EACH CALENDAR YEAR DURING THE 35-YEAR PERIOD ENDING WITH THE CALENDAR YEAR
IN WHICH THE PARTICIPANT ATTAINS (OR WILL ATTAIN) SOCIAL SECURITY RETIREMENT
AGE.  THE TAXABLE WAGE BASE IN EFFECT FOR ANY YEAR FOLLOWING THE YEAR IN WHICH
THE DETERMINATION IS BEING MADE WILL BE ASSUMED TO BE EQUAL TO THE TAXABLE WAGE
BASE IN EFFECT FOR THE CALENDAR YEAR IN WHICH THE DETERMINATION IS BEING MADE. 
THE TAXABLE WAGE BASE IS THE CONTRIBUTION AND BENEFIT BASE IN EFFECT UNDER
SECTION 230 OF THE SOCIAL SECURITY ACT AS OF THE BEGINNING OF THE CALENDAR YEAR.

 

7

--------------------------------------------------------------------------------


 

Effective December 31, 1993, the Covered Compensation of each Participant shall
be calculated under Section 1.18 of the Plan as of December 31, 1993.  For
purposes of such calculation, it shall be assumed that the Taxable Wage Base for
each year in the remainder of the 35-year period applicable to the Participant
shall remain at the Taxable Wage Base in effect for that Participant for the
1993 calendar year.  Accordingly, the Covered Compensation of each Participant
shall be set at a fixed dollar amount as of December 31, 1993 and shall not be
adjusted for (i) Compensation or other remuneration the Participant may in fact
earn after December 31, 1993 or (ii) any changes in the Taxable Wage Base for
calendar years after the 1993 calendar year.

 


SECTION 1.19           CREDITED SERVICE.


 

(A)           EXCEPT AS PROVIDED IN SUBPARAGRAPH (G), (H) OR (I) AND CONSISTENT
WITH THE RULES OF SUBPARAGRAPHS (B) THROUGH (F), THE CREDITED SERVICE OF A
PARTICIPANT MEANS THE TOTAL NUMBER OF MONTHS (FOR WHICH HE RECEIVES OR IS
ENTITLED TO RECEIVE COMPENSATION) OF AN EMPLOYEE’S LATEST PERIOD OF
UNINTERRUPTED EMPLOYMENT (BEGINNING ON THE EMPLOYEE’S EMPLOYMENT COMMENCEMENT
DATE OR REEMPLOYMENT COMMENCEMENT DATE, WHICHEVER IS APPLICABLE) WITH THE
COMPANY (INCLUDING ANY BUSINESS TREATED AS A COMPANY UNDER SECTION 10.15),
BEGINNING ON OR AFTER JANUARY 1, 1986 AND ENDING ON HIS SEVERANCE FROM SERVICE
DATE, BUT NOT LATER THAN THE DATE HE CEASES TO BE ELIGIBLE TO CONTINUE TO BE A
PARTICIPANT IN ACCORDANCE WITH SECTION 2.1(B).  AN INDIVIDUAL’S CREDITED SERVICE
ALSO SHALL INCLUDE THE FOLLOWING PERIODS OF TIME REGARDLESS OF WHETHER HE
RECEIVES COMPENSATION THEREFOR FROM THE COMPANY:

 

(I)                                     ANY PERIOD OF ABSENCE FROM ACTIVE
EMPLOYMENT WITH THE COMPANY PRIOR TO HIS NORMAL RETIREMENT DATE DUE TO
DISABILITY, PROVIDED THE PARTICIPANT HAS NOT ELECTED TO RECEIVE THE DISABILITY
RETIREMENT BENEFIT PAYABLE UNDER SECTION 3.5;

 

(II)                                  ANY PERIOD OF ABSENCE FROM ACTIVE
EMPLOYMENT WITH THE COMPANY PRIOR TO HIS NORMAL RETIREMENT DATE DUE TO SERVICE
IN THE UNITED STATES ARMED FORCES, PROVIDED HE IS REEMPLOYED BY THE COMPANY IN
ACCORDANCE WITH APPLICABLE STATUTES FOLLOWING HIS DISCHARGE FROM MILITARY
SERVICE;

 

(III)                               ANY PERIOD OF ABSENCE FROM ACTIVE EMPLOYMENT
WITH THE COMPANY PRIOR TO HIS NORMAL RETIREMENT DATE DUE TO A COMPANY DIRECTED
OR AUTHORIZED LEAVE OF ABSENCE; AND/OR

 

8

--------------------------------------------------------------------------------

 

(IV)                              ANY PERIOD OF SERVICE PROVIDED FOR IN
SECTIONS 8.8.2 AND 8.8.3 OF PRIOR PLAN DOCUMENTS.

 

(V)                                 EFFECTIVE FOR AN EMPLOYEE’S LATEST PERIOD OF
UNINTERRUPTED EMPLOYMENT WITH THE COMPANY BEGINNING ON OR AFTER JANUARY 1, 1990
AND ENDING ON THE EARLIEST OF (1) DECEMBER 31, 1993, (2) THE EMPLOYEE’S
SEPARATION FROM THE SERVICE, (3) THE EMPLOYEE’S SEVERANCE FROM SERVICE DATE, OR
(4) THE DATE THAT THE EMPLOYEE CEASES TO BE ELIGIBLE TO CONTINUE TO BE A
PARTICIPANT IN ACCORDANCE WITH SECTION 2.1(B), ANY PERIOD PRIOR TO THE
INDIVIDUAL BECOMING AN EMPLOYEE DURING WHICH THE INDIVIDUAL IS AN ‘EMPLOYEE’
EARNING ‘CREDITED SERVICE’ UNDER ANY OF THE RELATED PLANS, OR WOULD HAVE EARNED
‘QUALIFIED SERVICE’ UNDER THE FISHER SCIENTIFIC INTERNATIONAL INC. RETIREMENT
PLAN, BUT FOR THE INDIVIDUAL’S DECISION NOT TO PARTICIPATE IN SAID PLAN.

 

(B)           IN COMPUTING THE CREDITED SERVICE OF ANY EMPLOYEE, WHICH SHALL BE
EXPRESSED AS YEARS AND TWELFTHS THEREOF, A PARTICIPANT SHALL BE CREDITED WITH A
FULL CALENDAR MONTH OF SERVICE ONLY IF HIS EMPLOYMENT COMMENCES DURING THE FIRST
FIFTEEN DAYS OF SUCH MONTH, OR IS TERMINATED AFTER THE FIRST FIFTEEN DAYS OF
SUCH MONTH.  NO EMPLOYEE SHALL RECEIVE CREDIT FOR MORE THAN ONE (1) MONTH OF
CREDITED SERVICE FOR ANY ONE (1) CALENDAR MONTH NOR SHALL HE RECEIVE CREDIT FOR
MORE THAN TWELVE (12) MONTHS OF CREDITED SERVICE DURING ANY PLAN YEAR.

 

(C)           AN EMPLOYEE WILL BE DEEMED TO HAVE VOLUNTARILY TERMINATED HIS
EMPLOYMENT IF AND AS OF THE DATE ANY OF THE FOLLOWING OCCURS:

 

(I)                                     HE FAILS OR REFUSES TO RETURN TO WORK
FOR THE COMPANY PROMPTLY AFTER A SICK LEAVE OR AFTER A COMPANY DIRECTED OR
AUTHORIZED LEAVE OF ABSENCE EXPIRES, OR AFTER HE RECOVERS FROM DISABILITY; OR

 

(II)                                  HE LEAVES THE EMPLOY OF THE COMPANY FOR
SERVICE IN THE ARMED FORCES OF THE UNITED STATES AND FAILS TO MAKE APPLICATION
FOR REEMPLOYMENT BY THE COMPANY IN ACCORDANCE WITH APPLICABLE STATUTES FOLLOWING
HIS DISCHARGE FROM MILITARY SERVICE.

 

When an Employee is treated as voluntarily terminated as a result of any of the
causes listed above, his Credited Service will include the calendar month in
which such voluntary termination occurs unless such voluntary termination occurs
during the first fifteen days of such calendar month.

 

(D)           CONTINUATION OF TEMPORARY LAYOFF FOR LACK OF WORK FOR A PERIOD IN
EXCESS OF TWELVE MONTHS SHALL BE CONSIDERED A DISCHARGE EFFECTIVE AS OF THE
EXPIRATION OF TWELVE MONTHS OF THE LAYOFF.

 

(E)           IF AN EMPLOYEE WHO HAS MET THE REQUIREMENTS FOR A VESTED
RETIREMENT BENEFIT SET FORTH HEREIN BEGINS A PERIOD OF SEVERANCE AND
SUBSEQUENTLY RETURNS TO THE EMPLOY OF THE COMPANY, HIS PARTICIPATION IN THE PLAN
SHALL BE REINSTATED IMMEDIATELY.  HE SHALL RETAIN HIS PREVIOUSLY ACCUMULATED
CREDITED SERVICE AND HE SHALL BE CREDITED WITH ADDITIONAL CREDITED SERVICE FOR
HIS CONTINUOUS ELIGIBLE EMPLOYMENT WITH THE COMPANY AFTER SUCH RETURN.

 

9

--------------------------------------------------------------------------------


 

(F)            IF A PARTICIPANT WHO HAS NOT MET THE REQUIREMENTS FOR A VESTED
RETIREMENT BENEFIT SET FORTH HEREIN BEGINS A PERIOD OF SEVERANCE AND
SUBSEQUENTLY RETURNS TO THE EMPLOY OF THE COMPANY, HIS PARTICIPATION IN THE PLAN
SHALL BE REINSTATED IMMEDIATELY.  IF THE TOTAL PERIOD OF TIME ELAPSED FROM THE
SEVERANCE FROM SERVICE DATE TO THE EFFECTIVE DATE OF HIS REEMPLOYMENT IS LESS
THAN THE PERIOD OF HIS PREVIOUSLY ACCUMULATED VESTING SERVICE, HE SHALL RETAIN
HIS PREVIOUSLY ACCUMULATED CREDITED SERVICE AND SHALL BE CREDITED WITH CREDITED
SERVICE UNDER THIS PLAN FOR HIS CONTINUOUS ELIGIBLE EMPLOYMENT DURING SUCH NEW
PERIOD.  IF THE TOTAL PERIOD OF TIME ELAPSED FROM HIS SEVERANCE FROM SERVICE
DATE TO THE EFFECTIVE DATE OF HIS REEMPLOYMENT EQUALS OR EXCEEDS THE GREATER OF
FIVE (5) YEARS OR HIS PREVIOUSLY ACCUMULATED VESTING SERVICE, HE SHALL FORFEIT
HIS PREVIOUSLY ACCUMULATED CREDITED SERVICE AND SHALL BE CREDITED WITH CREDITED
SERVICE FOR HIS CONTINUOUS ELIGIBLE EMPLOYMENT DURING SUCH NEW PERIOD.

 

(G)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS SECTION 1.19, THE
CREDITED SERVICE OF EACH PARTICIPANT

 

(I)                                     WHO

 

(A)                              WAS ACTIVELY EMPLOYED ON JANUARY 1, 1986 BY
HENLEY OR A BUSINESS THAT BECAME A SUBSIDIARY OR DIVISION OF HENLEY IN
CONNECTION WITH THE SPINOFF OF HENLEY BY ALLIED-SIGNAL AS OF MAY 27, 1986; OR

 

(B)                                WAS ACTIVELY EMPLOYED ON JANUARY 1, 1986 BY A
MEMBER OF THE ALLIED-SIGNAL CONTROLLED GROUP OF CORPORATIONS AND BECAME AN
EMPLOYEE IN CONNECTION WITH THE SPINOFF; AND

 

(II)                                  WHO WAS A PARTICIPANT IN THE PREDECESSOR
PLAN ON DECEMBER 31, 1985

 

shall, subject to the transfer of all assets allocable to such Employee from the
trust under the Predecessor Plan to the Trust Fund, include all Credited Service
under Section 1.16 of the Predecessor Plan.  Notwithstanding anything herein to
the contrary, for purposes of calculating the Credited Service of any Employee
who is a Participant in the Plan on or after June 1, 1992 and whose Credited
Service is calculated in part by reference to Section 1.16(a) of The Signal
Companies, Inc. Retirement Plan, such Section 1.16(a) of The Signal
Companies, Inc. Retirement Plan shall be modified so as to provide for the
calculation of Credited Service from the participant’s date of hire.

 

(H)           EXCEPT AS PROVIDED IN SUBSECTION 1.19(A)(IV) AND (V) OF THIS PLAN,
THE CREDITED SERVICE OF A PARTICIPANT SHALL NOT INCLUDE ANY PERIOD OF EMPLOYMENT
WITH THE COMPANY DURING WHICH SUCH PARTICIPANT WAS EXCLUDED FROM ELIGIBILITY TO
PARTICIPATE IN THE PLAN BY SUBSECTION 2.1 OR DURING WHICH SUCH PARTICIPANT WAS
NOT AN EMPLOYEE.

 

10

--------------------------------------------------------------------------------


 

(I)            NOTWITHSTANDING ANY OTHER PROVISION OF THIS SECTION 1.19, THE
TERM “CREDITED SERVICE” SHALL NOT INCLUDE THE CREDITED SERVICE OF A PARTICIPANT
TO THE EXTENT SUCH PARTICIPANT’S ACCRUED BENEFIT UNDER THIS PLAN WAS TRANSFERRED
TO THE HENLEY GROUP, INC. RETIREMENT PLAN IN CONNECTION WITH THE DISTRIBUTION AS
OF DECEMBER 31, 1989 TO SHAREHOLDERS OF THE COMPANY OF THE STOCK OF THE HENLEY
GROUP, INC. (FORMERLY KNOWN AS NEW HENLEY INC.) AND THE DIVISION OF THE PLAN
INTO TWO PLANS.

 

(J)            EFFECTIVE DECEMBER 31, 1993, THE CREDITED SERVICE OF EACH
PARTICIPANT SHALL, FOR BENEFIT ACCRUAL PURPOSES UNDER THE PLAN, BE FIXED AND
FROZEN AS OF DECEMBER 31, 1993, AND NO CREDITED SERVICE SHALL, FOR BENEFIT
ACCRUAL PURPOSES, BE EARNED FOR ANY SERVICE RENDERED AFTER DECEMBER 31, 1993. 
HOWEVER, CREDITED SERVICE MAY CONTINUE TO BE EARNED AFTER DECEMBER 31, 1993, IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 1.19 OF THE PLAN, SOLELY AND
EXCLUSIVELY FOR PURPOSES OF THE EARLY RETIREMENT SUBSIDIES AVAILABLE UNDER THE
PLAN AS OF DECEMBER 31, 1993 AND PROTECTED UNDER INTERNAL REVENUE CODE
SECTION 411(D)(6).

 


SECTION 1.20           DETERMINATION DATE.  “DETERMINATION DATE” MEANS THE DATE
SPECIFIED IN SECTION 9.2.


 


SECTION 1.21           DISABILITY; DISABLED.  “DISABILITY” OF A PARTICIPANT OR
“DISABLED” WHEN USED WITH REFERENCE TO A PARTICIPANT SHALL MEAN THAT HE HAS BEEN
FOUND BY THE COMPANY EMPLOYING THE PARTICIPANT, ON THE BASIS OF COMPETENT
MEDICAL EVIDENCE, BEFORE DECEMBER 31, 1993 AND WHILE EMPLOYED BY THE COMPANY TO
BE UNABLE, BY REASON OF A MEDICALLY DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT
WHICH CAN BE EXPECTED TO RESULT IN DEATH OR TO BE OF PERMANENT DURATION, TO
ENGAGE IN THE LEVEL OF GAINFUL ACTIVITY DETERMINED UNDER STANDARDS ADOPTED BY
SUCH COMPANY FOR PURPOSES OF THIS PLAN.  THE DETERMINATION BY EACH COMPANY THAT
AN EMPLOYEE IS “DISABLED” FOR PURPOSES OF THIS PLAN SHALL BE MADE UNDER
STANDARDS ADOPTED BY EACH COMPANY AND APPLIED UNIFORMLY, WHICH STANDARDS MAY
INCLUDE THE SOCIAL SECURITY ACT DEFINITION OF DISABILITY, THE DEFINITION
APPLICABLE TO SUCH COMPANY’S LONG-TERM DISABILITY PROGRAMS, IF ANY, OR SUCH
OTHER DEFINITIONS AS MAY BE ADOPTED FROM TIME TO TIME BY EACH COMPANY.  SUCH
DETERMINATION SHALL BE SUBJECT TO THE APPROVAL OF THE ADMINISTRATOR.


 


SECTION 1.22           DISABILITY RETIREMENT DATE.  “DISABILITY RETIREMENT DATE”
OF A PARTICIPANT SHALL MEAN THE FIRST DAY OF ANY MONTH COINCIDENT WITH OR
FOLLOWING HIS DISABILITY, PROVIDED THE PARTICIPANT HAS AT LEAST 10 YEARS OF
CREDITED SERVICE AT HIS DISABILITY AND ELECTS TO RETIRE BEFORE AGE 65.


 


SECTION 1.23           EARLY COMMENCEMENT DATE.  “EARLY COMMENCEMENT DATE” SHALL
MEAN THE FIRST DAY OF THE MONTH AS OF WHICH A PARTICIPANT ELECTS TO BEGIN
RECEIVING PAYMENTS PRIOR TO HIS NORMAL RETIREMENT DATE.


 


SECTION 1.24           EARLY RETIREMENT BENEFIT.  “EARLY RETIREMENT BENEFIT”
SHALL MEAN THE BENEFIT PAYABLE UNDER SECTION 3.4.


 


SECTION 1.25           EARLY RETIREMENT DATE.  “EARLY RETIREMENT DATE” OF A
PARTICIPANT SHALL GENERALLY MEAN THE FIRST DAY OF THE MONTH, SO DESIGNATED BY AN
EMPLOYEE, PRECEDING HIS NORMAL RETIREMENT DATE, AND WHICH IS COINCIDENT WITH OR
FOLLOWING THE LATER OF HIS 55TH BIRTHDAY AND HIS COMPLETION OF TEN (10) YEARS OF
CREDITED SERVICE OR SUCH OTHER DATE AS IS PROVIDED IN SECTION 3.3.

 

11

--------------------------------------------------------------------------------


 


SECTION 1.26           EMPLOYEE.  “EMPLOYEE” SHALL MEAN ANY EMPLOYEE OF ANY
COMPANY (INCLUDING ANY PERSON TREATED AS AN EMPLOYEE UNDER SECTION 10.15)
EXCLUDING


 

(A)           AN EMPLOYEE WHO WILL NOT COMPLETE 1,000 HOURS OF SERVICE DURING A
PLAN YEAR,

 

(B)           A TEMPORARY EMPLOYEE, THAT IS, ONE WHO IS EMPLOYED BY A COMPANY
FOR THE SPECIFIC PURPOSE OF WORKING ON A DESIGNATED PROJECT FOR THE DURATION OF
SUCH PROJECT, AND

 

(C)           A DIRECTOR WHO IS NOT OTHERWISE AN EMPLOYEE.

 

(D)           A LEASED EMPLOYEE.  FOR THESE PURPOSES A LEASED EMPLOYEE MEANS ANY
PERSON, OTHER THAN A COMMON LAW EMPLOYEE OF A COMPANY, WHO PURSUANT TO AN
AGREEMENT BETWEEN THAT COMPANY AND ANY OTHER PERSON (“LEASING ORGANIZATION”) HAS
PERFORMED SERVICES FOR THE RECIPIENT COMPANY (OR FOR SUCH RECIPIENT AND ONE OR
MORE RELATED PERSONS DETERMINED IN ACCORDANCE WITH CODE SECTION 414(N)(6)) ON A
SUBSTANTIALLY FULL-TIME BASIS FOR A PERIOD OF AT LEAST ONE (1) YEAR (AS
DETERMINED IN ACCORDANCE WITH THE APPLICABLE PROVISIONS OF THE PROPOSED INCOME
TAX REGULATIONS SECTION 1.414(N)-1(B)(10)), AND SUCH SERVICES ARE PERFORMED
UNDER THE PRIMARY DIRECTION OR CONTROL OF THE RECIPIENT COMPANY, UNLESS SUCH
INDIVIDUAL IS COVERED BY A MONEY PURCHASE PLAN MAINTAINED BY THE LEASING
ORGANIZATION AND MEETING THE REQUIREMENTS OF CODE SECTION 414(N)(5)(B), AND
LEASED EMPLOYEES DO NOT CONSTITUTE MORE THAN 20% OF ALL NON-HIGHLY COMPENSATED
EMPLOYEES OF ALL AFFILIATED COMPANIES WITHIN THE MEANING OF CODE
SECTION 414(N)(5)(C)(II).

 


SECTION 1.27           ERISA.  “ERISA” SHALL MEAN THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED.


 


SECTION 1.28           FORMER PARTICIPANT.  “FORMER PARTICIPANT” SHALL MEAN A
PERSON WHO HAS SEPARATED FROM THE SERVICE AND HAS BECOME ENTITLED TO A BENEFIT
UNDER THE PLAN.


 


SECTION 1.29           HENLEY.  “HENLEY” SHALL MEAN THE CORPORATE ENTITY KNOWN
AS THE HENLEY GROUP, INC. DURING THE PERIOD COMMENCING ON MAY 27, 1986 AND
ENDING DECEMBER 31, 1989.


 


SECTION 1.30           HENLEY PROPERTIES.  “HENLEY PROPERTIES” SHALL MEAN HENLEY
PROPERTIES INC., A DELAWARE CORPORATION KNOWN PRIOR TO JANUARY 1, 1990 AS THE
HENLEY GROUP, INC. AND AFTER THE 1992 MERGER (AS DEFINED IN THE PREAMBLE) AS THE
BOLSA CHICA COMPANY.


 

Section 1.30A       Highly Compensated Employee.  “Highly Compensated Employee”
means (a) any 5% owner during the current Plan Year or the preceding Plan Year
(“look back year”), and (b) any Employee receiving Remuneration within the
meaning of Appendix I of the Plan in the look back year in excess of $80,000, as
indexed pursuant to Code Section 414(q).

 


SECTION 1.31           HOUR OF SERVICE.


 

(A)           “HOUR OF SERVICE” OF AN EMPLOYEE SHALL MEAN THE FOLLOWING:

 

12

--------------------------------------------------------------------------------


 

(I)                                     EACH HOUR FOR WHICH HE IS PAID OR
ENTITLED TO PAYMENT (AS DETERMINED UNDER REGULATIONS OF THE SECRETARY OF LABOR
WITHOUT REFERENCE TO THE LIMITATIONS OF SECTION 1.19) BY A COMPANY,

 

(II)                                  EACH HOUR IN OR ATTRIBUTABLE TO A PERIOD
OF TIME DURING WHICH HE PERFORMS NO DUTIES (IRRESPECTIVE OF WHETHER HE HAS HAD A
SEPARATION FROM THE SERVICE) DUE TO A VACATION, HOLIDAY, ILLNESS, INCAPACITY
(INCLUDING PREGNANCY OR DISABILITY), LAYOFF, JURY DUTY, MILITARY DUTY OR A LEAVE
OF ABSENCE, FOR WHICH HE IS SO PAID OR SO ENTITLED TO PAYMENT; PROVIDED,
HOWEVER, THAT

 

(A)                              NO MORE THAN FIVE HUNDRED AND ONE HOURS OF
SERVICE SHALL BE CREDITED UNDER THIS PARAGRAPH TO AN EMPLOYEE ON ACCOUNT OF ANY
SUCH PERIOD, AND

 

(B)                                NO SUCH HOURS SHALL BE CREDITED TO AN
EMPLOYEE IF ATTRIBUTABLE TO PAYMENTS MADE OR DUE UNDER A PLAN MAINTAINED SOLELY
FOR THE PURPOSE OF COMPLYING WITH APPLICABLE WORKER’S COMPENSATION, UNEMPLOYMENT
COMPENSATION OR DISABILITY INSURANCE LAWS OR TO A PAYMENT WHICH SOLELY
REIMBURSES THE EMPLOYEE FOR MEDICAL OR MEDICALLY RELATED EXPENSES INCURRED BY
HIM.

 

(III)                               EACH HOUR FOR WHICH HE IS ENTITLED TO BACK
PAY, IRRESPECTIVE OF MITIGATION OF DAMAGES, WHETHER AWARDED OR AGREED TO BY A
COMPANY.

 

(B)           HOURS OF SERVICE UNDER SUBSECTION (A) (II) AND (A)(III) SHALL BE
CALCULATED IN ACCORDANCE WITH 29 CFR SECTION 2530.200B-2(B).  EACH HOUR OF
SERVICE SHALL BE ATTRIBUTED TO THE PLAN YEAR OR INITIAL ELIGIBILITY YEAR IN
WHICH IT OCCURS EXCEPT TO THE EXTENT THAT THE COMPANY, IN ACCORDANCE WITH 29 CFR
SECTION 2530.200B-2(C), CREDITS SUCH HOUR TO ANOTHER COMPUTATION PERIOD UNDER A
REASONABLE METHOD CONSISTENTLY APPLIED.

 

(C)           WHERE HIS COMPANY’S RECORDS DO NOT READILY PERMIT DETERMINATION OF
AN EMPLOYEE’S ACTUAL HOURS, HOURS OF SERVICE BEFORE 1976 SHALL BE THE PRODUCT OF

 

(I)                                     FORTY, AND

 

(II)                                  THE NUMBER OF WEEKS IN WHICH HE HAD AN
HOUR OF SERVICE.

 

(D)           WHERE HIS COMPANY’S RECORDS OR PROCEDURES DO NOT READILY PERMIT
DETERMINATION OF AN EMPLOYEE’S ACTUAL HOURS, HOURS OF SERVICE MAY BE CREDITED
UNDER AN EQUIVALENCY METHOD UNDER WHICH AN EMPLOYEE WHO IS CUSTOMARILY EMPLOYED
FOR AT LEAST THIRTY (30) HOURS PER WEEK THROUGHOUT EACH PLAN YEAR (EXCEPT FOR
HOLIDAYS AND VACATIONS) SHALL BE CREDITED WITH 190 HOURS OF SERVICE FOR EACH
MONTH IN WHICH HE COMPLETES AT LEAST ONE (1) HOUR OF SERVICE IN ACCORDANCE WITH
THE PROVISIONS OF THIS SECTION (REGARDLESS OF WHETHER THE NUMBER OF HOURS OF
SERVICE ACTUALLY COMPLETED IN SUCH MONTH EXCEEDS 190).

 

13

--------------------------------------------------------------------------------


 

(E)           HOURS OF SERVICE SHALL INCLUDE HOURS PERFORMED OR PAID FOR BY ANY
COMPANY, WHICH WAS THEN OR SUBSEQUENTLY BECAME CONTROLLED BY A COMPANY.

 

(F)            NOTWITHSTANDING ANY OTHER PROVISION OF THIS SECTION 1.31, THE
HOURS OF SERVICE OF EACH EMPLOYEE WHO BECAME A PARTICIPANT IN CONNECTION WITH
THE SPINOFF OF HENLEY BY ALLIED-SIGNAL AS OF MAY 27, 1986 AND WHO PARTICIPATED
IN THE PREDECESSOR PLAN ON DECEMBER 31, 1985 SHALL INCLUDE ALL HOURS OF SERVICE
UNDER SECTION 1.25 OF THE PREDECESSOR PLAN.

 


SECTION 1.32           INVESTMENT COMMITTEE.  “INVESTMENT COMMITTEE” SHALL MEAN
THE INVESTMENT COMMITTEE DESIGNATED BY THE BOARD OF DIRECTORS TO HAVE THE
INVESTMENT RESPONSIBILITIES UNDER THE PLAN DESCRIBED IN ARTICLE VII.  EFFECTIVE
SEPTEMBER 30, 1993, THE BOARD OF DIRECTORS OR ITS DELEGATE SHALL SERVE AS THE
INVESTMENT COMMITTEE.


 


SECTION 1.33           INSURANCE COMPANY.  “INSURANCE COMPANY” SHALL MEAN ANY
INSURANCE COMPANY SELECTED BY THE ADMINISTRATOR TO PROVIDE CONTRACTS OF
INSURANCE OR ANNUITY CONTRACTS TO THE TRUSTEE FOR THE PURPOSE OF FUNDING
BENEFITS UNDER THE PLAN.


 


SECTION 1.34           MARRIAGE.  “MARRIAGE” (AND DERIVATIVE TERMS SUCH AS
“MARITAL,” “MARRIED” AND “MARRIES”) SHALL, FOR ALL PURPOSES UNDER THIS PLAN,
MEAN A RELATIONSHIP THAT IS RECOGNIZED AS A MARRIAGE UNDER APPLICABLE FEDERAL
LAWS.


 


SECTION 1.35           MILITARY LEAVE.  ANY EMPLOYEE WHO LEAVES THE COMPANY
DIRECTLY TO PERFORM SERVICE IN THE ARMED FORCES OF THE UNITED STATES OR THE
UNITED STATES PUBLIC HEALTH SERVICE UNDER CONDITIONS ENTITLING HIM TO
REEMPLOYMENT RIGHTS AS PROVIDED IN THE LAWS OF THE UNITED STATES, SHALL, SOLELY
FOR THE PURPOSES OF THE PLAN AND IRRESPECTIVE OF WHETHER HE IS COMPENSATED BY
ANY COMPANY DURING SUCH PERIOD OF SERVICE BE PRESUMED AN EMPLOYEE ON MILITARY
LEAVE.  SUCH PRESUMPTION SHALL CEASE TO APPLY IF SUCH EMPLOYEE VOLUNTARILY
RESIGNS FROM THE COMPANY DURING SUCH PERIOD OF SERVICE, OR IF HE FAILS TO MAKE
APPLICATION FOR REEMPLOYMENT WITHIN THE PERIOD SPECIFIED BY SUCH LAWS FOR THE
PRESERVATION OF HIS REEMPLOYMENT RIGHTS.  SEE, ALSO SECTION 10.17 (MILITARY
SERVICE) OF THIS PLAN DOCUMENT.


 


SECTION 1.36           RESERVED


 


SECTION 1.37           NORMAL RETIREMENT BENEFIT.  “NORMAL RETIREMENT BENEFIT”
SHALL MEAN THE BENEFIT PAYABLE UNDER SECTION 3.2.


 


SECTION 1.38           NORMAL RETIREMENT DATE.  “NORMAL RETIREMENT DATE” OF A
PARTICIPANT OR FORMER PARTICIPANT SHALL MEAN THE FIRST DAY OF THE CALENDAR MONTH
COINCIDENT WITH OR NEXT FOLLOWING HIS SIXTY-FIFTH BIRTHDAY, ON WHICH DATE SUCH
PARTICIPANT OR FORMER PARTICIPANT SHALL BE ENTITLED TO THE NORMAL RETIREMENT
BENEFIT PROVIDED IN SECTION 3.2.


 


SECTION 1.39           PARTICIPANT.  “PARTICIPANT” SHALL MEAN ANY PERSON
INCLUDED IN THE PLAN AS PROVIDED IN ARTICLE II, UNTIL SUCH TIME AS SUCH
PARTICIPANT HAS A SEPARATION FROM THE SERVICE.


 


SECTION 1.40           PERIOD OF SEVERANCE.  “PERIOD OF SEVERANCE” SHALL MEAN
THE PERIOD OF TIME COMMENCING ON THE SEVERANCE FROM SERVICE DATE AND ENDING ON
THE DATE ON WHICH AN EMPLOYEE AGAIN PERFORMS AN HOUR OF SERVICE WITHIN THE
MEANING OF 29 CFR § 2530.200B-2(A)(1).  SOLELY FOR THE PURPOSE OF DETERMINING
WHETHER A PERIOD OF SEVERANCE HAS OCCURRED, IN THE CASE OF AN EMPLOYEE WHO IS
ABSENT FROM WORK FOR MATERNITY OR PATERNITY REASONS, A PERIOD OF ABSENCE OF TWO
YEARS OR LESS SHALL NOT BE TAKEN INTO ACCOUNT.  AN ABSENCE FROM WORK FOR
MATERNITY OR PATERNITY REASONS MEANS AN ABSENCE (I) BY REASON OF THE PREGNANCY
OF THE EMPLOYEE, (II) BY REASON OF THE BIRTH OF A CHILD OF THE EMPLOYEE,
(III) BY REASON OF THE PLACEMENT OF A CHILD WITH THE EMPLOYEE IN CONNECTION WITH
THE ADOPTION OF SUCH CHILD BY SUCH EMPLOYEE, OR (IV) FOR PURPOSES OF CARING FOR
SUCH CHILD FOR A PERIOD BEGINNING IMMEDIATELY FOLLOWING SUCH BIRTH OR PLACEMENT.

 

14

--------------------------------------------------------------------------------


 


SECTION 1.41           PLAN.  THE “PLAN” SHALL MEAN THE BOLSA CHICA COMPANY
RETIREMENT PLAN (FORMERLY KNOWN AS THE HENLEY PROPERTIES INC. RETIREMENT PLAN
AND, PRIOR TO JANUARY 1, 1990, KNOWN AS THE HENLEY GROUP, INC. RETIREMENT PLAN),
AS AMENDED AND RESTATED FROM TIME TO TIME.  EFFECTIVE DECEMBER 31, 1993, “PLAN”
SHALL MEAN THE KOLL REAL ESTATE GROUP RETIREMENT PLAN, AS AMENDED AND RESTATED
FROM TIME TO TIME.  EFFECTIVE JANUARY 1, 1999, “PLAN” SHALL MEAN THE CALIFORNIA
COASTAL COMMUNITIES, INC. RETIREMENT PLAN, AS AMENDED AND RESTATED FROM TIME TO
TIME.


 


SECTION 1.42           PLAN ENROLLED ACTUARY.  THE TERM “PLAN ENROLLED ACTUARY”
SHALL MEAN THAT PERSON WHO IS ENROLLED BY THE JOINT BOARD FOR THE ENROLLMENT OF
ACTUARIES ESTABLISHED UNDER SUBTITLE C OF TITLE III OF ERISA AND WHO HAS BEEN
ENGAGED BY THE COMMITTEE ON BEHALF OF ALL PARTICIPANTS TO MAKE AND RENDER ALL
NECESSARY ACTUARIAL DETERMINATIONS, STATEMENTS, OPINIONS, ASSUMPTIONS, REPORTS,
AND VALUATIONS UNDER THE PLAN AS REQUIRED BY LAW OR REQUESTED BY THE
ADMINISTRATOR.


 


SECTION 1.43           PLAN YEAR.  “PLAN YEAR” SHALL MEAN THE CALENDAR YEAR,
INCLUDING SUCH YEARS PRECEDING THE ADOPTION OF THE PLAN.


 


SECTION 1.44           PREDECESSOR PLAN.  “PREDECESSOR PLAN” SHALL MEAN THE
SIGNAL COMPANIES, INC. RETIREMENT PLAN, AS IN EFFECT ON DECEMBER 31, 1985.


 


SECTION 1.45           RELATED PLAN.  “RELATED PLAN” SHALL MEAN THE PNEUMO ABEX
CORPORATION RETIREMENT PLAN, THE NEW HAMPSHIRE OAK, INC. RETIREMENT PLAN, THE
WHEELABRATOR TECHNOLOGIES INC. RETIREMENT PLAN AND THE FISHER SCIENTIFIC
INTERNATIONAL INC. RETIREMENT PLAN.


 


SECTION 1.46           RETIREMENT BENEFIT.  “RETIREMENT BENEFIT” SHALL MEAN
EITHER THE EARLY RETIREMENT BENEFIT, THE NORMAL RETIREMENT BENEFIT, THE
DISABILITY RETIREMENT BENEFIT OR THE OPTIONAL RETIREMENT BENEFIT DESCRIBED IN
ARTICLE III.


 


SECTION 1.47           SEPARATION FROM THE SERVICE.  “SEPARATION FROM THE
SERVICE” OF AN EMPLOYEE SHALL MEAN HIS RESIGNATION, TREATMENT AS VOLUNTARILY
TERMINATED, DISCHARGE, NORMAL RETIREMENT, DISABILITY RETIREMENT OR EARLY
RETIREMENT FROM THE COMPANY, OR HIS DEATH.


 


SECTION 1.48           SEVERANCE FROM SERVICE DATE.  “SEVERANCE FROM SERVICE
DATE” SHALL MEAN THE EARLIER OF (A) THE DATE ON WHICH AN EMPLOYEE QUITS,
RETIRES, IS DISCHARGED, DIES OR IS TREATED AS VOLUNTARILY TERMINATED, (B) THE
DATE ON WHICH AN EMPLOYEE ON MILITARY LEAVE (I) VOLUNTARILY RESIGNS FROM THE
COMPANY OR (II) IN THE CASE OF AN EMPLOYEE ON MILITARY LEAVE WHO FAILS TO APPLY
FOR REEMPLOYMENT, THE DAY NEXT FOLLOWING THE LAST DAY OF THE PERIOD SPECIFIED BY
THE LAWS OF THE UNITED STATES FOR THE PRESERVATION OF SUCH EMPLOYEE’S
REEMPLOYMENT RIGHTS, (C) THE DAY NEXT FOLLOWING THE DATE OF EXPIRATION OF A
PERIOD OF EDUCATIONAL LEAVE, OR (D) THE FIRST ANNIVERSARY OF THE FIRST DATE OF A
PERIOD IN WHICH AN EMPLOYEE REMAINS ABSENT FROM SERVICE (WITH OR WITHOUT

 

15

--------------------------------------------------------------------------------


 


PAY) FOR ANY REASON OTHER THAN QUIT, RETIREMENT, DISCHARGE, DEATH OR VOLUNTARY
TERMINATION, SUCH AS VACATION, HOLIDAY, SICKNESS, DISABILITY, LEAVE OF ABSENCE
OR LAYOFF, PROVIDED THAT (E) WITH THE PRIOR APPROVAL OF THE COMPANY, THE
SEVERANCE FROM SERVICE DATE OF AN EMPLOYEE WHO RECEIVES SALARY CONTINUATION IN
RESPECT OF TERMINATION OF EMPLOYMENT MAY BE A DATE NO EARLIER THAN THE FIRST
ANNIVERSARY, AND NO LATER THAN THE SECOND ANNIVERSARY, OF THE LAST DATE OF A
PERIOD DURING WHICH SALARY CONTINUATION IS PROVIDED.  A ONE-YEAR PERIOD OF
SEVERANCE IS A 12 CONSECUTIVE MONTH PERIOD, BEGINNING ON THE SEVERANCE FROM
SERVICE DATE, DURING WHICH THE EMPLOYEE DOES NOT PERFORM AN HOUR OF SERVICE FOR
THE EMPLOYER.


 


SECTION 1.49           SPINOFF.  “SPINOFF” SHALL HAVE THE MEANING ASSIGNED TO
SUCH TERM IN THE PREAMBLE TO THE PLAN.


 

Section 1.50A       Spouse.  For all purposes under this Plan, the terms
“spouse” and “surviving spouse” shall mean the individual recognized as an
individual’s lawful husband or lawful wife under applicable federal laws.

 


SECTION 1.50           SOCIAL SECURITY RETIREMENT AGE.  “SOCIAL SECURITY
RETIREMENT AGE” MEANS:


 

(I)                                     AGE 65 WITH RESPECT TO ANY EMPLOYEE WHO
WAS BORN BEFORE JANUARY 1, 1938;

 

(II)                                  AGE 66 WITH RESPECT TO ANY EMPLOYEE WHO
WAS BORN AFTER DECEMBER 31, 1937 AND BEFORE JANUARY 1, 1955; AND

 

(III)                               AGE 67 WITH RESPECT TO ANY EMPLOYEE WHO WAS
BORN AFTER DECEMBER 31, 1954.

 


SECTION 1.51           TRUST.  “TRUST” SHALL MEAN THE TRUST ESTABLISHED PURSUANT
TO THE TRUST AGREEMENT.


 


SECTION 1.52           TRUST AGREEMENT.  “TRUST AGREEMENT” SHALL MEAN THE TRUST
AGREEMENT UNDER THE PLAN AS IT MAY BE AMENDED FROM TIME TO TIME, PROVIDING FOR
THE INVESTMENT AND ADMINISTRATION OF THE TRUST FUND.  BY THIS REFERENCE THE
TRUST AGREEMENT IS INCORPORATED HEREIN.


 


SECTION 1.53           TRUST FUND.  “TRUST FUND” SHALL MEAN THE FUND ESTABLISHED
UNDER THE TRUST AGREEMENT BY CONTRIBUTIONS MADE PURSUANT TO THE PLAN AND FROM
WHICH ANY AMOUNTS PAYABLE UNDER THE PLAN ARE TO BE PAID.


 


SECTION 1.54           TRUSTEE.  “TRUSTEE” SHALL MEAN THE TRUSTEE UNDER THE
TRUST AGREEMENT.


 


SECTION 1.55           VESTED RETIREMENT BENEFIT.  “VESTED RETIREMENT BENEFIT”
SHALL HAVE THE MEANING GIVEN IN SECTION 3.10.

 

16

--------------------------------------------------------------------------------


 


SECTION 1.56           VESTING SERVICE.


 

(A)           THE VESTING SERVICE OF A PARTICIPANT SHALL MEAN THE AGGREGATE
NUMBER OF WHOLE YEAR PERIODS OF SERVICE AFTER HE FIRST BECAME AN EMPLOYEE AND
PRIOR TO ANY PERIOD OF SEVERANCE WHETHER OR NOT SUCH PERIODS OF SERVICE WERE
COMPLETED CONSECUTIVELY.

 

(B)           THE VESTING SERVICE OF A PARTICIPANT SHALL ALSO INCLUDE THE
FOLLOWING PERIODS OF SEVERANCE:  (I) A PERIOD OF SEVERANCE WHICH BEGINS AS OF
THE DATE THE PARTICIPANT QUITS, IS DISCHARGED OR RETIRES AND ENDS WITHIN TWELVE
MONTHS OF SUCH DATE; AND (II) A PERIOD OF SEVERANCE WHICH BEGINS AS OF THE DATE
OF ANY ABSENCE FROM SERVICE FOR ANY REASON NOT DESCRIBED IN (I) ABOVE WHICH IS
THEN FOLLOWED BY A QUIT, DISCHARGE OR RETIREMENT AND WHICH THEREAFTER ENDS
WITHIN TWELVE MONTHS OF THE ORIGINAL ABSENCE.

 

(C)           THE VESTING SERVICE OF A NONVESTED PARTICIPANT WHO HAS INCURRED A
PERIOD OF SEVERANCE OF ONE YEAR OR MORE AND IS SUBSEQUENTLY REEMPLOYED SHALL NOT
INCLUDE PREVIOUSLY EARNED VESTING SERVICE IF, AT THE TIME OF SUCH REEMPLOYMENT,
THE PERIOD OF SEVERANCE EQUALS OR EXCEEDS THE GREATER OF FIVE (5) YEARS OR THE
PREVIOUSLY EARNED VESTING SERVICE (WHETHER OR NOT CONSECUTIVE).  FOR PURPOSES OF
THIS SUBSECTION, IN THE CASE OF AN EMPLOYEE WHO IS ABSENT FROM WORK FOR
MATERNITY OR PATERNITY REASONS, THE 12-CONSECUTIVE-MONTH PERIOD BEGINNING ON THE
FIRST ANNIVERSARY OF THE FIRST DATE OF SUCH ABSENCE SHALL NOT BE COUNTED AS PART
OF A PERIOD OF SEVERANCE.  AN ABSENCE FROM WORK FOR MATERNITY OR PATERNITY
REASONS MEANS AN ABSENCE (1) BY REASON OF THE PREGNANCY OF THE EMPLOYEE, (2) BY
REASON OF A BIRTH OF A CHILD OF THE EMPLOYEE, (3) BY REASON OF THE PLACEMENT OF
A CHILD WITH THE EMPLOYEE IN CONNECTION WITH THE ADOPTION OF SUCH CHILD BY SUCH
EMPLOYEE, OR (4) FOR PURPOSES OF CARING FOR SUCH CHILD FOR A PERIOD BEGINNING
IMMEDIATELY FOLLOWING SUCH BIRTH OR PLACEMENT.

 

(D)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS SECTION, THE VESTING
SERVICE OF EACH EMPLOYEE WHO BECAME A PARTICIPANT IN CONNECTION WITH THE SPINOFF
OF HENLEY BY ALLIED-SIGNAL AS OF MAY 27, 1986 AND WHO PARTICIPATED IN THE
PREDECESSOR PLAN ON DECEMBER 31, 1985 SHALL INCLUDE ALL VESTING SERVICE UNDER
SECTION 1.49 OF THE PREDECESSOR PLAN.

 

(E)           FOR PURPOSES OF THIS SECTION, SERVICE WITH ANY MEMBER OF THE
CONTROLLED GROUP OF CORPORATIONS OF WHICH THE COMPANY IS A MEMBER (WITHIN THE
MEANING OF SECTION 414(B), (C) OR (M) OF THE INTERNAL REVENUE CODE) SHALL BE
CONSIDERED SERVICE AS AN EMPLOYEE.

 

(F)            FOR PURPOSES OF THIS SECTION, SERVICE FROM JANUARY 1, 1990
THROUGH DECEMBER 31, 1993 THAT IS TREATED AS ‘VESTING SERVICE’ UNDER ANY RELATED
PLAN WILL BE CONSIDERED TO BE VESTING SERVICE UNDER THIS PLAN.

 

(G)           FOR PURPOSES OF THIS SECTION, SERVICE OF ANY EMPLOYEE WHO IS A
LEASED EMPLOYEE TO ANY EMPLOYER AGGREGATED UNDER CODE SECTION 414(B), (C), OR
(M) WILL BE CREDITED WHETHER OR NOT SUCH INDIVIDUAL IS ELIGIBLE TO PARTICIPATE
IN THE PLAN.

 

17

--------------------------------------------------------------------------------


 


ARTICLE II


 


ELIGIBILITY


 


SECTION 2.1             REQUIREMENTS FOR PARTICIPATION.


 

(A)           ANY EMPLOYEE

 

(I)                                     WHO

 

(A)                              WAS ACTIVELY EMPLOYED ON JANUARY 1, 1986 BY
HENLEY OR A BUSINESS THAT BECAME A SUBSIDIARY OR DIVISION OF HENLEY IN
CONNECTION WITH THE SPINOFF OF HENLEY BY ALLIED-SIGNAL AS OF MAY 27, 1986; OR

 

(B)                                WAS ACTIVELY EMPLOYED ON JANUARY 1, 1986 BY A
MEMBER OF THE ALLIED-SIGNAL CONTROLLED GROUP OF CORPORATIONS AND BECAME AN
EMPLOYEE IN CONNECTION WITH THE SPINOFF; AND

 

(II)                                  WHO WAS A PARTICIPANT IN THE PREDECESSOR
PLAN ON DECEMBER 31, 1985, SHALL BE A PARTICIPANT IN THIS PLAN AS OF JANUARY 1,
1986.

 

(B)           ANY EMPLOYEE WHO

 

(I)                                     ON THE FIRST DAY OF ANY CALENDAR MONTH
AFTER DECEMBER 1985 AN EMPLOYEE SHALL BECOME A PLAN PARTICIPANT IF HE OR SHE HAS
COMPLETED EITHER ONE THREE HUNDRED SIXTY-FIVE DAY PERIOD COMMENCING WITH THE
FIRST DAY FOR WHICH HE IS ENTITLED TO BE CREDITED WITH AN HOUR OF SERVICE WITHIN
THE MEANING OF 29 CFR § 2530.200B-2(A)(1) UPON EMPLOYMENT OR REEMPLOYMENT, OR
ONE CALENDAR YEAR COMMENCING WITH OR AFTER SUCH FIRST PERIOD, DURING WHICH THREE
HUNDRED SIXTY-FIVE DAY PERIOD OR YEAR HE HAD COMPLETED ONE THOUSAND OR MORE
HOURS OF SERVICE AS AN EMPLOYEE, AND

 

(II)                                  IS NOT

 

(A)                              AN EMPLOYEE IN A DIVISION OF A COMPANY AS TO
WHICH THE PLAN HAS NOT BEEN ADOPTED, OR A COMPANY AS TO WHICH THE PLAN WAS
ADOPTED ONLY FOR POSITIONS OR CLASSIFICATIONS EXCLUDING THE EMPLOYEE, OR

 

(B)                                AN EMPLOYEE IN A BARGAINING UNIT COVERED BY A
COLLECTIVE BARGAINING AGREEMENT IN EXISTENCE ON MARCH 4, 1975 (UNLESS SUCH
AGREEMENT PROVIDED FOR COVERAGE HEREUNDER OF EMPLOYEES IN SUCH UNIT) OR A
BARGAINING UNIT WHICH BECOMES COVERED BY A COLLECTIVE BARGAINING AGREEMENT AFTER
SUCH DATE, WITH RESPECT TO WHICH RETIREMENT BENEFITS WERE THE SUBJECT OF GOOD
FAITH BARGAINING (UNLESS SUCH AGREEMENT PROVIDES FOR COVERAGE HEREUNDER OF
EMPLOYEES IN SUCH UNIT), OR

 

18

--------------------------------------------------------------------------------

 

(C)                                A CITIZEN OF A COUNTRY OTHER THAN THE UNITED
STATES AND A RESIDENT OF A COUNTRY OTHER THAN THE UNITED STATES, OR

 

(D)                               A CITIZEN OF A COUNTRY OTHER THAN THE UNITED
STATES AND AN EMPLOYEE OF ANY COMPANY DETERMINED BY THE ADMINISTRATOR TO BE
PREDOMINANTLY INVOLVED IN INTERNATIONAL OPERATIONS, UNLESS THE ADMINISTRATOR
OTHERWISE DETERMINES THAT SUCH EMPLOYEE IS ELIGIBLE TO PARTICIPATE IN THIS PLAN,
ON THE BASIS OF UNIFORM STANDARDS APPLIED IN A NONDISCRIMINATORY MANNER TO ALL
EMPLOYEES SIMILARLY SITUATED, SHALL BE ELIGIBLE TO BECOME A PARTICIPANT. 
SERVICE RENDERED FOR A MEMBER OF THE ALLIED-SIGNAL CONTROLLED GROUP OF
CORPORATIONS PRIOR TO MAY 27, 1986 BY AN EMPLOYEE WHO WAS ELIGIBLE TO BECOME A
PARTICIPANT IN THE PREDECESSOR PLAN ON DECEMBER 31, 1985, BECAME AN EMPLOYEE IN
CONNECTION WITH THE SPINOFF OF HENLEY BY ALLIED-SIGNAL AND WAS ACTIVELY EMPLOYED
ON JANUARY 1, 1986 BY A MEMBER OF THE ALLIED-SIGNAL CONTROLLED GROUP OF
CORPORATIONS SHALL BE CONSIDERED SERVICE AS AN EMPLOYEE FOR PURPOSES OF THIS
SUBSECTION.

 

(C)           FOR PURPOSES OF DETERMINING ELIGIBILITY TO PARTICIPATE IN THE PLAN
UNDER THIS SECTION 2.1, SERVICE WITH ANY MEMBER OF THE CONTROLLED GROUP OF
CORPORATIONS OF WHICH THE COMPANY IS A MEMBER (WITHIN THE MEANING OF
SECTION 414(B), (C) OR (M) OF THE CODE) SHALL BE CONSIDERED SERVICE AS AN
EMPLOYEE.

 

(D)           EFFECTIVE JANUARY 1, 1990, FOR PURPOSES OF DETERMINING ELIGIBILITY
TO PARTICIPATE IN THE PLAN UNDER THIS SECTION, SERVICE FROM JANUARY 1, 1990
THROUGH DECEMBER 31, 1993 THAT IS COUNTED TOWARD ELIGIBILITY UNDER ANY RELATED
PLAN SHALL BE CONSIDERED SERVICE AS AN EMPLOYEE.

 


SECTION 2.2             TERMINATION OF PARTICIPATION.  A PARTICIPANT SHALL CEASE
TO BE A PARTICIPANT ON THE DATE ON WHICH HE IS DEEMED TO HAVE SEPARATED FROM THE
SERVICE.  A FORMER PARTICIPANT WHO RETURNS TO THE EMPLOY OF THE COMPANY SHALL BE
REINSTATED AS A PARTICIPANT IMMEDIATELY AND HIS CREDITED SERVICE AND VESTING
SERVICE AS OF SUCH DATE SHALL BE CALCULATED IN ACCORDANCE WITH THE RULES IN
SECTION 1.19 AND SECTION 1.56, RESPECTIVELY.


 


SECTION 2.3             FORFEITURES.  IF A PARTICIPANT HAS A SEPARATION FROM THE
SERVICE FOR ANY REASON PRIOR TO HIS ACQUISITION OF A VESTED RETIREMENT BENEFIT,
HIS ACCRUED BENEFIT SHALL BE FORFEITED WHEN HIS CONTINUOUS PERIOD OF SEVERANCE
EQUALS OR EXCEEDS THE GREATER OF FIVE (5) YEARS OR HIS PREVIOUSLY EARNED VESTING
SERVICE (WHETHER OR NOT COMPLETED CONSECUTIVELY).

 

19

--------------------------------------------------------------------------------


 


SECTION 2.4             FREEZE.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE
PLAN, THERE SHALL BE NO NEW PARTICIPANTS IN THE PLAN AFTER DECEMBER 31, 1993,
AND ANY EMPLOYEES WHO WOULD OTHERWISE COMMENCE THEIR PARTICIPATION IN THE PLAN
AFTER DECEMBER 31, 1993 SHALL NOT BE ELIGIBLE FOR SUCH PARTICIPATION AND SHALL
NOT ACCRUE ANY RETIREMENT OR OTHER BENEFITS UNDER THE PLAN.  ACCORDINGLY, THE
PARTICIPANT GROUP IN THE PLAN SHALL BE FIXED AND FROZEN AS OF DECEMBER 31, 1993.


 


ARTICLE III


 


RETIREMENT, TERMINATION, OR DEATH


 


SECTION 3.1             NORMAL RETIREMENT.  A PARTICIPANT MAY RETIRE ON HIS
NORMAL RETIREMENT DATE OR THE FIRST DAY OF ANY MONTH THEREAFTER.


 


SECTION 3.2             NORMAL RETIREMENT BENEFIT.


 

(A)           A PARTICIPANT WHO RETIRES ON OR AFTER HIS NORMAL RETIREMENT DATE
SHALL RECEIVE A NORMAL RETIREMENT BENEFIT WHICH SHALL NOT BE LESS THAN THE
PARTICIPANT’S ACCRUED BENEFIT AND SHALL CONSIST OF A MONTHLY PAYMENT COMMENCING
ON THE FIRST DAY OF THE MONTH COINCIDENT WITH OR NEXT FOLLOWING THE DATE HE
RETIRES AND ENDING WITH THE MONTH IN WHICH HIS DEATH OCCURS.

 

(B)           EFFECTIVE JANUARY 1, 1990, EXCEPT AS PROVIDED IN SUBSECTIONS
(C) THROUGH (I), HIS NORMAL RETIREMENT BENEFIT SHALL BE THE GREATER OF (A) THE
SUM OF (I) , (II) AND (III), LESS (IV), AND (B) THE SUM OF (I) , (II) AND
(III) DETERMINED WITHOUT REGARD TO THE CREDITED SERVICE DESCRIBED IN
SECTION 1.19(A)(V) OR THE COMPENSATION DESCRIBED IN SECTION 1.16(H):

 

(I)                                     1.1% OF HIS AVERAGE FINAL COMPENSATION
UP TO COVERED COMPENSATION MULTIPLIED BY HIS CREDITED SERVICE (BUT NOT MORE THAN
35 YEARS);

 

(II)                                  1.5% OF HIS AVERAGE FINAL COMPENSATION IN
EXCESS OF COVERED COMPENSATION MULTIPLIED BY HIS CREDITED SERVICE (BUT NOT MORE
THAN 35 YEARS);

 

(III)                               1.5% OF HIS AVERAGE FINAL COMPENSATION
MULTIPLIED BY CREDITED SERVICE IN EXCESS OF 35 YEARS.

 

(IV)                              HIS “NORMAL RETIREMENT BENEFIT” PAYABLE UNDER
ANY RELATED PLAN WHICH IS BASED ON CREDITED SERVICE DESCRIBED IN
SECTION 1.19(A)(V).

 

(C)           A PARTICIPANT’S NORMAL RETIREMENT BENEFIT SHALL NOT

 

(I)                                     EXCEPT AS PROVIDED IN SUBSECTIONS
(C) THROUGH (I), BE LESS THAN 1.25% OF HIS AVERAGE FINAL COMPENSATION MULTIPLIED
BY HIS CREDITED SERVICE; PROVIDED, HOWEVER, THAT FOR THIS PURPOSE AVERAGE FINAL
COMPENSATION SHALL BE COMPUTED BY TAKING INTO ACCOUNT ONLY THE COMPENSATION
DESCRIBED IN SUBSECTIONS 1.16(A)(I) AND (III) OF THIS PLAN, PROVIDED THAT

 

20

--------------------------------------------------------------------------------


 

(II)                                  IN THE CASE OF A PARTICIPANT WHO HAD HIS
SEPARATION FROM THE SERVICE AT THE TIME HE WAS EMPLOYED AT THE LA JOLLA FACILITY
OR THE HAMPTON FACILITY OF THE COMPANY, BE LESS THAN THE GREATER OF (A) HIS
NORMAL RETIREMENT BENEFIT CALCULATED IN ACCORDANCE WITH SUBSECTION(I) ABOVE OR
(B) THE GREATER OF (1) $20.00 TIMES HIS CREDITED SERVICE OR (2) 1% OF HIS
AVERAGE FINAL COMPENSATION MULTIPLIED BY HIS CREDITED SERVICE.

 

(D)           NOTWITHSTANDING ANYTHING IN THE PLAN TO THE CONTRARY, IN NO EVENT
SHALL A PARTICIPANT’S OR FORMER PARTICIPANT’S MONTHLY BENEFIT PAYMENT UNDER
SECTION 3.2, 3.5, 3.4(B) OR 3.10 BE LESS THAN THE LARGEST MONTHLY BENEFIT
PAYMENT UNDER SECTION 3.4(B) TO WHICH HE COULD HAVE BECOME ENTITLED BY ELECTING,
AT ANY TIME, EARLY RETIREMENT UNDER SECTION 3.3.

 

(E)           IN THE CASE OF AN EMPLOYEE OF A COMPANY WHO WAS A PARTICIPANT ON
DECEMBER 31, 1983 IN A PLAN WHICH MERGED WITH THE PREDECESSOR PLAN ON JANUARY 1,
1984, THE PROVISIONS OF WHICH PLAN REQUIRE ANY ADJUSTMENTS FOR ADDITIONAL
BENEFITS, OFFSET BENEFITS, PREDECESSOR PLAN BENEFITS OR, EXCEPT IN THE CASE OF
UOP REALTY DEVELOPMENT COMPANY, ANY AMOUNTS REPRESENTING EMPLOYEE CONTRIBUTIONS
WHICH ARE WITHDRAWN BY THE PARTICIPANT AT RETIREMENT, SUCH ADJUSTMENTS SHALL BE
APPLIED IN THE MANNER SPECIFIED IN SUCH PLAN AGAINST THE NORMAL RETIREMENT
BENEFIT PROVIDED UNDER SUBPARAGRAPH (B) TO DETERMINE THE AMOUNT PAYABLE
HEREUNDER TO SUCH PARTICIPANT.

 

(F)            IN THE CASE OF AN EMPLOYEE OTHER THAN AN EMPLOYEE OF UOP REALTY
DEVELOPMENT COMPANY WHO WAS A PARTICIPANT ON DECEMBER 31, 1983 IN A PLAN WHICH
MERGED WITH THE PREDECESSOR PLAN ON JANUARY 1, 1984, WHO MADE EMPLOYEE
CONTRIBUTIONS TO ANY RETIREMENT PLAN OR ANY OTHER PENSION OR PROFIT SHARING PLAN
OF ANY COMPANY WHICH CONTRIBUTION INCREASED THE AMOUNT OF ANY RETIREMENT BENEFIT
PAYABLE UNDER SUCH PLANS, THE PROVISIONS OF SUCH PLANS IN EFFECT ON DECEMBER 31,
1983 SHALL GOVERN THE TIMING AND MANNER OF THE PAYMENT OF SUCH CONTRIBUTIONS OR
BENEFITS PROVIDED, HOWEVER, THAT THE INTEREST RATE USED TO ACCUMULATE SUCH
EMPLOYEE CONTRIBUTIONS AFTER DECEMBER 31, 1983 SHALL IN NO EVENT BE LESS THAN
THE INTEREST RATE PROVIDED IN THE DEFINITION OF ACTUARIAL EQUIVALENT UNDER THIS
PLAN AND THE ACCUMULATED AMOUNT AT RETIREMENT WILL BE CONVERTED TO AN ANNUITY
USING THE LUMP SUM FACTOR DESCRIBED IN SECTION 3.8.

 

(G)           THE NORMAL RETIREMENT BENEFIT OF ANY PARTICIPANT WHO WAS
TRANSFERRED FROM A COMPANY DESCRIBED IN (C)(I) TO A COMPANY DESCRIBED IN
(C)(II) OR FROM A COMPANY DESCRIBED IN (C)(II) TO A COMPANY DESCRIBED IN
(C)(I) SHALL BE CALCULATED AS THOUGH THE EMPLOYEE HAD, AT ALL TIMES, BEEN
EMPLOYED BY HIS EMPLOYER ON THE DATE OF HIS SEPARATION FROM THE SERVICE,
PROVIDED THAT IN NO EVENT WILL HIS NORMAL RETIREMENT BENEFIT BE LESS THAN HIS
ACCRUED BENEFIT ON THE DATE OF ANY TRANSFER.

 

(H)           THE BENEFIT OF A PARTICIPANT WHO ELECTS AN OPTIONAL RETIREMENT
BENEFIT UNDER SECTION 3.6 AND THE BENEFIT OF A PARTICIPANT WHO IS MARRIED ON HIS
NORMAL OR EARLY RETIREMENT DATE AND HAS NOT ELECTED NOT TO RECEIVE THE AUTOMATIC
STATUTORY JOINT AND SURVIVOR ANNUITY PROVIDED UNDER SECTION 3.7, SHALL BE
DETERMINED UNDER THE PROVISIONS OF SECTION 3.6 OR 3.7, RESPECTIVELY.

 

21

--------------------------------------------------------------------------------


 

(I)            IN THE CASE OF AN EMPLOYEE WHO MADE CONTRIBUTIONS TO ANY
RETIREMENT PLAN SPONSORED BY UOP, INC., WHICH MERGED WITH THE PREDECESSOR PLAN
ON JANUARY 1, 1984, WHICH CONTRIBUTIONS WERE NOT WITHDRAWN PRIOR TO OR AS OF HIS
NORMAL RETIREMENT DATE, THE NORMAL RETIREMENT BENEFIT PAYABLE UNDER THIS SECTION
SHALL BE INCREASED BY THE AMOUNT OF SUCH CONTRIBUTIONS ACCUMULATED TO SUCH DATE
AT THE INTEREST RATE APPLICABLE UNDER THE PRIOR PLAN (BUT AFTER DECEMBER 31,
1983, IN NO EVENT LESS THAN THE INTEREST RATE SPECIFIED IN THE DEFINITION OF
ACTUARIAL EQUIVALENT HEREUNDER) EXPRESSED AS THE ACTUARIAL EQUIVALENT OF A
SINGLE LIFE ANNUITY.

 


SECTION 3.3             EARLY RETIREMENT.


 

(A)           A PARTICIPANT MAY VOLUNTARILY RETIRE ON HIS EARLY RETIREMENT DATE
UPON WRITTEN NOTICE TO THE ADMINISTRATOR DESIGNATING SUCH DATE.  A PARTICIPANT
WHO UNDERGOES A SEPARATION FROM THE SERVICE AFTER HE HAS QUALIFIED FOR EARLY
RETIREMENT MAY ELECT TO HAVE BENEFITS COMMENCE IN ACCORDANCE WITH THIS
SECTION AT OR AFTER SUCH SEPARATION, AND THE DESIGNATED EFFECTIVE DATE OF SUCH
ELECTION SHALL BE HIS EARLY COMMENCEMENT DATE.

 

(B)           NOTWITHSTANDING THE FOREGOING, ANY EMPLOYEE WHO WAS ELIGIBLE TO
RETIRE AS OF DECEMBER 31, 1985 UNDER THE TERMS OF THE PREDECESSOR PLAN SHALL BE
ELIGIBLE TO RETIRE UNDER THIS PLAN.

 

(C)           NOTWITHSTANDING THE FOREGOING, ANY EMPLOYEE OR FORMER EMPLOYEE WHO
WAS AN EMPLOYEE PARTICIPATING ON DECEMBER 31, 1983 IN THE UOP PENSION PLAN, OR
IN ANY LIKE PLAN MAINTAINED BY UOP, INC. ON SUCH DATE, OR ANY EMPLOYEE WHO WOULD
OTHERWISE HAVE BECOME A PARTICIPANT IN SUCH A PLAN UPON COMPLETING THE
APPLICABLE ELIGIBILITY REQUIREMENTS, SHALL BE ELIGIBLE TO RETIRE ON OR AFTER HIS
FIFTY-FIFTH BIRTHDAY AND THE COMPLETION OF FIVE YEARS OF VESTING SERVICE.

 

(D)           NOTWITHSTANDING THE FOREGOING, ANY EMPLOYEE OR FORMER EMPLOYEE WHO
WAS A PARTICIPANT ON DECEMBER 31, 1983 IN THE SIGNAL RETIREMENT PLAN (AS DEFINED
IN THE PREDECESSOR PLAN) SHALL BE ENTITLED TO RETIRE UNDER THIS PLAN WITH
RESPECT TO HIS ACCRUED BENEFIT AS OF DECEMBER 31, 1988 AT THE TIME AND USING THE
REDUCTION FACTORS SPECIFIED IN THE SIGNAL RETIREMENT PLAN IN EFFECT ON SUCH
DATE.

 


SECTION 3.4             EARLY RETIREMENT BENEFIT.


 

(A)           A PARTICIPANT WHO RETIRES ON HIS EARLY RETIREMENT DATE, OR FORMER
PARTICIPANT WHO AT THE TIME OF HIS SEPARATION FROM THE SERVICE HAS QUALIFIED FOR
EARLY RETIREMENT, SHALL RECEIVE A BENEFIT WHICH SHALL BE NO LESS THAN HIS
ACCRUED BENEFIT PROVIDED UNDER SECTION 3.10(C), APPROPRIATELY REDUCED, AS
PROVIDED UNDER SECTION 3.4(B)(II) AND, SUBJECT TO THE PROVISIONS OF SECTIONS 3.6
AND 3.7, SHALL CONSIST OF A MONTHLY PAYMENT COMMENCING UPON HIS EARLY
COMMENCEMENT DATE AND ENDING WITH THE MONTH IN WHICH HIS DEATH OCCURS.

 

(B)           THE AMOUNT OF EACH SUCH MONTHLY PAYMENT SHALL, SUBJECT TO
SECTION 3.2(D), BE AN AMOUNT DETERMINED BY REDUCING

 

22

--------------------------------------------------------------------------------


 

(I)                                     HIS NORMAL RETIREMENT BENEFIT, COMPUTED
UNDER SECTION 3.2(B) ON THE BASIS OF HIS CREDITED SERVICE COMPLETED PRIOR TO HIS
EARLY RETIREMENT DATE PLUS THE NUMBER OF YEARS AND FRACTIONAL YEARS FROM HIS
SEPARATION FROM THE SERVICE TO HIS NORMAL RETIREMENT DATE, MULTIPLIED BY A
FRACTION, THE NUMERATOR OF WHICH IS HIS CREDITED SERVICE AND THE DENOMINATOR OF
WHICH IS HIS CREDITED SERVICE PLUS THE NUMBER OF YEARS AND FRACTIONAL YEARS FROM
HIS SEPARATION FROM THE SERVICE TO HIS NORMAL RETIREMENT DATE, AND UNDER
SECTION 3.2(C) ON THE BASIS OF HIS CREDITED SERVICE COMPLETED PRIOR TO HIS EARLY
RETIREMENT DATE, BY

 

(II)                                  1/3 OF 1% FOR EACH OF THE FIRST 60 MONTHS
(IF ANY) BY WHICH HIS EARLY COMMENCEMENT DATE PRECEDES THE FIRST DAY OF THE
MONTH COINCIDENT WITH OR NEXT FOLLOWING HIS 60TH BIRTHDAY; PROVIDED, HOWEVER,
THAT FOR PARTICIPANTS WHO ATTAIN AGE 55 IN THE YEAR 2009 OR LATER, THE REDUCTION
FACTOR PROVIDED FOR UNDER THIS SUBPARAGRAPH (II) SHALL BE EQUAL TO 1/3 OF 1% FOR
EACH OF THE FIRST 36 MONTHS AND 5/12 OF 1% FOR EACH ADDITIONAL MONTH UP TO 24
MONTHS (IF ANY) BY WHICH HIS EARLY COMMENCEMENT DATE PRECEDES THE FIRST DAY OF
THE MONTH COINCIDENT WITH OR NEXT FOLLOWING HIS 60TH BIRTHDAY.

 

(C)           AN EMPLOYEE OR FORMER EMPLOYEE WHO WAS A PARTICIPANT IN THE SIGNAL
RETIREMENT PLAN (AS DEFINED IN THE PREDECESSOR PLAN) ON DECEMBER 31, 1983 SHALL,
IN ADDITION TO THE MONTHLY PAYMENT PROVIDED IN SUBPARAGRAPH (B) ABOVE, RECEIVE A
TEMPORARY ADDITIONAL EARLY RETIREMENT BENEFIT OF $150.00 PER MONTH ENDING WITH
THE EARLIEST OF THE MONTH IN WHICH HE DIES, THE MONTH BEFORE HIS 62ND BIRTHDAY
OR THE DATE OF ELIGIBILITY FOR FULL OR REDUCED SOCIAL SECURITY BENEFITS.

 

(D)           IN THE CASE OF AN EMPLOYEE WHO IS ELIGIBLE TO RETIRE BEFORE AGE
FIFTY-FIVE BY VIRTUE OF SUBPARAGRAPH (B) OR (D) OF SECTION 3.3, THE EARLY
RETIREMENT BENEFIT PAYABLE HEREUNDER SHALL BE FURTHER REDUCED BEFORE AGE
FIFTY-FIVE BY AN ACTUARIAL EQUIVALENT REDUCTION FACTOR FOR THE MONTHS, IF ANY,
BY WHICH HIS EARLY COMMENCEMENT DATE PRECEDES THE FIRST DAY OF THE MONTH
COINCIDENT WITH OR NEXT FOLLOWING HIS FIFTY-FIFTH BIRTHDAY.

 

(E)           IN THE CASE OF AN EMPLOYEE WHO MADE CONTRIBUTIONS TO ANY
RETIREMENT PLAN SPONSORED BY UOP, INC., WHICH MERGED WITH THE PREDECESSOR PLAN
ON JANUARY 1, 1984, WHICH CONTRIBUTIONS WERE NOT WITHDRAWN PRIOR TO OR AS OF HIS
EARLY RETIREMENT DATE, THE EARLY RETIREMENT BENEFIT PAYABLE UNDER THIS SECTION
SHALL BE INCREASED BY THE AMOUNT OF SUCH CONTRIBUTIONS ACCUMULATED TO SUCH DATE
AT THE INTEREST RATE APPLICABLE UNDER THE PREDECESSOR PLAN (BUT AFTER
DECEMBER 31, 1983, IN NO EVENT LESS THAN THE INTEREST RATE SPECIFIED IN THE
DEFINITION OF ACTUARIAL EQUIVALENT HEREUNDER) EXPRESSED AS THE ACTUARIAL
EQUIVALENT OF A SINGLE LIFE ANNUITY.

 


SECTION 3.5             DISABILITY RETIREMENT BENEFIT.


 

(A)           A PARTICIPANT WHO HAS AT LEAST TEN YEARS OF CREDITED SERVICE AT
HIS DATE OF DISABILITY, AND WHO RETIRES ON HIS DISABILITY RETIREMENT DATE PRIOR
TO DECEMBER 31, 1993, MAY ELECT, IN A MANNER PRESCRIBED BY THE COMMITTEE, TO
RECEIVE A DISABILITY RETIREMENT BENEFIT WHICH

 

23

--------------------------------------------------------------------------------


 

SHALL BE NO LESS THAN HIS ACCRUED BENEFIT, APPROPRIATELY REDUCED, AS PROVIDED
UNDER SECTION 3.10(C) AND, SUBJECT TO THE PROVISIONS OF SECTIONS 3.6 AND 3.7,
SHALL CONSIST OF A MONTHLY PAYMENT ON THE FIRST DAY OF EACH CALENDAR MONTH
COMMENCING WITH HIS DISABILITY RETIREMENT DATE AND ENDING WITH THE MONTH IN
WHICH HIS DEATH OCCURS OR, IF EARLIER, THE MONTH IN WHICH HIS DISABILITY CEASES.

 

(B)           THE AMOUNT OF EACH SUCH MONTHLY PAYMENT SHALL BE THE GREATER OF
(X) THE AMOUNT COMPUTED BY REDUCING (I) HIS NORMAL RETIREMENT BENEFIT, COMPUTED
UNDER SECTION 3.2(B) ON THE BASIS OF HIS CREDITED SERVICE COMPLETED PRIOR TO HIS
DISABILITY RETIREMENT DATE MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH IS
HIS CREDITED SERVICE, AND THE DENOMINATOR OF WHICH IS HIS CREDITED SERVICE PLUS
THE NUMBER OF YEARS AND FRACTIONAL YEARS FROM HIS DISABILITY RETIREMENT DATE TO
HIS NORMAL RETIREMENT DATE, BY (II) 1/3 OF 1% FOR EACH OF THE FIRST 60 MONTHS
(IF ANY) BY WHICH HIS DISABILITY RETIREMENT DATE PRECEDES HIS 60TH BIRTHDAY,
PROVIDED, HOWEVER, THAT FOR PARTICIPANTS WHO ATTAIN AGE 55 IN THE YEAR 2009 OR
LATER, THE REDUCTION FACTOR SHALL BE 1/3 OF 1% FOR EACH OF THE FIRST 36 MONTHS
AND 5/12 OF 1% FOR EACH ADDITIONAL MONTH UP TO 24 MONTHS (IF ANY) BY WHICH HIS
DISABILITY RETIREMENT DATE PRECEDES HIS 60TH BIRTHDAY; AND WITH AN ACTUARIAL
EQUIVALENT REDUCTION FACTOR APPLIED FOR EACH MONTH IN EXCESS OF SUCH FIRST 60
MONTHS, OR (Y) THE AMOUNT OF HIS NORMAL RETIREMENT BENEFIT COMPUTED UNDER
SECTION 3.2(C)(I) OR (II) ON THE BASIS OF CREDITED SERVICE COMPLETED PRIOR TO
HIS DISABILITY RETIREMENT DATE, WHICHEVER IS APPLICABLE TO SUCH PARTICIPANT,
REDUCED BY THE AMOUNT REFERRED TO IN (X)(II) OF THIS SECTION 3.5(B), BUT WITH
SUCH REDUCTION LIMITED TO 50%.

 

(C)           IF A FORMER PARTICIPANT’S DISABILITY CEASES AND HE THEREUPON AGAIN
BECOMES AN EMPLOYEE HIS DISABILITY RETIREMENT BENEFIT SHALL CEASE AND HE SHALL
RESUME STATUS AS A PARTICIPANT.  SUCH FORMER PARTICIPANT SHALL ACCRUE CREDITED
SERVICE IN ACCORDANCE WITH THE TERMS OF THE PLAN FOR ANY PERIOD PRIOR TO HIS
NORMAL RETIREMENT DATE AFTER RESUMING STATUS AS A PARTICIPANT.  THE NORMAL
RETIREMENT BENEFIT PAYABLE TO SUCH PARTICIPANT ON HIS NORMAL RETIREMENT DATE
SHALL BE REDETERMINED BY TAKING INTO ACCOUNT TOTAL CREDITED SERVICE INCLUDING
THE PERIOD OF DISABILITY, COMPENSATION, ETC. AS REQUIRED BY THE TERMS OF THE
PLAN AND BENEFITS ALREADY PAID HEREUNDER.

 

(D)           IN THE CASE OF AN EMPLOYEE WHO MADE CONTRIBUTIONS TO ANY
RETIREMENT PLAN SPONSORED BY UOP, INC., WHICH MERGED WITH THE PREDECESSOR PLAN
ON JANUARY 1, 1984, WHICH CONTRIBUTIONS WERE NOT WITHDRAWN PRIOR TO OR AS OF HIS
DISABILITY RETIREMENT DATE, THE DISABILITY RETIREMENT BENEFIT PAYABLE UNDER THIS
SECTION SHALL BE INCREASED BY THE AMOUNT OF SUCH CONTRIBUTIONS ACCUMULATED TO
SUCH DATE AT THE INTEREST RATE APPLICABLE UNDER THE PRIOR PLAN (BUT AFTER
DECEMBER 31, 1983, IN NO EVENT LESS THAN THE INTEREST RATE SPECIFIED IN THE
DEFINITION OF ACTUARIAL EQUIVALENT HEREUNDER) EXPRESSED AS THE ACTUARIAL
EQUIVALENT OF A SINGLE LIFE ANNUITY.

 


SECTION 3.6             OPTIONAL RETIREMENT BENEFIT.


 

(A)           A PARTICIPANT OR FORMER PARTICIPANT ENTITLED TO RECEIVE A NORMAL
OR EARLY RETIREMENT BENEFIT OR A PARTICIPANT WHO IS ENTITLED TO RECEIVE A
DISABILITY RETIREMENT BENEFIT, SHALL GENERALLY RECEIVE THE JOINT AND SURVIVOR
ANNUITY PROVIDED IN SECTION 3.7 (SO LONG AS SUCH PARTICIPANT IS OTHERWISE
DESCRIBED IN SECTION 3.7), UNLESS SUCH PARTICIPANT ELECTS NOT TO RECEIVE SUCH
ANNUITY AND ELECTS INSTEAD TO RECEIVE A DISTRIBUTION IN A FORM SPECIFIED IN
SUBSECTIONS (I), (II), (III) OR (IV) BELOW.  IN ADDITION, TO BE EFFECTIVE, ANY
ELECTION MADE UNDER THIS SECTION 3.6 MUST BE

 

24

--------------------------------------------------------------------------------


 

MADE BY THE PARTICIPANT HIMSELF, MUST BE IN WRITING ON A FORM PRESCRIBED BY THE
ADMINISTRATOR, MUST NAME THE BENEFICIARY IF A FORM OF JOINT ANNUITY IS CHOSEN,
MUST BE SIGNED BY THE PARTICIPANT AND, IF REQUIRED BY THE ADMINISTRATOR, BY THE
PARTICIPANT’S SPOUSE AND MUST BE FILED WITH THE ADMINISTRATOR PRIOR TO THE DATE
HIS BENEFITS ARE TO COMMENCE.  A PARTICIPANT TO WHOM SECTION 3.7 DOES NOT APPLY
AND WHO MAKES NO WRITTEN ELECTION UNDER THIS SECTION SHALL RECEIVE A BENEFIT IN
ACCORDANCE WITH SUBSECTION (I) BELOW.  A PARTICIPANT MAY ELECT, IN ACCORDANCE
WITH THE REQUIREMENTS OF THE ADMINISTRATOR, TO RECEIVE HIS BENEFIT IN ANY ONE OF
THE FOLLOWING MANNERS:

 

(I)                                     A NORMAL, EARLY OR DISABILITY RETIREMENT
BENEFIT, AS THE CASE MAY BE, IN THE FORM OF A SINGLE LIFE ANNUITY,

 

(II)                                  A REDUCED MONTHLY BENEFIT PAYABLE DURING
HIS NORMAL, EARLY OR DISABILITY RETIREMENT BENEFIT PERIOD WITH THE PROVISION
THAT IF HE DIES AFTER HIS NORMAL, EARLY, OR DISABILITY RETIREMENT DATE, AS THE
CASE MAY BE, SURVIVED BY HIS PROPERLY DESIGNATED CONTINGENT ANNUITANT, SUCH
CONTINGENT ANNUITANT SHALL RECEIVE A MONTHLY BENEFIT IN THE SAME AMOUNT (OR IN
50%, 66 2/3% OR 75% OF THAT AMOUNT IF THE PARTICIPANT SHALL SO ELECT) UNTIL THE
FIRST DAY OF THE CALENDAR MONTH IN WHICH THE CONTINGENT ANNUITANT’S DEATH OCCURS
PROVIDED, HOWEVER, THAT IF THE CONTINGENT ANNUITANT IS OTHER THAN THE
PARTICIPANT’S SPOUSE, NOT LESS THAN 50% OF THE ACTUARIAL VALUE OF THE
PARTICIPANT’S NORMAL, EARLY, OR DISABILITY RETIREMENT BENEFIT MUST BE APPLIED TO
PROVIDE BENEFITS PAYABLE TO THE PARTICIPANT DURING HIS LIFE UNDER THIS
SUBSECTION.  (THIS ELECTION SHALL NOT TAKE EFFECT IF THE CONTINGENT ANNUITANT
DOES NOT SURVIVE UNTIL THE COMMENCEMENT OF PAYMENTS UNDER THIS SUBSECTION),

 

(III)                               AN INCREASED RETIREMENT BENEFIT PAYABLE
DURING THE PARTICIPANT’S LIFETIME UNTIL AGE 62, DECREASED AFTER AGE 62 BY THE
EXPECTED SOCIAL SECURITY BENEFIT AND PAYABLE AT SUCH REDUCED RATE DURING THE
REMAINDER OF THE PARTICIPANT’S LIFE, SO AS TO PRODUCE, AS NEARLY AS POSSIBLE, A
LEVEL RETIREMENT INCOME.  SUCH BENEFIT SHALL BE PAYABLE, AT THE PARTICIPANT’S
OPTION, IN THE FORM OF A LIFE ANNUITY OR A CONTINGENT ANNUITY WITH 50%, 66 2/3%,
75% OR 100% PAYABLE TO THE PARTICIPANT’S DESIGNATED CONTINGENT ANNUITANT IN THE
EVENT OF THE PARTICIPANT’S DEATH AND UNTIL THE FIRST DAY OF THE CALENDAR MONTH
IN WHICH THE CONTINGENT ANNUITANT’S DEATH OCCURS, PROVIDED, HOWEVER, THAT
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS PLAN, EFFECTIVE JANUARY 1,
1985, DISTRIBUTIONS WILL BE MADE IN ACCORDANCE WITH THE REGULATIONS UNDER CODE
SECTION 401(A)(9), INCLUDING THE MINIMUM DISTRIBUTION INCIDENTAL BENEFIT
REQUIREMENT OF CODE SECTION 401(A)(9)(G). (AN ELECTION OF A BENEFIT PAYABLE TO A
CONTINGENT ANNUITANT PURSUANT TO THIS SECTION SHALL NOT TAKE EFFECT IF THE
CONTINGENT ANNUITANT DOES NOT SURVIVE UNTIL THE COMMENCEMENT OF PAYMENTS UNDER
THIS SUBSECTION), OR

 

25

--------------------------------------------------------------------------------


 

(IV)                              A REDUCED RETIREMENT BENEFIT PAYABLE DURING
THE PARTICIPANT’S LIFE, WITH A GUARANTEE THAT NOT LESS THAN A FIXED NUMBER OF
PAYMENTS WILL BE MADE TO THE PARTICIPANT OR, IF THE PARTICIPANT DIES PRIOR TO
THE EXPIRATION OF SUCH FIXED NUMBER OF YEARS, TO THE PARTICIPANT AND THE
PARTICIPANT’S BENEFICIARY, IN THE AGGREGATE.  THE PARTICIPANT MAY SELECT A
GUARANTEE OF 60, 120 OR 180 PAYMENTS.  IF A PARTICIPANT ELECTS THIS OPTION, THE
PARTICIPANT SHALL ALSO DESIGNATE THE BENEFICIARY TO WHOM MONTHLY PAYMENTS WILL
BE CONTINUED IF THE PARTICIPANT DIES BEFORE HAVING RECEIVED THE FIXED NUMBER OF
PAYMENTS.  THE PARTICIPANT SHALL (SUBJECT TO THE CONSENT REQUIREMENTS OF THIS
SECTION) HAVE THE RIGHT TO CHANGE SUCH BENEFICIARY PRIOR TO THE PARTICIPANT’S
ANNUITY STARTING DATE UPON GIVING NOTICE IN WRITING TO THE ADMINISTRATOR.  IF A
PARTICIPANT ELECTS THIS OPTION AND DIES IN ACTIVE EMPLOYMENT WITH A COMPANY, THE
BENEFICIARY WILL NOT BE ENTITLED TO ANY RIGHTS OR BENEFITS UNDER THE PLAN,
EXCEPT IN ACCORDANCE WITH SECTION 3.9 HEREOF.

 

(B)           NOTWITHSTANDING (I) , (II), (III) OR (IV) ABOVE, THE PAYMENT OF
THE ACTUARIAL EQUIVALENT OF ANY STREAM OF PAYMENTS OR OF ANY ANNUITY PAID TO
BENEFICIARIES SHALL BE PAID PURSUANT TO THE REQUIREMENTS OF SECTION 3.15.

 

(C)           A FORMER PARTICIPANT ENTITLED TO A NORMAL RETIREMENT BENEFIT IN A
FORM PRESCRIBED IN THIS SECTION OR PURSUANT TO SECTION 3.7 WHO HAS PREVIOUSLY
LEFT THE EMPLOY OF THE COMPANY SHALL BE NOTIFIED OF SUCH ENTITLEMENT AS PROVIDED
IN SECTION 10.8 OF THE PLAN.

 

(D)           SUBJECT TO THE FOREGOING PROVISIONS OF THIS SECTION 3.6 AND TO THE
PROVISIONS OF SECTION 3.7, A PARTICIPANT OR FORMER PARTICIPANT WHO (I) MADE
EMPLOYEE CONTRIBUTIONS TO THE UOP PENSION PLAN PRIOR TO JANUARY 1, 1984,
(II) ELECTS AFTER OCTOBER 1, 1988 AND PRIOR TO MARCH 1, 1990 TO WITHDRAW ALL
SUCH CONTRIBUTIONS WITH ACCRUED INTEREST, AND (III) HAS AN ACCRUED BENEFIT UNDER
THE PLAN IMMEDIATELY FOLLOWING SUCH WITHDRAWAL THE PRESENT VALUE OF WHICH
(DETERMINED USING THE ACTUARIAL EQUIVALENT DEFINITION APPLICABLE TO SMALL
BENEFIT CASHOUTS UNDER SECTION 3.13) IS EQUAL TO $5,000 OR LESS, MAY ELECT TO
RECEIVE AN IMMEDIATE LUMP SUM DISTRIBUTION OF SUCH REMAINING ACCRUED BENEFIT.

 


SECTION 3.7             STATUTORY JOINT AND SURVIVOR ANNUITY.


 

(A)           NOTWITHSTANDING ANYTHING IN THE PLAN TO THE CONTRARY, THE BENEFIT,
IF ANY, OF A PARTICIPANT OR FORMER PARTICIPANT COMMENCING ON HIS “ANNUITY
STARTING DATE” (MEANING EITHER THE FIRST DAY OF THE FIRST PERIOD WITH RESPECT TO
WHICH AN AMOUNT IS RECEIVED AS A LIFE ANNUITY; OR IN THE CASE OF A BENEFIT NOT
PAYABLE IN THE FORM OF AN ANNUITY, THE FIRST DAY ON WHICH ALL EVENTS HAVE
OCCURRED WHICH ENTITLE THE PARTICIPANT TO AN ANNUITY) SHALL BE A STATUTORY JOINT
AND SURVIVOR ANNUITY WHICH IS IMMEDIATELY AVAILABLE, AS DESCRIBED IN SUBSECTION,
IF

 

(I)                                     HE WAS MARRIED UPON HIS ANNUITY STARTING
DATE,

 

(II)                                  HE NOTIFIED THE ADMINISTRATOR IN WRITING
PRIOR TO HIS ANNUITY STARTING DATE THAT HE WAS MARRIED, AND

 

26

--------------------------------------------------------------------------------


 

(III)                               HE HAS NOT OTHERWISE ELECTED UNDER
SUBSECTION.

 

(B)           THE JOINT AND SURVIVOR ANNUITY OF A PARTICIPANT OR FORMER
PARTICIPANT SHALL BE A BENEFIT, REDUCED AS PROVIDED IN SUBSECTION, CONSISTING OF
MONTHLY PAYMENTS TO HIM BEGINNING ON HIS ANNUITY STARTING DATE AND ENDING WITH
THE CALENDAR MONTH IN WHICH HIS DEATH OCCURS WITH THE PROVISION THAT, IF HE DIES
AFTER HIS ANNUITY STARTING DATE SURVIVED BY THE SPOUSE TO WHOM HE WAS MARRIED ON
HIS ANNUITY STARTING DATE, SUCH SPOUSE SHALL RECEIVE MONTHLY PAYMENTS OF FIFTY
PERCENT OF SUCH REDUCED BENEFIT BEGINNING ON THE FIRST DAY OF THE CALENDAR MONTH
FOLLOWING THE MONTH IN WHICH THE PARTICIPANT OR FORMER PARTICIPANT DIES. 
PAYMENTS TO SUCH PARTICIPANT’S OR FORMER PARTICIPANT’S SPOUSE CONTINUE UNTIL THE
FIRST DAY OF THE CALENDAR MONTH FOLLOWING THE SPOUSE’S DEATH.  FOR THE AVOIDANCE
OF DOUBT, PARTICIPANTS MAY RECEIVE A REDUCED MONTHLY AMOUNT DURING THEIR
LIFETIME AND, AFTER THEIR DEATH, 50%, 66-23%, 75% OR 100% OF THAT AMOUNT WILL BE
PAID TO THE PARTICIPANT’S SPOUSE OR TO ANOTHER NAMED CONTINGENT ANNUITANT.

 

(C)           THE REDUCED BENEFIT PAYABLE UNDER THIS SECTION TO A PARTICIPANT OR
FORMER PARTICIPANT DURING HIS LIFETIME SHALL BE AT A MONTHLY RATE SUCH THAT HIS
JOINT AND SURVIVOR ANNUITY IS THE ACTUARIAL EQUIVALENT OF HIS DISABILITY, EARLY
OR NORMAL RETIREMENT BENEFIT, AS THE CASE MAY BE.

 

(D)           A PARTICIPANT OR FORMER PARTICIPANT REFERRED TO IN
SUBSECTION (A) MAY ELECT IN WRITING, IN THE MANNER PRESCRIBED BY THE
ADMINISTRATOR AND WITH THE CONSENT OF SUCH PARTICIPANT’S OR FORMER PARTICIPANT’S
SPOUSE, IF REQUIRED BY THE ADMINISTRATOR, NOT TO RECEIVE A JOINT AND SURVIVOR
ANNUITY (IN WHICH CASE HE SHALL RECEIVE HIS BENEFIT AS OTHERWISE PROVIDED IN THE
PLAN).  SUCH AN ELECTION MUST SATISFY THE REQUIREMENTS OF SECTION 3.14(B).  SUCH
AN ELECTION SHALL BE MADE NOT EARLIER THAN:

 

(I)                                     90 DAYS BEFORE THE COMMENCEMENT OF THE
DISTRIBUTION OF ANY PART OF AN ACCRUED BENEFIT UNDER THIS PLAN,

 

and not later than the later of

 

(II)                                  HIS ANNUITY STARTING DATE, OR

 

(III)                               THE NINETIETH (90TH) DAY AFTER THE MAILING
OR PERSONAL DELIVERY TO HIM OF INFORMATION REFERRED TO IN SUBSECTION 3.7(E).

 

Such an election may be revoked, or revoked and re-elected, at any time during
the applicable election period described in this subsection 3.7(d).  A
Participant may request additional information regarding the notices he receives
under subsection 3.7(e).  However, such a request for additional information
must be made within 60 days after the notices have been mailed or personally
delivered.  Should a Participant request additional information, then the
applicable election period described in this subsection 3.7(d) shall be extended
so that it ends 90 days after the requested additional information has been
mailed or personally delivered to the Participant.  If a Participant (i) has
separated from service, (ii) is entitled to receive or is currently receiving a
Qualified Joint and Survivor Annuity under Code Section 401(a)(11), and
(iii) has not had an election described in this subsection 3.7(d) made available
to him, then the Plan shall provide to such a Participant an election to receive
the balance of his benefits in the form of an Optional Retirement Benefit,
described in Section 3.6.  Such a Participant shall have 90 days after notice of
the election is mailed or personally delivered to him in which to make the
election described in the preceding sentence.  If the Participant has died, then
the election shall be made available to the Participant’s personal
representative.  The balance of the Participant’s benefits distributed under
such an election may be adjusted, if applicable, for payments previously
distributed in the form of a Qualified Joint and Survivor Annuity.

 

27

--------------------------------------------------------------------------------


 

(E)           EACH PARTICIPANT OR FORMER PARTICIPANT SHALL RECEIVE FROM THE
ADMINISTRATOR NONTECHNICAL EXPLANATIONS OF THE AVAILABILITY AND CONSEQUENCES OF
THE ELECTION PROVIDED HEREUNDER AT SUCH TIME AND IN SUCH A MANNER SO AS TO
COMPLY WITH ALL INTERNAL REVENUE SERVICE REGULATIONS THAT MAY BE PROMULGATED IN
THIS REGARD.

 

(F)            DURING THE PERIOD DESCRIBED IN SUBSECTION, A PARTICIPANT OR
FORMER PARTICIPANT WHO PROPERLY ELECTED THEREUNDER NOT TO RECEIVE A JOINT AND
SURVIVOR ANNUITY MAY REVOKE SUCH ELECTION AND AFTER ANY SUCH REVOCATION, AN
ELECTION UNDER SUBSECTION AY BE MADE AGAIN PRIOR TO THE EXPIRATION OF SUCH
ELECTION PERIOD.

 

(G)           NOTWITHSTANDING THE FOREGOING, A PARTICIPANT MAY, AFTER RECEIVING
THE WRITTEN EXPLANATION DESCRIBED IN SUBSECTION (E) ABOVE (“NOTICE”),
AFFIRMATIVELY ELECT (WITH SPOUSAL CONSENT IF NECESSARY) TO HAVE HIS OR HER
BENEFIT COMMENCE (ANNUITY STARTING DATE) SOONER THAN 30 DAYS FOLLOWING RECEIPT
OF THE NOTICE, PROVIDED ALL OF THE FOLLOWING 5 REQUIREMENTS ARE MET:

 

(I)                                     THE ADMINISTRATOR (OR ITS DELEGATE)
CLEARLY INFORMS THE PARTICIPANT THAT HE OR SHE HAS A PERIOD OF AT LEAST 30 DAYS
AFTER RECEIVING THE NOTICE TO DECIDE WHEN TO HAVE HIS OR HER BENEFIT BEGIN AND,
IF APPLICABLE, TO CHOOSE A PARTICULAR OPTIONAL FORM OF PAYMENT;

 

(II)                                  THE PARTICIPANT AFFIRMATIVELY ELECTS A
DATE FOR BENEFITS TO BEGIN AND, IF APPLICABLE, AN OPTIONAL FORM OF PAYMENT,
AFTER RECEIVING THE NOTICE;

 

(III)                               THE PARTICIPANT IS PERMITTED TO REVOKE HIS
OR HER ELECTION UNTIL THE LATER OF THE ANNUITY STARTING DATE OR 7 DAYS FOLLOWING
THE DATE THE PARTICIPANT RECEIVED THE NOTICE;

 

(IV)                              THE PARTICIPANT’S ANNUITY STARTING DATE IS
AFTER THE DATE THE NOTICE IS PROVIDED (HOWEVER THE ANNUITY STARTING DATE MAY BE
BEFORE THE EXPIRATION OF THE 7-DAY PERIOD REFERRED TO IN ITEM (V), BELOW AND
BEFORE THE DATE OF THE PARTICIPANT’S AFFIRMATIVE DISTRIBUTION ELECTION); AND

 

(V)                                 PAYMENT DOES NOT COMMENCE LESS THAN 7 DAYS
FOLLOWING THE DAY AFTER THE NOTICE IS RECEIVED BY THE PARTICIPANT.

 

28

--------------------------------------------------------------------------------

 


SECTION 3.8             ACTUARIAL EQUIVALENCE.


 

The Participant’s Optional Retirement Benefit under Section 3.6 or the Benefit
provided under Section 3.7 shall be the Actuarial Equivalent of his Normal,
Early, or Disability Retirement Benefit, said Equivalent being computed as of
the date payments commence.

 


SECTION 3.9             DEATH BENEFIT - QUALIFIED PRERETIREMENT SURVIVOR
ANNUITY.


 

(A)           IF A PARTICIPANT DIES AFTER BECOMING ELIGIBLE FOR AN EARLY
RETIREMENT BENEFIT WHILE HE IS AN EMPLOYEE (INCLUDING A PARTICIPANT WHO WAS SO
ELIGIBLE, WAS DISABLED AND DID NOT ELECT TO RECEIVE A DISABILITY RETIREMENT
BENEFIT AND A FORMER PARTICIPANT WHO WAS ELIGIBLE AT THE TIME OF HIS SEPARATION
FROM THE SERVICE TO RECEIVE EARLY RETIREMENT BENEFITS, BUT WHO ELECTED TO DEFER
HIS EARLY COMMENCEMENT DATE BEYOND SUCH SEPARATION FROM THE SERVICE), AND IS
SURVIVED BY A SPOUSE, SUCH SPOUSE SHALL RECEIVE A BENEFIT EQUAL TO ONE-HALF OF
THE AMOUNT SUCH PARTICIPANT WOULD HAVE RECEIVED (OTHER THAN PURSUANT TO
SECTION 3.4(E)) HAD HE RETIRED IMMEDIATELY PRECEDING HIS DEATH AND HAD HE
ELECTED TO RECEIVE A SINGLE LIFE ANNUITY.

 

(B)           SUBJECT TO THE LIMITATION IMPOSED BY SECTION 3.6(B), IN THE EVENT
OF THE DEATH OF A PARTICIPANT WHO IS NOT SURVIVED BY A SPOUSE (OR IF THE SPOUSE
DIES AFTER BENEFITS DESCRIBED IN SUBPARAGRAPH (A) ABOVE HAVE COMMENCED) BUT IS
SURVIVED BY ONE OR MORE CHILDREN OF THE PARTICIPANT UNDER THE AGE OF 21, EACH
PERIODIC PAYMENT OF THE BENEFIT DESCRIBED IN SUBPARAGRAPH (A) ABOVE SHALL BE
PAID IN EQUAL SHARES AMONG ALL OF SUCH CHILDREN WHO ARE UNDER THE AGE OF 21 AT
THE TIME OF SUCH PAYMENT, AND SHALL CONTINUE TO BE PAID UNTIL THE LAST OF SUCH
CHILDREN EITHER ATTAINS AGE 21 OR DIES.

 

(C)           NOTWITHSTANDING THE FOREGOING AND SUBJECT TO THE LIMITATION
IMPOSED BY SECTION 3.6(B), IN THE CASE OF AN EMPLOYEE OTHER THAN AN EMPLOYEE OF
UOP REALTY DEVELOPMENT COMPANY WHO WAS A PARTICIPANT ON DECEMBER 31, 1983 IN A
PLAN WHICH MERGED WITH THE PREDECESSOR PLAN ON JANUARY 1, 1984, THE DEATH
BENEFIT PAYABLE HEREUNDER TO A PARTICIPANT’S SPOUSE OR BENEFICIARY SHALL IN NO
EVENT BE LESS THAN THE AMOUNT OF ANY EMPLOYEE CONTRIBUTIONS MADE TO SUCH PLANS,
ACCUMULATED TO THE EARLIER OF THE DATE BENEFITS COMMENCE PAYMENT OR THE
PARTICIPANT’S NORMAL RETIREMENT DATE, AT THE INTEREST RATE APPLICABLE UNDER THE
PREDECESSOR PLAN (BUT AFTER DECEMBER 31, 1983, IN NO EVENT LESS THAN THE
INTEREST RATE SPECIFIED IN THE TERM ACTUARIAL EQUIVALENT UNDER THIS PLAN), LESS
ANY BENEFITS RECEIVED BY THE PARTICIPANT OR BENEFICIARY.

 

(D)           IN THE CASE OF AN EMPLOYEE WHO WAS A PARTICIPANT ON DECEMBER 31,
1983 IN A PLAN WHICH MERGED WITH THE PREDECESSOR PLAN ON JANUARY 1, 1984 WHICH
PROVIDED FOR THE PAYMENT OF A DEATH BENEFIT TO THE SURVIVING SPOUSE OF ANY
EMPLOYEE WHO DIED AFTER A STATED PERIOD OF SERVICE, A DEATH BENEFIT SHALL BE
PAYABLE HEREUNDER TO THE SURVIVING SPOUSE OF SUCH AN EMPLOYEE IN AN AMOUNT EQUAL
TO THE GREATER OF THE AMOUNT WHICH WOULD HAVE BEEN PAYABLE TO SUCH SPOUSE HAD
SUCH EMPLOYEE DIED ON DECEMBER 31, 1983 OR THE DEATH BENEFIT PAYABLE UNDER
SUBPARAGRAPH (A) .

 

29

--------------------------------------------------------------------------------


 

(E)           IN THE CASE OF THE DEATH OF ANY EMPLOYEE OR FORMER EMPLOYEE WHO
MADE CONTRIBUTIONS TO ANY RETIREMENT PLAN SPONSORED BY UOP, INC. WHICH WAS
MERGED WITH THE PREDECESSOR PLAN ON JANUARY 1, 1984, AND THE DEATH OF ANY AND
ALL PERSONS TO WHOM BENEFITS WERE BEING PAID UNDER SECTION 3.6 OR 3.7 ON BEHALF
OF THE EMPLOYEE FOLLOWING THE EMPLOYEE’S DEATH, THERE SHALL BE PAID IN A LUMP
SUM TO THE BENEFICIARY OF THE EMPLOYEE THE AMOUNT OF ANY CONTRIBUTIONS MADE TO
SUCH PLAN BY THE EMPLOYEE ACCUMULATED TO THE EARLIER OF THE DATE BENEFITS
COMMENCE PAYMENT OR THE EMPLOYEE’S NORMAL RETIREMENT DATE AT THE INTEREST RATE
APPLICABLE UNDER SUCH PLAN, BUT AFTER DECEMBER 31, 1983 IN NO EVENT AT A RATE
LESS THAN THE INTEREST RATE SPECIFIED IN THE DEFINITION OF ACTUARIAL EQUIVALENT
UNDER THIS PLAN, LESS ANY BENEFITS PAID WITH RESPECT TO SUCH CONTRIBUTIONS TO
THE EMPLOYEE AND TO SUCH OTHER PERSON OR PERSONS UNDER SECTION 3.6 OR 3.7,
EXCEPT THAT IF BENEFITS ARE PAYABLE UNDER SECTION 3.9(A) FOLLOWING THE
EMPLOYEE’S DEATH, THE AMOUNT OF SUCH CONTRIBUTIONS ACCUMULATED WITH INTEREST AS
PROVIDED FOR ABOVE SHALL BE PAID TO THE EMPLOYEE’S SPOUSE IN THE FORM OF AN
ACTUARIAL EQUIVALENT LIFE ANNUITY BASED ON SUCH SPOUSE’S AGE AT THE DATE OF
DEATH OF THE EMPLOYEE UNLESS SUCH SPOUSE SHALL ELECT IN WRITING TO RECEIVE SUCH
CONTRIBUTIONS IN THE FORM OF A LUMP SUM PAYMENT.

 

(F)            IF A PARTICIPANT WHO HAS FULFILLED THE REQUIREMENTS FOR A VESTED
RETIREMENT BENEFIT DIES BEFORE HIS ENTIRE BENEFIT HAS BEEN PAID TO HIM AND
BEFORE THE EARLIEST DATE WHICH THE PARTICIPANT COULD HAVE DESIGNATED AS HIS
EARLY RETIREMENT DATE, OR IF A FORMER PARTICIPANT WHO HAS FULFILLED THE
REQUIREMENTS FOR A VESTED RETIREMENT BENEFIT DIES BEFORE HIS BENEFIT COMMENCES
PAYMENT, HIS SURVIVING SPOUSE, IF ANY, SHALL BE ENTITLED TO RECEIVE THE GREATER
OF THE BENEFITS, IF ANY, DESCRIBED IN SUBSECTION 3.9(D) ABOVE OR BENEFITS HAVING
THE EFFECT OF A QUALIFIED PRERETIREMENT SURVIVOR ANNUITY, AS DESCRIBED BELOW,
UNLESS SUCH SPOUSE HAD NOT BEEN MARRIED TO THE PARTICIPANT OR FORMER PARTICIPANT
FOR AT LEAST ONE YEAR AT THE TIME OF HIS DEATH.  THE BENEFITS PAYABLE TO THE
SPOUSE OF A PARTICIPANT (OR FORMER PARTICIPANT) WHO DIES BEFORE THE EARLIEST
DATE WHICH THE PARTICIPANT COULD HAVE DESIGNATED AS HIS EARLY RETIREMENT DATE
SHALL COMMENCE WITH THE MONTH IN WHICH THE PARTICIPANT WOULD HAVE REACHED THE
EARLIEST DATE WHICH COULD HAVE BEEN DESIGNATED AS HIS EARLY RETIREMENT DATE OR
THE FIRST DAY OF ANY MONTH THEREAFTER UP TO AND INCLUDING THE FIRST DAY OF THE
MONTH NEXT FOLLOWING THE DATE ON WHICH THE PARTICIPANT WOULD HAVE ATTAINED AGE
65, AS ELECTED BY THE SPOUSE, AND SHALL BE EQUAL TO ONE HALF OF THE AMOUNT WHICH
WOULD HAVE BEEN PAYABLE TO SUCH PARTICIPANT IF HE HAD (A) SEPARATED FROM SERVICE
ON THE DATE OF DEATH; (B) SURVIVED TO THE EARLIEST DATE WHICH COULD HAVE BEEN
DESIGNATED AS HIS EARLY RETIREMENT DATE OR THE FIRST DAY OF ANY MONTH
THEREAFTER, AS ELECTED BY THE SPOUSE AND (C) COMMENCED PAYMENT ON SUCH DATE WITH
AN IMMEDIATE STRAIGHT LIFE ANNUITY.  THE BENEFIT PAYABLE TO THE SPOUSE OF A
FORMER PARTICIPANT WHO DIES AFTER THE EARLIEST DATE WHICH THE FORMER PARTICIPANT
COULD HAVE DESIGNATED AS HIS EARLY COMMENCEMENT DATE BUT BEFORE HIS BENEFIT
COMMENCES PAYMENT SHALL COMMENCE WITH THE MONTH FOLLOWING THE DATE OF DEATH OR
THE FIRST DAY OF ANY MONTH THEREAFTER UP TO AND INCLUDING THE FIRST DAY OF THE
MONTH NEXT FOLLOWING THE DATE ON WHICH THE PARTICIPANT WOULD HAVE ATTAINED AGE
65, AS ELECTED BY THE SPOUSE, AND SHALL EQUAL TO ONE HALF THE AMOUNT WHICH WOULD
HAVE BEEN PAYABLE TO SUCH FORMER PARTICIPANT IF HE HAD COMMENCED PAYMENT WITH AN
IMMEDIATE STRAIGHT LIFE ANNUITY ON THE DAY BEFORE SUCH FORMER PARTICIPANT’S
DEATH OR THE FIRST DAY OF ANY MONTH THEREAFTER UP TO AND INCLUDING THE FIRST DAY
OF THE MONTH NEXT FOLLOWING THE DATE ON WHICH THE PARTICIPANT WOULD HAVE
ATTAINED AGE 65, AS ELECTED BY THE SPOUSE.

 

(G)           EXCEPT AS EXPRESSLY HEREIN PROVIDED, NO BENEFIT SHALL BE PAYABLE
HEREUNDER UPON THE DEATH OF A PARTICIPANT OR FORMER PARTICIPANT.

 

(H)           IF THE SPOUSAL BENEFIT DESCRIBED ABOVE IS NOT FULLY SUBSIDIZED,
THE PARTICIPANT MAY WAIVE THE SPOUSAL BENEFIT DESCRIBED ABOVE BY FOLLOWING THE
PROCEDURES DESCRIBED BELOW.

 

30

--------------------------------------------------------------------------------


 

(I)                                     NOTICE.  DURING THE APPLICABLE PERIOD
(DEFINED BELOW), THE COMMITTEE WILL PROVIDE THE PARTICIPANT WITH AN EXPLANATION
OF THE TERMS AND CONDITIONS OF THE SPOUSAL BENEFIT, THE PARTICIPANT’S RIGHT TO
MAKE, AND THE EFFECT OF, AN ELECTION TO WAIVE THE SPOUSAL BENEFIT, THE RIGHTS OF
THE PARTICIPANT’S SPOUSE TO APPROVE SUCH A WAIVER, THE PARTICIPANT’S RIGHT TO
REVOKE SUCH A WAIVER AT ANY TIME BEFORE THE PARTICIPANT’S DEATH AND THE EFFECT
OF THE PARTICIPANT’S RIGHT TO REVOKE SUCH A WAIVER.

 

(II)                                  PROCEDURE.  A PARTICIPANT’S WAIVER OF THE
SPOUSAL BENEFIT MUST BE MADE ON A FORM PREPARED BY, AND DELIVERED TO THE
COMMITTEE DURING THE PERIOD (“APPLICABLE PERIOD”) THAT BEGINS WITH THE FIRST DAY
OF THE PLAN YEAR IN WHICH THE PARTICIPANT ATTAINS AGE 35 AND ENDS WITH THE DEATH
OF THE PARTICIPANT; PROVIDED, HOWEVER, IF A PARTICIPANT CEASES TO BE AN EMPLOYEE
BEFORE THE FIRST DAY OF THE PLAN YEAR IN WHICH THE PARTICIPANT ATTAINS AGE 35,
THIS PERIOD WILL BEGIN ON THE DAY THE PARTICIPANT CEASES TO BE AN EMPLOYEE.  A
PARTICIPANT MAY REVOKE SUCH A WAIVER AT ANY TIME BEFORE THE FIRST TO OCCUR OF
THE PARTICIPANT’S ANNUITY STARTING DATE OR THE PARTICIPANT’S DEATH BY DELIVERING
A SUBSEQUENT FORM TO THE COMMITTEE THAT SATISFIES THE WAIVER PROVISIONS OF THIS
PLAN.

 

(III)                               SPOUSAL CONSENT.  THE PARTICIPANT’S
SURVIVING SPOUSE MUST WAIVE ANY RIGHTS TO THE SPOUSAL BENEFIT IN A WRITTEN
DOCUMENT THAT ACKNOWLEDGES THE EFFECT OF THE WAIVER, AND THAT IS WITNESSED BY A
NOTARY PUBLIC OR, TO THE EXTENT PERMITTED BY THE COMPANY, BY A COMPANY
REPRESENTATIVE.  SPOUSAL CONSENT WILL BE IRREVOCABLE; PROVIDED, HOWEVER, THAT
SPOUSAL CONSENT WILL BE DEEMED TO BE REVOKED IF THE PARTICIPANT CHANGES HIS OR
HER WAIVER ELECTION.

 

(IV)                              WAIVER UNNECESSARY.  IF THE PARTICIPANT IS
LEGALLY SEPARATED OR ABANDONED (WITHIN THE MEANING OF LOCAL LAW) AND THE
PARTICIPANT HAS A COURT ORDER TO THAT EFFECT (AND THERE IS NO QUALIFIED DOMESTIC
RELATIONS ORDER AS DEFINED IN CODE SECTION 414(P) THAT PROVIDES OTHERWISE), OR
THE SURVIVING SPOUSE CANNOT BE LOCATED, THEN THE WAIVER DESCRIBED IN THE
PRECEDING PARAGRAPH NEED NOT BE FILED WITH THE COMMITTEE WHEN A MARRIED
PARTICIPANT WAIVES A SPOUSAL BENEFIT UNDER THIS PLAN.

 

(V)                                 EFFECT OF WAIVER.  ANY WAIVER BY A SPOUSE
OBTAINED PURSUANT TO THESE PROCEDURES (OR ESTABLISHMENT THAT THE CONSENT OF A
SPOUSE COULD NOT BE OBTAINED) WILL BE EFFECTIVE ONLY WITH RESPECT TO THAT
SPOUSE.

 

(I)            THE SURVIVING SPOUSE NEED NOT BEGIN RECEIVING A QUALIFIED
PRERETIREMENT SURVIVOR ANNUITY PRIOR TO THE TIME THE PARTICIPANT WOULD HAVE
ATTAINED AGE 65 EXCEPT WHERE THE PRESENT VALUE OF THE NONFORFEITABLE BENEFIT
DOES NOT EXCEED $5,000.

 

31

--------------------------------------------------------------------------------


 


SECTION 3.10           VESTED RETIREMENT BENEFIT.


 

(A)           EACH PARTICIPANT WHO HAS COMPLETED FIVE (5) YEARS OF VESTING
SERVICE OR WHO HAS REACHED HIS NORMAL RETIREMENT DATE WHILE AN EMPLOYEE SHALL BE
ENTITLED TO A VESTED RETIREMENT BENEFIT EQUAL TO HIS ACCRUED BENEFIT.  IN THE
EVENT OF HIS SEPARATION FROM THE SERVICE PRIOR TO HIS NORMAL, EARLY OR
DISABILITY RETIREMENT DATE, A VESTED FORMER PARTICIPANT SHALL, UPON THE EARLIER
OF HIS NORMAL RETIREMENT DATE OR HIS ATTAINMENT OF AGE 55 (OR APPLICABLE EARLIER
RETIREMENT AGE) BECOME ENTITLED TO RECEIVE A NORMAL, EARLY BUT WITH AN ACTUARIAL
EQUIVALENT EARLY REDUCTION FACTOR APPLIED OR OPTIONAL RETIREMENT BENEFIT AS HE
SHALL ELECT (OR IN THE ABSENCE OF SUCH ELECTION, AS DETERMINED IN THE MANNER OF
SECTION 3.2, 3.4 OR 3.7), ALL IN AN AMOUNT EQUAL OR ACTUARIALLY EQUIVALENT TO
HIS ACCRUED BENEFIT PAYABLE AT AGE 65.  IN ADDITION, ANY EMPLOYEE OR FORMER
EMPLOYEE WHO WAS A PARTICIPANT IN THE SIGNAL RETIREMENT PLAN (AS DEFINED IN THE
PREDECESSOR PLAN) ON DECEMBER 31, 1983 AND WHO COMPLETES FIVE YEARS OF VESTING
SERVICE AND ATTAINS HIS THIRTY-FIFTH BIRTHDAY, SHALL BE ENTITLED TO A VESTED
RETIREMENT BENEFIT EQUAL TO HIS ACCRUED BENEFIT AS OF SUCH DATE.  IN THE EVENT
OF HIS SEPARATION FROM THE SERVICE PRIOR TO HIS NORMAL, EARLY, OR DISABILITY
RETIREMENT DATE, A VESTED FORMER PARTICIPANT SHALL UPON HIS NORMAL OR EARLY
RETIREMENT DATE BECOME ENTITLED TO A NORMAL, EARLY BUT WITH AN ACTUARIAL
EQUIVALENT EARLY REDUCTION FACTOR APPLIED OR OPTIONAL RETIREMENT BENEFIT AS HE
SHALL ELECT (OR IN THE ABSENCE OF SUCH ELECTION, AS DETERMINED IN THE MANNER OF
SECTION 3.2, 3.4, OR 3.7), ALL IN AN AMOUNT EQUAL OR ACTUARIALLY EQUIVALENT TO
HIS ACCRUED BENEFIT PAYABLE AT AGE 65.

 

(B)           AN EMPLOYEE’S “ACCRUED BENEFIT” AS OF HIS SEPARATION FROM THE
SERVICE SHALL BE EQUAL TO HIS NORMAL RETIREMENT BENEFIT COMPUTED UNDER
SECTION 3.2(B) ON THE BASIS OF HIS CREDITED SERVICE COMPLETED PRIOR TO SUCH
SEPARATION PLUS THE NUMBER OF YEARS AND FRACTIONAL YEARS FROM THE DATE OF SUCH
SEPARATION TO HIS NORMAL RETIREMENT DATE, MULTIPLIED BY A FRACTION, THE
NUMERATOR OF WHICH IS HIS CREDITED SERVICE AND THE DENOMINATOR OF WHICH IS HIS
CREDITED SERVICE PLUS THE NUMBER OF YEARS AND FRACTIONAL YEARS FROM THE DATE OF
SUCH SEPARATION TO HIS NORMAL RETIREMENT DATE, AND UNDER SECTION 3.2(C) ON THE
BASIS OF HIS CREDITED SERVICE COMPLETED PRIOR TO SUCH SEPARATION.

 

(C)           NOTWITHSTANDING THE FOREGOING, THE “ACCRUED BENEFIT” OF A NON
HIGHLY COMPENSATED PARTICIPANT SHALL NOT BE LESS THAN HIS ACCRUED BENEFIT
COMPUTED UNDER THE TERMS OF THE PLAN IMMEDIATELY PRIOR TO APRIL 30, 1991, THE
ADOPTION DATE OF A PRIOR AMENDED AND RESTATED VERSION OF THE PLAN.  THE “ACCRUED
BENEFIT” OF ANY HIGHLY COMPENSATED PARTICIPANT SHALL NOT BE LESS THAN HIS
ACCRUED BENEFIT ON DECEMBER 31, 1988.  THE ACCRUED BENEFIT OF ANY PERSON WHO
BECOMES A HIGHLY COMPENSATED PERSON AFTER DECEMBER 31, 1988 SHALL NOT BE LESS
THAN HIS ACCRUED BENEFIT AS OF DECEMBER 31 OF THE YEAR PRIOR TO THE YEAR IN
WHICH HE BECOMES A HIGHLY COMPENSATED PARTICIPANT.

 

(D)           AN EMPLOYEE OR FORMER EMPLOYEE WHO MADE CONTRIBUTIONS TO ANY
RETIREMENT PLAN SPONSORED BY UOP, INC. WHICH WAS MERGED WITH THE PREDECESSOR
PLAN ON JANUARY 1, 1984 MAY, BY WRITTEN ELECTION AT ANY TIME AFTER SEPARATION
FROM THE SERVICE AND PRIOR TO OR AS OF THE DATE ANY MONTHLY BENEFIT FIRST
BECOMES PAYABLE HEREUNDER, WITHDRAW SUCH CONTRIBUTIONS WITH INTEREST AT THE
RATES SPECIFIED IN SECTION 3.2(I) ABOVE, ACCUMULATED TO THE END OF THE CALENDAR
MONTH IMMEDIATELY PRECEDING THE DATE OF SUCH WRITTEN ELECTION.

 

32

--------------------------------------------------------------------------------


 

(E)           IF THE PRESENT VALUE OF THE PARTICIPANT’S VESTED ACCRUED BENEFIT
IS ZERO AT THE TIME OF HIS SEPARATION FROM THE SERVICE, THEN THAT PARTICIPANT
SHALL BE DEEMED TO HAVE RECEIVED AN IMMEDIATE DISTRIBUTION OF THAT VESTED
ACCRUED BENEFIT ON HIS SEVERANCE FROM SERVICE DATE.

 

(F)            THE ACCRUED BENEFIT FOR EACH SECTION 401(A)(17) EMPLOYEE (DEFINED
BELOW) UNDER THIS PLAN WILL BE THE SUM OF (I) THE EMPLOYEE’S ACCRUED BENEFIT AS
OF DECEMBER 31, 1993 AND (II) THE EMPLOYEE’S ACCRUED BENEFIT (IF ANY) DETERMINED
UNDER THE BENEFIT FORMULA APPLICABLE FOR A PLAN YEAR BEGINNING ON OR AFTER
JANUARY 1, 1994, AS APPLIED TO THE EMPLOYEE’S YEARS OF SERVICE (IF ANY) CREDITED
TO THE EMPLOYEE FOR PLAN YEARS BEGINNING ON OR AFTER JANUARY 1, 1994 FOR
PURPOSES OF BENEFIT ACCRUALS.  A SECTION 401(A)(17) EMPLOYEE MEANS AN EMPLOYEE
WHOSE CURRENT ACCRUED BENEFIT AS OF A DATE ON OR AFTER THE FIRST DAY OF THE
FIRST PLAN YEAR BEGINNING ON OR AFTER JANUARY 1, 1994, IS BASED ON COMPENSATION
FOR A YEAR BEGINNING PRIOR TO THE FIRST DAY OF THE FIRST PLAN YEAR BEGINNING ON
OR AFTER JANUARY 1, 1994, THAT EXCEEDED $150,000.

 

(G)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE PLAN, NO
PARTICIPANT SHALL ACCRUE ANY ADDITIONAL RETIREMENT BENEFITS UNDER THE PLAN AFTER
DECEMBER 31, 1993, AND THE ACCRUED BENEFIT OF EACH PARTICIPANT SHALL BE FIXED
AND FROZEN ON DECEMBER 31, 1993 ON THE BASIS OF THE PARTICIPANT’S AVERAGE FINAL
COMPENSATION (THROUGH DECEMBER 31, 1993), YEARS OF CREDITED SERVICE AND COVERED
COMPENSATION THROUGH DECEMBER 31, 1993.  ACCORDINGLY, THE NORMAL RETIREMENT
BENEFIT UNDER SECTION 3.2 OF THE PLAN, THE EARLY RETIREMENT BENEFIT UNDER
SECTION 3.4 OF THE PLAN, THE DISABILITY RETIREMENT BENEFIT UNDER SECTION 3.5 OF
THE PLAN, AND THE VESTED RETIREMENT BENEFIT UNDER SECTION 3.10 OF THE PLAN WHICH
EACH PARTICIPANT MAY HAVE ACCRUED THROUGH DECEMBER 31, 1993 SHALL BE FIXED AND
FROZEN IN ACCORDANCE WITH THE PRINCIPLES SET OUT IN SECTION 1.7 (AVERAGE FINAL
COMPENSATION), SECTION 1.19 (CREDITED SERVICE), AND SECTION 1.18 (COVERED
COMPENSATION).

 

(H)           IF THE PLAN’S VESTING SCHEDULE IS AMENDED, THE VESTED PERCENTAGE
OF EVERY EMPLOYEE WHO IS A PARTICIPANT ON THE AMENDMENT ADOPTION DATE OR THE
AMENDMENT EFFECTIVE DATE, WHICHEVER IS LATER, MAY NOT BE LESS THAN THE
PARTICIPANT’S VESTED PERCENTAGE DETERMINED UNDER THE PLAN WITHOUT REGARD TO THE
AMENDMENT.  IN ADDITION, IF THE PLAN’S VESTING SCHEDULE IS AMENDED, EACH SUCH
PARTICIPANT WHO HAS COMPLETED 3 YEARS OF SERVICE AND WHOSE VESTED PERCENTAGE IS
DETERMINED UNDER THE NEW VESTING SCHEDULE MAY ELECT TO HAVE HIS OR HER VESTED
PERCENTAGE DETERMINED UNDER THE OLD VESTING SCHEDULE IF THE OLD VESTING SCHEDULE
WOULD BE MORE FAVORABLE.

 

(I)            AN EMPLOYEE’S RIGHT TO HIS OR HER NORMAL RETIREMENT BENEFIT IS
NONFORFEITABLE ON ATTAINMENT OF AGE 65.

 


SECTION 3.11           SUSPENSION OF BENEFITS.


 

(A)           PAYMENT OF ANY BENEFIT DERIVED FROM COMPANY CONTRIBUTIONS TO WHICH
A PARTICIPANT WOULD OTHERWISE BE ENTITLED SHALL BE SUSPENDED FOR ANY CALENDAR
MONTH IN WHICH THE PARTICIPANT COMPLETES 40 OR MORE HOURS OF SERVICE WITH THE
COMPANY OR WITH ANY MEMBER OF THE CONTROLLED GROUP; PROVIDED, HOWEVER, THAT
INDIVIDUAL COMPANIES MAY ADOPT NON-DISCRIMINATORY PROCEDURES TO PERMIT PAYMENT
OF BENEFITS DURING REEMPLOYMENT.  ANY SUSPENSION SHALL BE EFFECTED IN ACCORDANCE
WITH DEPARTMENT OF LABOR REGULATIONS § 2530.203-3 (29 CFR 2530.203-3), AS
AMENDED, AND RULES AND OPERATIONAL GUIDELINES PROMULGATED BY THE COMMITTEE
CONSISTENT WITH SUCH REGULATIONS.

 

33

--------------------------------------------------------------------------------


 

(B)           SUBJECT TO SECTION 1.19, A PARTICIPANT SHALL ACCRUE CREDITED
SERVICE IN ACCORDANCE WITH THE TERMS OF THE PLAN FOR ANY PERIOD FOR WHICH HIS
BENEFIT PAYMENTS ARE SUSPENDED.  THE BENEFIT TO WHICH A PARTICIPANT IS ENTITLED
UNDER THE PLAN SHALL BE RECOMPUTED AS OF THE FIRST DAY OF THE MONTH FOLLOWING
THE END OF THE SUSPENSION OF BENEFITS BY TAKING INTO ACCOUNT SUCH ADDITIONAL
CREDITED SERVICE, COMPENSATION, ETC. AS REQUIRED BY THE TERMS OF THE PLAN AND
THE BENEFITS ALREADY PAID THEREUNDER, BUT IN NO EVENT SHALL THE BENEFIT PAYABLE
FOLLOWING THE SUSPENSION BE LESS THAN THE BENEFIT TO WHICH SUCH PARTICIPANT WAS
ENTITLED IMMEDIATELY PRIOR TO THE SUSPENSION.

 


SECTION 3.12           DIRECT ROLLOVER.


 

To the extent administratively practicable, a Distributee may elect, at the time
and in the manner prescribed by the Committee, to have any portion of an
Eligible Rollover Distribution paid directly to an Eligible Retirement Plan
specified by the Distributee in a Direct Rollover.  For these purposes, the
following definitions apply:

 

(a)           Eligible Rollover Distribution.  An Eligible Rollover Distribution
is any distribution of all or any portion of the balance to the credit of the
Distributee, except that an Eligible Rollover Distribution does not include any
distribution that is one of a series of substantially equal periodic payments
(not less frequently than annually) made for the life (or life expectancy) of
the Distributee or the joint lives (or joint life expectancies) of the
Distributee and the Distributee’s Designated Beneficiary, or for a specified
period of 10 years or more; any distribution to the extent that distribution is
required under Code Section 401(a)(9); and the portion of any distribution that
is not includible in gross income.

 

(b)           Eligible Retirement Plan.  An Eligible Retirement Plan is an
individual retirement account described in Code Section 408(a), an individual
retirement annuity described in Code Section 408(b), an annuity plan described
in Code Section 403(a), or a qualified trust described in Code Section 401(a),
that accepts the Distributee’s Eligible Rollover Distribution.  An Eligible
Retirement Plan also includes an annuity contract described in Code
Section 403(b) and an eligible plan under Code Section 457(b) that is maintained
by a state, political subdivision of a state, or any agency or instrumentality
of a state or political subdivision of a state, provided the plan agrees to
separately account for amounts transferred into such plan from this Plan.  To
the extent provided in Section 824 of the Pension Protection Act of 2006, an
Eligible Retirement Plan also includes a Roth IRA.

 

(c)           Distributee.  A Distributee includes an Employee or former
Employee, and such an Employee’s surviving Spouse or former Spouse who is an
alternate payee (under a Qualified Domestic Relations Order) of such an
Employee.

 

(d)           Direct Rollover.  A Direct Rollover is a payment by the Plan to
the Eligible Retirement Plan specified by the Distributee.

 

34

--------------------------------------------------------------------------------


 

(e)           Non-Spouse Beneficiary.  Effective for Eligible Rollover
Distributions (as defined above) to non-Spouse designated beneficiaries for
which the Annuity Starting Date (as defined in Code Section 417(e)) is on or
after January 1, 2010, the following provisions apply:

 

(i)            Direct Rollover.  Pursuant to procedures established by the
Administrative Committee, a Participant’s non-Spouse designated beneficiary,
within the meaning of Code Section 401(a)(9), may authorize a direct rollover to
an individual retirement account or annuity described in Code Section 408(a) or
Code Section 408(b) (collectively referred to as an “IRA”), that is established
on behalf of the designated beneficiary and that will be treated as an inherited
IRS pursuant to the provisions of Code Section 402(c)(11).

 

(ii)           Required Minimum Distribution.  The determination of any required
minimum distribution within the meaning of Code Section 401(a)(9) that is
ineligible for rollover will be made in accordance with IRS Notice 2007-7, Q&A
17 and 18.

 


SECTION 3.13           PAYMENT OF SMALL AMOUNTS.


 

The Actuarial Equivalent, if $5,000 or less, of any Accrued Benefit payable in
respect of a Participant shall be paid in a lump sum in lieu of monthly or other
periodic payments.  See update at the end of Appendix II (Distribution
Provisions) of this Plan.

 

(A)           FOR PURPOSES OF DETERMINING AN EMPLOYEE’S ACCRUED BENEFIT UNDER
THE PLAN, THE PLAN MAY DISREGARD SERVICE PERFORMED BY THE EMPLOYEE WITH RESPECT
TO WHICH THE EMPLOYEE HAS RECEIVED (I) A DISTRIBUTION OF THE PRESENT VALUE OF
HIS ENTIRE NONFORFEITABLE BENEFIT IF SUCH DISTRIBUTION WAS IN AN AMOUNT (NOT
MORE THAN $5,000) PERMITTED UNDER REGULATIONS PRESCRIBED BY THE SECRETARY OF THE
TREASURY, OR (II) A DISTRIBUTION OF THE PRESENT VALUE OF THE EMPLOYEE’S
NONFORFEITABLE BENEFIT ATTRIBUTABLE TO SUCH SERVICE WHICH HE ELECTED TO
RECEIVE.  CLAUSE (I) APPLIES ONLY IF SUCH DISTRIBUTION WAS MADE ON TERMINATION
OF THE EMPLOYEE’S PARTICIPATION IN THE PLAN. CLAUSE (II) APPLIES ONLY IF SUCH
DISTRIBUTION WAS MADE ON TERMINATION OF THE EMPLOYEE’S PARTICIPATION IN THE PLAN
OR UNDER SUCH OTHER CIRCUMSTANCES AS MAY BE PROVIDED UNDER REGULATIONS
PRESCRIBED BY THE SECRETARY OF THE TREASURY.

 

(B)           FOR PURPOSES OF DETERMINING AN EMPLOYEE’S ACCRUED BENEFIT UNDER
THE PLAN, THE PLAN WILL NOT DISREGARD SERVICE AS PROVIDED IN THE PRECEDING
PARAGRAPH (A) IF THE EMPLOYEE (I) RECEIVED A DISTRIBUTION UNDER PARAGRAPH
(A) WHICH WAS LESS THAN THE PRESENT VALUE OF THE PARTICIPANT’S ACCRUED BENEFIT,
THE EMPLOYEE RESUMES EMPLOYMENT COVERED UNDER THE PLAN, AND THE EMPLOYEE REPAYS
THE FULL AMOUNT OF SUCH DISTRIBUTION WITH INTEREST AT THE RATE DETERMINED FOR
PURPOSES OF SUBSECTION 411(C)(2)(C).  SUCH REPAYMENT MUST BE MADE (I) IN THE
CASE OF A WITHDRAWAL ON ACCOUNT OF SEPARATION FROM SERVICE, BEFORE THE EARLIER
OF 5 YEARS AFTER THE FIRST DATE ON WHICH THE EMPLOYEE IS SUBSEQUENTLY
RE-EMPLOYED BY THE EMPLOYER, OR THE CLOSE OF THE FIRST PERIOD OF 5 CONSECUTIVE
1-YEAR BREAKS IN SERVICE COMMENCING AFTER THE WITHDRAWAL; OR (II) IN THE CASE OF
ANY OTHER WITHDRAWAL, 5 YEARS AFTER THE DATE OF THE WITHDRAWAL.

 

(C)           THIS PLAN PRECLUDES THE IMMEDIATE DISTRIBUTION OF ANY BENEFIT
WHERE THE PRESENT VALUE OF THE NONFORFEITABLE ACCRUED BENEFIT (TAKING INTO
ACCOUNT BENEFITS DERIVED FROM BOTH EMPLOYER AND EMPLOYEE CONTRIBUTIONS) IS IN
EXCESS OF $5,000 WITHOUT THE CONSENT OF THE PARTICIPANT AND, WHEN APPLICABLE,
THE PARTICIPANT’S SPOUSE.  FOR THESE PURPOSES, AN IMMEDIATE DISTRIBUTION MEANS
THE DISTRIBUTION OF ANY PART OF THE BENEFIT BEFORE THE LATER OF AGE 62 OR NORMAL
RETIREMENT AGE.

 

35

--------------------------------------------------------------------------------


 


SECTION 3.14           SPECIAL ELECTION PROVISIONS.


 

(A)           QUALIFIED PRERETIREMENT SURVIVOR ANNUITY COVERAGE SHALL BE
AUTOMATICALLY IMPLEMENTED FOR EACH PARTICIPANT UPON ATTAINMENT OF HIS OR HER
RIGHT TO A VESTED RETIREMENT BENEFIT OR ON SUCH OTHER DATE SPECIFIED IN THE
REGULATIONS PRESCRIBED UNDER SECTION 417(A) OF THE CODE, AND SHALL AUTOMATICALLY
CONTINUE UNTIL THE PARTICIPANT DIES, IS DIVORCED, OR HIS SPOUSE DIES.

 

(B)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS PLAN, ANY ELECTION BY
A PARTICIPANT OR FORMER PARTICIPANT OF A FORM OF BENEFIT PAYMENT OTHER THAN THAT
HAVING THE EFFECT OF A STATUTORY JOINT AND SURVIVOR ANNUITY DESCRIBED IN
SECTION 3.7 SHALL BE EFFECTIVE ONLY IF THE PARTICIPANT’S SPOUSE CONSENTS TO IT
IN WRITING, SUCH CONSENT IS WITNESSED BY A PLAN REPRESENTATIVE DESIGNATED BY THE
ADMINISTRATOR OR A NOTARY PUBLIC, SUCH ELECTION DESIGNATES A BENEFICIARY (OR A
FORM OF BENEFITS) WHICH MAY NOT BE CHANGED WITHOUT SPOUSAL CONSENT (UNLESS THE
CONSENT OF THE SPOUSE EXPRESSLY PERMITS DESIGNATIONS BY THE PARTICIPANT WITHOUT
ANY REQUIREMENT OF FURTHER CONSENT BY THE SPOUSE), AND THE SPOUSE’S CONSENT
ACKNOWLEDGES THE EFFECT OF THE ELECTION.  SPOUSAL CONSENT SHALL NOT BE REQUIRED
IF THE PARTICIPANT ESTABLISHES TO THE SATISFACTION OF THE PLAN REPRESENTATIVE
THAT SUCH CONSENT MAY NOT BE OBTAINED BECAUSE THERE IS NO SPOUSE OR THE SPOUSE
CANNOT BE LOCATED.  ANY CONSENT SHALL BE EFFECTIVE ONLY WITH RESPECT TO THE
SPOUSE WHO GAVE IT.

 


SECTION 3.15           DISTRIBUTION OF VESTED RETIREMENT BENEFIT.


 

This Section 3.15 has been replaced by Appendix II (Distribution Provisions).

 


ARTICLE IV

FUNDING OF BENEFITS

 


SECTION 4.1             FUNDING POLICY AND METHOD.  THE ADMINISTRATIVE COMMITTEE
SHALL ESTABLISH A FUNDING POLICY AND METHOD CONSISTENT WITH THE OBJECTIVES OF
THE PLAN AND THE REQUIREMENTS OF ERISA.  PARTICIPANTS SHALL NEITHER BE REQUIRED
NOR PERMITTED TO MAKE CONTRIBUTIONS UNDER THE PLAN.


 


SECTION 4.2             COMPANY CONTRIBUTIONS.  THE COMPANY SHALL CONTRIBUTE AND
PAY TO THE TRUSTEE, TO BE HELD AND ADMINISTERED IN TRUST, SUCH AMOUNTS AT SUCH
TIMES AS SHALL BE REQUIRED BY THE FUNDING POLICY AND METHOD ESTABLISHED PURSUANT
TO SECTION 4.1 AND AS SHALL BE IN ACCORDANCE WITH THE RULES PROMULGATED BY THE
ADMINISTRATIVE COMMITTEE PURSUANT TO SECTION 7.6 IN EFFECTUATION OF SUCH FUNDING
POLICY AND METHOD.


 


SECTION 4.3             REDUCTION OF COMPANY CONTRIBUTIONS.  FORFEITURES ARISING
UNDER THE PLAN FROM TERMINATION OF EMPLOYMENT, DEATH OR FOR ANY OTHER REASON
SHALL NOT BE APPLIED TO INCREASE THE BENEFITS ANY PERSON WOULD RECEIVE FROM THE
PLAN PRIOR TO TERMINATION OR THE COMPLETE DISCONTINUANCE OF COMPANY
CONTRIBUTIONS THERETO, BUT SHALL INSTEAD BE USED, TO THE EXTENT NOT ANTICIPATED
IN DETERMINING ACTUARIAL COSTS HEREUNDER, TO REDUCE SUBSEQUENT COMPANY
CONTRIBUTIONS TO THE PLAN.

 

36

--------------------------------------------------------------------------------


 


ARTICLE V

TRUST AGREEMENT AND TRUST FUND


 


SECTION 5.1             TRUST AGREEMENT.  BOLSA CHICA HAS ENTERED INTO A MASTER
TRUST AGREEMENT WITH THE TRUSTEE, PROVIDING FOR THE ADMINISTRATION OF THE TRUST
FUND, IN SUCH FORM AND CONTAINING SUCH PROVISIONS AS BOLSA CHICA HAS DEEMED
APPROPRIATE, INCLUDING, BUT NOT BY WAY OF LIMITATION, PROVISIONS WITH RESPECT TO
THE POWERS AND AUTHORITY OF THE TRUSTEE, THE RIGHT OF BOLSA CHICA TO DISCHARGE
OR REPLACE THE TRUSTEE AT ANY TIME, THE AUTHORITY OF BOLSA CHICA TO AMEND OR
TERMINATE THE MASTER TRUST AGREEMENT AND TO SETTLE THE ACCOUNTS OF THE TRUSTEE
ON BEHALF OF ALL PERSONS HAVING AN INTEREST IN THE TRUST FUND, AND A PROVISION
THAT IT SHALL BE IMPOSSIBLE AT ANY TIME PRIOR TO THE SATISFACTION OF ALL
LIABILITIES UNDER THE PLAN WITH RESPECT TO PARTICIPANTS AND THEIR BENEFICIARIES
FOR ANY PART OF THE CORPUS OR INCOME OF THE TRUST FUND TO BE USED FOR OR
DIVERTED TO PURPOSES OTHER THAN FOR THE EXCLUSIVE BENEFIT OF PARTICIPANTS AND
THEIR BENEFICIARIES.  THE MASTER TRUST AGREEMENT SHALL CONSTITUTE THE TRUST
AGREEMENT FOR THE PLAN AND SHALL BE A PART OF THE PLAN, AND THE RIGHTS AND
DUTIES OF ANY PERSON UNDER THE PLAN SHALL BE SUBJECT TO ALL APPLICABLE TERMS AND
PROVISIONS OF THE MASTER TRUST AGREEMENT.


 


SECTION 5.2             TRUST FUND.  THE TRUST FUND SHALL BE HELD BY THE
TRUSTEE, PURSUANT TO THE TERMS OF THE MASTER TRUST AGREEMENT, FOR THE EXCLUSIVE
PURPOSES OF PROVIDING BENEFITS TO PARTICIPANTS AND THEIR BENEFICIARIES AND
DEFRAYING REASONABLE EXPENSES OF ADMINISTERING THE PLAN, TO THE EXTENT SUCH
EXPENSES ARE NOT PAID BY THE COMPANY, AND NO ASSETS OF THE PLAN SHALL INURE TO
THE BENEFIT OF THE COMPANY EXCEPT TO THE EXTENT PERMITTED BY ERISA; PROVIDED,
HOWEVER, THAT ANY CONTRIBUTION MADE AS A RESULT OF ERRONEOUS ACTUARIAL
CALCULATIONS WILL BE RETURNED WITHIN ONE YEAR FROM THE DATE OF CONTRIBUTION TO
THE COMPANY WHICH MADE THE CONTRIBUTION. NO PERSON SHALL HAVE ANY INTEREST IN OR
RIGHT TO ANY PART OF THE EARNINGS OF THE TRUST FUND, OR ANY RIGHT IN, OR TO, ANY
PART OF THE ASSETS THEREOF, EXCEPT AS AND TO THE EXTENT EXPRESSLY PROVIDED IN
THE PLAN AND IN THE MASTER TRUST AGREEMENT.


 


ARTICLE VI

CERTAIN LIMITATIONS ON BENEFITS

 

This Article VI has been replaced by Appendix I (Limitations on Benefits).

 

37

--------------------------------------------------------------------------------


 


ARTICLE VII


 


PLAN ADMINISTRATION


 


SECTION 7.1             ESTABLISHMENT OF THE ADMINISTRATIVE COMMITTEE.  THE
GENERAL ADMINISTRATION OF THE PLAN AND THE RESPONSIBILITY FOR CARRYING OUT ITS
PROVISIONS SHALL BE PLACED IN THE ADMINISTRATIVE COMMITTEE.  IF THE COMPANY IS
NOT SERVING AS THE ADMINISTRATIVE COMMITTEE, THE ADMINISTRATIVE COMMITTEE SHALL
CONSIST OF NOT LESS THAN TWO NOR MORE THAN SEVEN PERSONS APPOINTED FROM TIME TO
TIME BY THE BOARD OF DIRECTORS TO SERVE AT ITS PLEASURE. ANY MEMBER OF THE
ADMINISTRATIVE COMMITTEE MAY RESIGN BY DELIVERING HIS WRITTEN RESIGNATION TO
BOLSA CHICA AND THE SECRETARY OF THE ADMINISTRATIVE COMMITTEE.  THE
ADMINISTRATIVE COMMITTEE SHALL BE THE PLAN ADMINISTRATOR (WITHIN THE MEANING OF
SECTION 3 OF ERISA AND SECTION 414(G) OF THE INTERNAL REVENUE CODE) WITH SUCH
AUTHORITY, RESPONSIBILITIES AND OBLIGATIONS AS ERISA AND THE INTERNAL REVENUE
CODE GRANT TO AND IMPOSE UPON PERSONS SO DESIGNATED.  FOR PURPOSES OF ERISA, THE
ADMINISTRATIVE COMMITTEE SHALL BE A “NAMED FIDUCIARY” UNDER THE PLAN.


 


SECTION 7.2             ESTABLISHMENT OF THE INVESTMENT COMMITTEE.  THE
RESPONSIBILITY FOR THE FORMULATION OF THE GENERAL INVESTMENT PRACTICES AND
POLICIES OF THE PLAN AND ITS RELATED TRUST FUND AND FOR EFFECTUATING SUCH
PRACTICES AND POLICIES SHALL BE PLACED IN THE INVESTMENT COMMITTEE.  IF THE
COMPANY IS NOT SERVING AS THE INVESTMENT COMMITTEE, THE INVESTMENT COMMITTEE
SHALL CONSIST OF NOT LESS THAN THREE NOR MORE THAN SEVEN PERSONS APPOINTED FROM
TIME TO TIME BY THE BOARD OF DIRECTORS TO SERVE AT ITS PLEASURE. ANY MEMBER OF
THE INVESTMENT COMMITTEE MAY RESIGN BY DELIVERING HIS WRITTEN RESIGNATION TO
BOLSA CHICA AND THE SECRETARY OF THE INVESTMENT COMMITTEE.  FOR PURPOSES OF
ERISA, THE INVESTMENT COMMITTEE SHALL BE A “NAMED FIDUCIARY” UNDER THE PLAN. 
EFFECTIVE SEPTEMBER 30, 1993, THE BOARD OF DIRECTORS OR ITS DELEGATE SHALL SERVE
AS THE INVESTMENT COMMITTEE.


 


SECTION 7.3             ORGANIZATION OF THE COMMITTEES.  IF THE COMPANY IS NOT
SERVING AS THE COMMITTEE, THE MEMBERS OF THE COMMITTEE SHALL ELECT A CHAIRMAN
FROM THEIR NUMBER, AND SHALL ALSO ELECT A SECRETARY WHO MAY BE BUT NEED NOT BE
ONE OF THE MEMBERS OF THE COMMITTEE.  NO MEMBER OF A COMMITTEE WHO IS ALSO AN
EMPLOYEE RECEIVING REGULAR COMPENSATION AS SUCH SHALL RECEIVE ANY COMPENSATION
FOR HIS SERVICES AS A MEMBER OF SUCH COMMITTEE.  NO BOND OR OTHER SECURITY SHALL
BE REQUIRED OF ANY MEMBER OF A COMMITTEE IN ANY JURISDICTION.  NO MEMBER OF A
COMMITTEE SHALL, IN SUCH CAPACITY, ACT OR PARTICIPATE IN ANY ACTION DIRECTLY
AFFECTING HIS OWN BENEFITS UNDER THE PLAN OTHER THAN AN ACTION WHICH AFFECTS THE
BENEFITS OF PARTICIPANTS GENERALLY.


 


SECTION 7.4             POWERS OF THE ADMINISTRATIVE COMMITTEE.  THE POWERS OF
THE ADMINISTRATIVE COMMITTEE SHALL INCLUDE, BUT ARE NOT LIMITED TO, THE
FOLLOWING:


 

(A)           APPOINTING SUCH COMMITTEES WITH SUCH POWERS AS IT SHALL DETERMINE,
INCLUDING AN EXECUTIVE COMMITTEE TO EXERCISE ALL POWERS OF THE ADMINISTRATIVE
COMMITTEE BETWEEN MEETINGS OF THE ADMINISTRATIVE COMMITTEE;

 

(B)           DETERMINING THE TIMES AND PLACES FOR HOLDING MEETINGS OF THE
ADMINISTRATIVE COMMITTEE AND THE NOTICE TO BE GIVEN OF SUCH MEETINGS;

 

38

--------------------------------------------------------------------------------

 

(C)           EMPLOYING SUCH AGENTS AND ASSISTANTS, SUCH COUNSEL (WHO MAY BE
COUNSEL TO THE COMPANY OR TO BOLSA CHICA) AND SUCH CLERICAL, MEDICAL, ACCOUNTING
AND ACTUARIAL SERVICES OR ADVISERS AS THE ADMINISTRATIVE COMMITTEE MAY REQUIRE
IN CARRYING OUT THE PROVISIONS OF THE PLAN;

 

(D)           AUTHORIZING ONE OR MORE OF THEIR NUMBER OR ANY AGENT TO MAKE ANY
PAYMENT, OR TO EXECUTE OR DELIVER ANY INSTRUMENT, ON BEHALF OF THE
ADMINISTRATIVE COMMITTEE, EXCEPT THAT ALL REQUISITIONS FOR FUNDS FROM, AND
REQUESTS, DIRECTIONS, NOTIFICATIONS AND INSTRUCTIONS TO THE TRUSTEE SHALL BE
SIGNED EITHER BY TWO MEMBERS OF THE ADMINISTRATIVE COMMITTEE OR BY ONE MEMBER
AND THE SECRETARY THEREOF;

 

(E)           FIXING AND DETERMINING THE PROPORTION OF EXPENSES OF THE PLAN FROM
TIME TO TIME TO BE PAID BY THE COMPANIES AND REQUIRING PAYMENT THEREOF;

 

(F)            ESTABLISHING ONE OR MORE SUBCOMMITTEES IN EACH LOCATION AT WHICH
BOLSA CHICA OR ANY OF ITS SUBSIDIARIES OR AFFILIATES DOES BUSINESS, APPOINTING
THE MEMBERS OF ANY SUCH SUBCOMMITTEES, IN SUCH NUMBER AND FOR SUCH SERVICE AS
THE ADMINISTRATIVE COMMITTEE SHALL DEEM APPROPRIATE, AND DELEGATING ANY POWER OR
DUTY GRANTED TO THE ADMINISTRATIVE COMMITTEE BY THE PLAN TO ANY SUCH
SUBCOMMITTEES;

 

(G)           RECEIVING AND REVIEWING REPORTS FROM THE TRUSTEE AS TO THE
FINANCIAL CONDITION OF THE TRUST FUND, INCLUDING ITS RECEIPTS AND DISBURSEMENTS;

 

(H)           EXECUTING AND FILING WITH THE APPROPRIATE GOVERNMENTAL AGENCIES
SUCH REGISTRATION AND OTHER STATEMENTS, FORMS, APPLICATIONS, NOTIFICATIONS, AND
OTHER DOCUMENTS OR INFORMATION AS THE ADMINISTRATIVE COMMITTEE MAY FROM TIME TO
TIME DEEM APPROPRIATE IN CONNECTION WITH THE PLAN;

 

(I)            APPROVING THE ADOPTION OF THE PLAN BY ANY SUBSIDIARY OR AFFILIATE
OF THE COMPANY IN ACCORDANCE WITH SECTION 8.4;

 

(J)            AMENDING THE PLAN TO THE EXTENT PROVIDED IN SECTION 8.1; AND

 

(K)           DETERMINING ALL QUESTIONS CONCERNING ELIGIBILITY, ELECTIONS,
CONTRIBUTIONS, AND BENEFITS UNDER THE PLAN, CONSTRUING ALL TERMS OF THE PLAN,
INCLUDING ANY UNCERTAIN TERMS, AND DETERMINING ALL QUESTIONS CONCERNING
ADMINISTRATION OF THE PLAN.

 


SECTION 7.5             POWERS OF THE INVESTMENT COMMITTEE.  THE POWERS OF THE
INVESTMENT COMMITTEE SHALL INCLUDE, BUT NOT BE LIMITED TO, THE FOLLOWING:


 

(A)           DIRECTING THE TRUSTEE, OR APPOINTING ONE OR MORE INVESTMENT
MANAGERS TO DIRECT THE TRUSTEE, SUBJECT TO THE CONDITIONS SET FORTH IN THE
MASTER TRUST AGREEMENT AND IN PARAGRAPH BELOW, IN ALL MATTERS CONCERNING THE
INVESTMENT OF THE TRUST FUND;

 

(B)           AUTHORIZING ONE OR MORE OF THEIR NUMBER OR ANY AGENT TO MAKE ANY
PAYMENT, OR TO EXECUTE OR DELIVER ANY INSTRUMENT, ON BEHALF OF THE INVESTMENT
COMMITTEE, EXCEPT THAT IF THE COMPANY IS NOT SERVING AS THE INVESTMENT COMMITTEE
ALL REQUISITIONS FOR FUNDS FROM, AND REQUESTS, DIRECTIONS, NOTIFICATIONS AND
INSTRUCTIONS TO THE TRUSTEE SHALL BE SIGNED EITHER BY TWO MEMBERS OF THE
INVESTMENT COMMITTEE OR BY ONE MEMBER AND THE SECRETARY THEREOF;

 

39

--------------------------------------------------------------------------------


 

(C)           RECEIVING AND REVIEWING REPORTS FROM THE TRUSTEE AS TO THE
FINANCIAL CONDITION OF THE TRUST FUND, INCLUDING ITS RECEIPTS AND DISBURSEMENTS;

 

(D)           EMPLOYING SUCH AGENTS AND ASSISTANTS, SUCH COUNSEL (WHO MAY BE
COUNSEL TO THE COMPANY OR TO BOLSA CHICA) AND SUCH CLERICAL, ACCOUNTING,
ACTUARIAL AND INVESTMENT SERVICES OR ADVISERS AS THE INVESTMENT COMMITTEE MAY
REQUIRE IN CARRYING OUT ITS RESPONSIBILITIES UNDER THE PLAN.

 


SECTION 7.6             DUTIES OF THE ADMINISTRATIVE COMMITTEE.  THE
ADMINISTRATIVE COMMITTEE SHALL HAVE THE GENERAL RESPONSIBILITY FOR ADMINISTERING
THE PLAN AND CARRYING OUT ITS PROVISIONS.  SUBJECT TO THE LIMITATIONS OF THE
PLAN, THE ADMINISTRATIVE COMMITTEE FROM TIME TO TIME SHALL ESTABLISH RULES FOR
THE ADMINISTRATION OF THE PLAN AND THE TRANSACTION OF ITS BUSINESS AND SHALL
PROMULGATE SUCH RULES AS MAY BE NECESSARY TO EFFECTUATE THE FUNDING POLICY AND
METHOD ESTABLISHED PURSUANT TO SECTION 4.1.  IF THE COMPANY IS NOT SERVING AS
THE ADMINISTRATIVE COMMITTEE, AS TO ALL MATTERS OF ADMINISTRATION,
INTERPRETATION AND APPLICATION NOT RESERVED TO THE COMPANY OR BOLSA CHICA, THE
DETERMINATION OF THE ADMINISTRATIVE COMMITTEE AS TO ANY DISPUTED QUESTION SHALL
BE CONCLUSIVE.  ANY DETERMINATION MADE BY THE ADMINISTRATIVE COMMITTEE SHALL BE
GIVEN DEFERENCE IN THE EVENT IT IS SUBJECT TO JUDICIAL REVIEW AND SHALL BE
OVERTURNED ONLY IF IT IS ARBITRARY AND CAPRICIOUS.  IT SHALL BE THE DUTY OF THE
ADMINISTRATIVE COMMITTEE TO NOTIFY THE TRUSTEE IN WRITING OF THE AMOUNT OF ANY
BENEFIT WHICH SHALL BE DUE TO ANY PARTICIPANT AND IN WHAT FORM AND WHEN SUCH
BENEFIT IS TO BE PAID.  THE ADMINISTRATIVE COMMITTEE MAY AT ANY TIME OR FROM
TIME TO TIME WITH RESPECT TO A DEFINED BENEFIT PLAN (AS DEFINED IN SECTION 6.1)
REQUIRE THE TRUSTEE BY A WRITTEN DIRECTION TO PURCHASE ONE OR MORE ANNUITIES, IN
SPECIFIC AMOUNTS, IN THE NAMES OF PARTICIPANTS, THEIR SPOUSES, THEIR CONTINGENT
ANNUITANTS, AND/OR THEIR BENEFICIARIES FROM AN INSURANCE COMPANY DESIGNATED BY
THE ADMINISTRATIVE COMMITTEE.


 


SECTION 7.7             ACTIONS BY A COMMITTEE.  IF THE COMPANY IS NOT SERVING
AS THE COMMITTEE, A MAJORITY OF THE MEMBERS OF A COMMITTEE AT THE TIME IN OFFICE
SHALL CONSTITUTE A QUORUM FOR THE TRANSACTION OF BUSINESS AT ANY MEETING AND
RESOLUTIONS OR OTHER ACTIONS MADE OR TAKEN BY A COMMITTEE SHALL REQUIRE THE
AFFIRMATIVE VOTE OF A MAJORITY OF THE MEMBERS OF SUCH COMMITTEE ATTENDING A
MEETING, OR BY A MAJORITY OF MEMBERS IN OFFICE BY WRITING WITHOUT A MEETING.


 


SECTION 7.8             ACTUARIAL TABLES AND STUDIES.  THE ADMINISTRATIVE
COMMITTEE SHALL ADOPT FROM TIME TO TIME SUCH ACTUARIAL TABLES AS MAY BE REQUIRED
IN CONNECTION WITH THE PLAN.  AS AN AID TO THE ADMINISTRATIVE COMMITTEE IN
ADOPTING TABLES AND TO THE COMPANY IN FIXING THE RATES OF ITS CONTRIBUTION
PAYABLE UNDER A DEFINED BENEFIT PLAN (AS DEFINED IN SECTION 6.1), THE ACTUARY
(WHO SHALL BE ENROLLED BY THE JOINT BOARD FOR THE ENROLLMENT OF ACTUARIES
ESTABLISHED UNDER ERISA) DESIGNATED BY THE ADMINISTRATIVE COMMITTEE SHALL MAKE
PERIODICAL ACTUARIAL STUDIES IN RELATION TO SUCH DEFINED BENEFIT PLAN, AND SHALL
RECOMMEND TABLES TO THE ADMINISTRATIVE COMMITTEE AND RATES OF CONTRIBUTION TO
THE COMPANY.


 


SECTION 7.9             ACCOUNTS.  THE ADMINISTRATIVE COMMITTEE SHALL MAINTAIN
ACCOUNTS SHOWING THE FISCAL TRANSACTIONS OF THE PLAN AND SHALL KEEP IN
CONVENIENT FORM SUCH DATA AS MAY BE NECESSARY FOR THE EFFECTIVE OPERATION AND
ADMINISTRATION AND ACTUARIAL VALUATIONS OF THE PLAN.

 

40

--------------------------------------------------------------------------------


 


SECTION 7.10           DISCRETIONARY ACTION.  THE ADMINISTRATIVE COMMITTEE SHALL
HAVE FULL DISCRETIONARY AUTHORITY TO ADMINISTER AND INTERPRET THE PLAN,
INCLUDING DISCRETIONARY AUTHORITY TO DETERMINE ELIGIBILITY FOR PARTICIPATION AND
FOR BENEFITS UNDER THE PLAN AND DISCRETIONARY AUTHORITY TO CONSTRUE AMBIGUOUS
TERMS AND TO CORRECT ERRORS.  THE PLAN ADMINISTRATOR MAY DELEGATE ITS
ADMINISTRATIVE DUTIES.  ANY SUCH DELEGATION WILL CARRY WITH IT THE FULL
DISCRETIONARY AUTHORITY OF THE PLAN ADMINISTRATOR TO CARRY OUT THESE DUTIES. 
ANY DETERMINATION BY THE PLAN ADMINISTRATOR OR ITS DELEGATE WILL BE FINAL AND
CONCLUSIVE UPON ALL PERSONS.


 


SECTION 7.11           ACTION TAKEN IN GOOD FAITH.  TO THE EXTENT PERMITTED BY
ERISA, THE MEMBERS OF THE COMMITTEES, THE COMPANY, BOLSA CHICA, AND THEIR
OFFICERS AND DIRECTORS SHALL BE ENTITLED TO RELY UPON ALL TABLES, VALUATIONS,
CERTIFICATES, AND REPORTS, IF ANY, FURNISHED BY THE ACTUARY DESCRIBED AT
SECTION 7.8, UPON ALL CERTIFICATES AND REPORTS MADE BY ANY ACCOUNTANT OR BY THE
TRUSTEE, UPON ALL OPINIONS GIVEN BY ANY LEGAL COUNSEL SELECTED OR APPROVED BY A
COMMITTEE, AND UPON ALL OPINIONS GIVEN BY ANY INVESTMENT ADVISER SELECTED OR
APPROVED BY THE INVESTMENT COMMITTEE, AND THE MEMBERS OF THE COMMITTEES, THE
COMPANY, BOLSA CHICA, AND THEIR OFFICERS AND DIRECTORS SHALL BE FULLY PROTECTED
IN RESPECT OF ANY ACTION TAKEN OR SUFFERED BY THEM IN GOOD FAITH IN RELIANCE
UPON ANY SUCH TABLES, VALUATIONS, CERTIFICATES, REPORTS, OPINIONS OR OTHER
ADVICE OF ANY ACTUARY, ACCOUNTANT, TRUSTEE, INVESTMENT ADVISER OR LEGAL COUNSEL,
AND ALL ACTION SO TAKEN OR SUFFERED SHALL BE CONCLUSIVE UPON EACH OF THEM AND
UPON ALL PARTICIPANTS AND EMPLOYEES.


 


SECTION 7.12           INDEMNIFICATION.  TO THE EXTENT NOT CONTRARY TO ERISA,
THE COMPANY SHALL INDEMNIFY THE COMMITTEES, EACH MEMBER OF A COMMITTEE AND ANY
OTHER DIRECTOR, OFFICER OR EMPLOYEE OF AN EMPLOYER WHO IS DESIGNATED TO CARRY
OUT ANY RESPONSIBILITIES UNDER THE PLAN FOR ANY LIABILITY, JOINT AND/OR SEVERAL,
ARISING OUT OF OR CONNECTED WITH THEIR DUTIES HEREUNDER, EXCEPT SUCH LIABILITY
AS MAY ARISE FROM THEIR GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


 


SECTION 7.13           CLAIMS PROCEDURE.  SEE THE PLAN’S SUMMARY PLAN
DESCRIPTION, AS AMENDED FROM TIME TO TIME, FOR THE PLAN’S CLAIMS PROCEDURES. 
THE ADMINISTRATIVE COMMITTEE HAS FULL DISCRETIONARY AUTHORITY TO ADJUDICATE
CLAIMS.


 


SECTION 7.14           RESERVED


 


SECTION 7.15           RESPONSIBILITIES OF NAMED FIDUCIARIES OTHER THAN THE
COMMITTEES.  THE TRUSTEE SHALL HAVE SUCH RESPONSIBILITIES WITH RESPECT TO THE
OPERATION OF THE PLAN AS ARE SET FORTH IN THE MASTER TRUST AGREEMENT.  ANY
INVESTMENT ADVISER WHICH THE INVESTMENT COMMITTEE MAY EMPLOY PURSUANT TO
SECTION 7.5 SHALL HAVE THE RESPONSIBILITY TO DIRECT THE TRUSTEE IN INVESTING AND
REINVESTING THE TRUST FUND (OR THAT PORTION THEREOF SPECIFIED BY THE INVESTMENT
COMMITTEE IN THE INSTRUMENT APPOINTING SUCH ADVISER) AND TO REPORT THE BOOK
VALUE AND FAIR MARKET VALUE OF EACH ASSET IN THE TRUST FUND (OR SUCH PORTION
THEREOF) TO THE COMMITTEES PERIODICALLY, AS SUCH RESPONSIBILITIES MAY BE MORE
FULLY DESCRIBED IN THE MASTER TRUST AGREEMENT.


 


SECTION 7.16           ALLOCATION OF RESPONSIBILITIES.  THE DESCRIPTION OF THE
RESPONSIBILITIES AND POWERS OF THE COMMITTEES AND THE DESCRIPTION OF THE
RESPONSIBILITIES OF THE TRUSTEE CONTAINED IN THE FOREGOING PROVISIONS OF THIS
ARTICLE VII SHALL CONSTITUTE, FOR PURPOSES OF ERISA, PROCEDURES FOR ALLOCATING
RESPONSIBILITIES FOR THE OPERATION AND ADMINISTRATION OF THE PLAN AMONG NAMED
FIDUCIARIES.

 

41

--------------------------------------------------------------------------------


 


SECTION 7.17           DESIGNATION OF PERSONS TO CARRY OUT RESPONSIBILITIES OF
NAMED FIDUCIARIES.  THE COMMITTEES, THE TRUSTEE AND ANY INVESTMENT ADVISER WHICH
THE INVESTMENT COMMITTEE MAY EMPLOY PURSUANT TO SECTION 7.5 MAY, EXCEPT AS TO
RESPONSIBILITIES INVOLVING MANAGEMENT AND CONTROL OF ASSETS HELD IN THE TRUST
FUND, DESIGNATE ONE OR MORE OTHER PERSONS TO CARRY OUT ANY OR ALL OF THEIR
RESPECTIVE RESPONSIBILITIES UNDER THE PLAN, PROVIDED THAT SUCH DESIGNATION SHALL
BE MADE IN WRITING, FILED WITH THE PLAN’S RECORDS AND MADE AVAILABLE FOR
INSPECTION UPON REQUEST BY ANY PARTICIPANT OR BENEFICIARY UNDER THE PLAN.


 


ARTICLE VIII

AMENDMENT AND TERMINATION; PARTICIPATION AND WITHDRAWAL BY COMPANIES; PLAN
MERGERS


 


SECTION 8.1             AUTHORITY TO AMEND OR TERMINATE.  BOLSA CHICA RESERVES
THE RIGHT TO TERMINATE, OR TO MODIFY, ALTER OR AMEND THE PLAN OR THE TRUST
AGREEMENT FROM TIME TO TIME TO ANY EXTENT THAT IT MAY, AT ITS SOLE AND COMPLETE
DISCRETION, DEEM ADVISABLE INCLUDING, BUT WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, ANY AMENDMENT DEEMED NECESSARY TO QUALIFY OR TO ENSURE THE CONTINUED
QUALIFICATION OF THE PLAN UNDER THE INTERNAL REVENUE CODE.  THE FOREGOING RIGHT
SHALL BE EXERCISED ONLY BY ACTION OF BOLSA CHICA, EXCEPT THAT THE ADMINISTRATIVE
COMMITTEE, BY A WRITTEN INSTRUMENT, DULY EXECUTED BY A MAJORITY OF ITS MEMBERS,
MAY MAKE (A) ANY AMENDMENT WHICH MAY BE NECESSARY OR DESIRABLE TO ENSURE THE
CONTINUED QUALIFICATION OF THE PLAN AND ITS RELATED TRUST UNDER THE INTERNAL
REVENUE CODE OR WHICH MAY BE NECESSARY TO COMPLY WITH THE REQUIREMENTS OF ERISA,
OR ANY REGULATIONS OR INTERPRETATIONS ISSUED BY THE DEPARTMENT OF LABOR OR THE
INTERNAL REVENUE SERVICE WITH RESPECT TO THE REQUIREMENTS OF ERISA OR THE
INTERNAL REVENUE CODE, (B) ANY AMENDMENT WHICH IS REQUIRED BY THE PROVISIONS OF
ANY COLLECTIVE BARGAINING AGREEMENT BETWEEN THE COMPANY AND ITS EMPLOYEES AND
(C) ANY OTHER AMENDMENT WHICH WILL NOT INVOLVE AN ESTIMATED ANNUAL COST UNDER
THE PLAN (DETERMINED AT THE TIME OF THE AMENDMENT IN A MANNER CONSISTENT WITH
THE REQUIREMENTS OF ERISA) IN EXCESS OF $200,000.  NO SUCH AMENDMENT SHALL
INCREASE THE DUTIES OR RESPONSIBILITIES OF THE TRUSTEE WITHOUT ITS CONSENT
THERETO IN WRITING.  NO SUCH AMENDMENT SHALL HAVE THE EFFECT OF DIVERTING THE
WHOLE OR ANY PART OF THE PRINCIPAL OR INCOME OF THE TRUST FUND TO PURPOSES OTHER
THAN FOR THE EXCLUSIVE BENEFIT OF PARTICIPANTS AND OTHERS HAVING AN INTEREST IN
THE PLAN, PRIOR TO THE SATISFACTION OF ALL LIABILITIES WITH RESPECT TO THEM. 
EFFECTIVE SEPTEMBER 30, 1993, ALL AMENDMENTS WILL BE IN WRITING AND WILL BE
SIGNED BY AN OFFICER OF KOLL REAL ESTATE GROUP, INC. OR ANY SUCCESSOR TO KOLL
REAL ESTATE GROUP, INC. THAT ADOPTS THE PLAN.  NO SUCH AMENDMENT SHALL ELIMINATE
OR REDUCE SECTION 411(D)(6) PROTECTED BENEFITS THAT HAVE ALREADY ACCRUED.

 

42

--------------------------------------------------------------------------------


 


SECTION 8.2             EFFECT OF TERMINATION.  UPON THE TERMINATION OR PARTIAL
TERMINATION OF A DEFINED BENEFIT PLAN RIGHTS OF ALL AFFECTED PARTICIPANTS TO
THEIR RESPECTIVE ACCRUED BENEFITS UNDER THE PLAN SHALL BE NONFORFEITABLE TO THE
EXTENT THEN FUNDED.  UPON THE WITHDRAWAL FROM A DEFINED BENEFIT PLAN OF ANY
COMPANY UNDER CIRCUMSTANCES CONSTITUTING A PARTIAL TERMINATION OF THE PLAN
WITHIN THE MEANING OF SECTION 411(D)(3) OF THE CODE, SUCH RIGHTS OF ALL AFFECTED
PARTICIPANTS WHO ARE EMPLOYEES OF SUCH COMPANY SHALL LIKEWISE BE NONFORFEITABLE
TO THE EXTENT THEN FUNDED.  IN EITHER SUCH EVENT, THE ADMINISTRATIVE COMMITTEE
SHALL (EXCEPT AS PROVIDED IN SECTION 8.3) DIRECT THE TRUSTEE AS TO THE
ALLOCATION OF THE APPLICABLE ASSETS OF THE DEFINED BENEFIT PLAN, IN ACCORDANCE
WITH THE FOLLOWING PROVISIONS OF THIS SECTION 8.2.  AFTER PROVIDING FOR THE
EXPENSES OF THE DEFINED BENEFIT PLAN, THE ASSETS REMAINING IN THE ACCOUNT OF
EACH COMPANY WITHDRAWING FROM THE DEFINED BENEFIT PLAN SHALL BE USED AND APPLIED
FOR THE BENEFIT OF ITS EMPLOYEES, FORMER EMPLOYEES WHO ARE PARTICIPANTS, AND THE
BENEFICIARIES OF THE FOREGOING IN THE MANNER PRESCRIBED BY SECTION 4044 OF ERISA
(OR CORRESPONDING PROVISION OF ANY SUBSEQUENT APPLICABLE LAW IN EFFECT AT THE
TIME).  THE ADMINISTRATIVE COMMITTEE MAY REQUIRE THAT THE BENEFITS ACCRUED
HEREUNDER BE PAID IN CASH OR IN THE FORM OF IMMEDIATE OR DEFERRED ANNUITIES OR
OTHERWISE AS IT SHALL DETERMINE.  AFTER SUCH ALLOCATION HAS BEEN MADE, ANY
RESIDUE OF SUCH APPLICABLE ASSETS OF THE DEFINED BENEFIT PLAN MAY BE DISTRIBUTED
TO SUCH COMPANY IF ALL LIABILITIES OF THE PLAN WITH RESPECT TO ITS EMPLOYEES,
FORMER EMPLOYEES WHO ARE PARTICIPANTS, AND THE BENEFICIARIES OF THE FOREGOING
HAVE BEEN SATISFIED AND THE DISTRIBUTION DOES NOT CONTRAVENE ANY APPLICABLE
PROVISIONS OF LAW.


 

Whether or not a “partial termination” within the meaning of this Section 8.2
has occurred in any given situation shall be determined by the Administrator in
light of existing Internal Revenue Service guidelines and other relevant
authorities.  However, in the event of the disposition of a particular business
operation, or the shutdown thereof, under conditions which do not constitute a
“partial termination”, the Administrator may declare that such disposition or
shutdown shall nevertheless be treated as a “partial termination” for purposes
of this Plan.  Any such declarations shall be made in a manner which does not
discriminate in favor of officers, shareholders or highly compensated
individuals.

 


SECTION 8.3             RESERVED


 


SECTION 8.4             PARTICIPATION BY COMPANIES.  THE ADMINISTRATIVE
COMMITTEE OR BOLSA CHICA MAY APPROVE THE ADOPTION OF THE PLAN BY ANY SUBSIDIARY
OR AFFILIATE OF THE COMPANY UPON APPROPRIATE ACTION BY SUCH SUBSIDIARY OR
AFFILIATE.  IN SUCH EVENT, OR IF ANY INDIVIDUALS BECOME EMPLOYEES OF A COMPANY
AS A RESULT OF THE ACQUISITION OF ALL OR A PART OF THE ASSETS OR BUSINESS OF
ANOTHER COMPANY, THE ADMINISTRATIVE COMMITTEE OR BOLSA CHICA MAY, SUBJECT TO THE
PROVISIONS OF ERISA AND THE QUALIFICATION REQUIREMENTS OF THE INTERNAL REVENUE
CODE, DETERMINE TO WHAT EXTENT, IF ANY, CREDIT AND BENEFITS SHALL BE GRANTED FOR
PREVIOUS SERVICE WITH SUCH SUBSIDIARY, AFFILIATE OR OTHER COMPANY.


 


SECTION 8.5             WITHDRAWAL OF A COMPANY.  ANY COMPANY WHICH IS A COMPANY
MAY, BY APPROPRIATE ACTION TAKEN BY IT, TERMINATE ITS PARTICIPATION IN THE PLAN,
IN WHICH EVENT THE APPLICABLE PROVISIONS OF SECTION 8.2 SHALL APPLY; PROVIDED,
HOWEVER, THAT IF SO DIRECTED BY THE ADMINISTRATIVE COMMITTEE, THE APPLICABLE
ASSETS OF THE PLAN SHALL BE SEGREGATED BY THE TRUSTEE AS A SEPARATE TRUST AND
THE PLAN SHALL BE CONTINUED AS A SEPARATE PLAN FOR THE EMPLOYEES OF SUCH COMPANY
UNDER WHICH THE BOARD OF DIRECTORS OF SUCH COMPANY SHALL SUCCEED TO ALL THE
POWERS AND DUTIES OF BOLSA CHICA HEREUNDER.

 

43

--------------------------------------------------------------------------------


 


SECTION 8.6             MERGER WITH OTHER PLANS.  THE PLAN SHALL NOT BE MERGED
OR CONSOLIDATED WITH, NOR TRANSFER ITS ASSETS OR LIABILITIES TO, ANY OTHER PLAN
UNLESS EACH PARTICIPANT WOULD (IF THE PLAN THEN TERMINATED) RECEIVE A BENEFIT
IMMEDIATELY AFTER THE MERGER, CONSOLIDATION OR TRANSFER WHICH IS EQUAL TO OR
GREATER THAN THE BENEFIT HE WOULD HAVE BEEN ENTITLED TO RECEIVE IMMEDIATELY
BEFORE THE MERGER, CONSOLIDATION OR TRANSFER (IF THE PLAN HAD THEN TERMINATED).


 


SECTION 8.7             CERTAIN EMPLOYEE TERMINATIONS.  THE PROVISIONS OF THIS
SECTION 8.7 SHALL APPLY WHENEVER, UNDER CIRCUMSTANCES WHICH DO NOT CONSTITUTE A
PARTIAL TERMINATION OF THE PLAN FOR PURPOSES OF SECTION 8.2, THE FOLLOWING
EVENTS OCCUR:


 

(A)           A COMPANY OTHER THAN A MEMBER OF THE BOLSA CHICA GROUP (AS DEFINED
IN SECTION 6.1) (SUCH COMPANY BEING HEREINAFTER REFERRED TO IN THIS SECTION 8.7
AS THE “ACQUIRING COMPANY”) PURCHASES OR OTHERWISE ACQUIRES SOME PART OR ALL OF
THE ASSETS OR BUSINESS OF A COMPANY AND

 

(B)           IN CONNECTION WITH SUCH PURCHASE OR OTHER ACQUISITION, A GROUP OF
PARTICIPANTS WHO ARE COVERED BY A DEFINED BENEFIT PLAN OR A DEFINED CONTRIBUTION
PLAN (AS DEFINED IN SECTION 6.1) (SUCH PARTICIPANTS BEING HEREINAFTER REFERRED
TO IN THIS SECTION 8.7 AS THE “TRANSFERRED PARTICIPANTS”) BECOME EMPLOYEES OF
THE ACQUIRING COMPANY.

 

In its sole discretion, the Administrative Committee may determine to vest each
such Participant in the full amount of his account in the case of a Defined
Contribution Plan or his accrued benefit in the case of a Defined Benefit Plan,
and distribute his interest in the Trust Fund, as so determined, in accordance
with the appropriate provisions of the Plan.  In the alternative, in the case of
a Defined Contribution Plan, after distribution to each Transferred Participant
in such plan of the vested portion of his account, any remaining balance of the
account of each such Transferred Participant shall be held as a separate account
in his name until such time as the Administrative Committee shall determine, on
the basis of evidence satisfactory to it, either that (i) such Transferred
Participant has completed a period of continuous service with the Acquiring
Company which, when added to his Vesting Service, is equal to five years or
(ii) such Transferred Participant’s employment by the Acquiring Company has been
terminated prior to his completion of such a period of continuous service. 
Subject to the provisions of such Defined Contribution Plan regarding the manner
and time of payment under the plan, if the Administrative Committee makes the
determination referred to in clause (i) of the preceding sentence with respect
to any such Transferred Participant, the amount held in the separate account in
his name shall thereafter be distributed to him in full; if the Administrative
Committee makes the determination referred to in clause of the preceding
sentence with respect to any such Transferred Participant, the amount
theretofore held in the separate account in his name shall be forfeited as of
the last day of the plan year during which such determination shall have been
made, and the amount so forfeited shall be applied in accordance with the
forfeiture provisions of the Defined Contribution Plan.

 

44

--------------------------------------------------------------------------------


 


SECTION 8.8             SUSPENSION OF CONTRIBUTIONS.  A COMPANY SHALL HAVE THE
RIGHT TO SUSPEND ITS CONTRIBUTIONS TO THE PLAN AT ANY TIME FOR A FIXED PERIOD OF
TIME, AND SUCH PERIOD SHALL BE EXTENDED BY SUBSEQUENT ACTION OF SUCH COMPANY. 
SUCH SUSPENSION SHALL NOT AUTOMATICALLY BECOME A DISCONTINUANCE OF CONTRIBUTIONS
AS UNDER SECTION 8.2 UNTIL THE TIME AT WHICH IN THE OPINION OF THE PLAN ENROLLED
ACTUARY SUCH SUSPENSION AFFECTS THE BENEFITS TO BE PAID OR MADE AVAILABLE UNDER
THE PLAN.  NO SUCH SUSPENSION SHALL BE ALLOWED TO CREATE AN “ACCUMULATED FUNDING
DEFICIENCY” UNDER SECTION 302(A)(2) OF ERISA, UNLESS THE PLAN IS THEN TERMINATED
UNDER SECTION 8.2; PROVIDED THAT IN THE EVENT OF AN UNINTENTIONAL CREATION OF AN
ACCUMULATED FUNDING DEFICIENCY, THE COMPANIES SHALL HAVE 90 DAYS AFTER SUCH A
DEFICIENCY IS FINALLY DETERMINED TO CORRECT IT WITHOUT SUCH TERMINATION.  IN THE
EVENT OF SUCH SUSPENSION THE PLAN SHALL OTHERWISE REMAIN IN FULL FORCE AND
EFFECT.


 


SECTION 8.9             CONSOLIDATION OR MERGER OF BOLSA CHICA.  IN THE EVENT OF
THE CONSOLIDATION OR MERGER OF BOLSA CHICA WITH OR INTO ANY OTHER CORPORATION,
OR THE SALE BY BOLSA CHICA OF SUBSTANTIALLY ALL OF ITS ASSETS, THE RESULTING
SUCCESSOR MAY CONTINUE THE PLAN BY ADOPTING THE SAME BY RESOLUTION OF ITS BOARD
OF DIRECTORS AND BY EXECUTING A PROPER SUPPLEMENTAL AGREEMENT TO THE MASTER
TRUST AGREEMENT WITH THE TRUSTEE.


 

If within ninety days from the effective date of such consolidation, merger or
sale of assets, such new corporation does not adopt the Plan, the rights of all
affected Participants to their respective accrued benefits under the Plan shall
be nonforfeitable to the extent funded as of the effective date of such
consolidation, merger or sale of assets.

 


ARTICLE IX

TOP-HEAVY PROVISIONS


 

See Appendix III for the Plan’s Top-Heavy Provisions.

 


ARTICLE X


 


GENERAL PROVISIONS


 


SECTION 10.1           ADMINISTRATION.  EFFECTIVE SEPTEMBER 30, 1993, KOLL REAL
ESTATE GROUP, INC. OR ANY SUCCESSOR TO KOLL REAL ESTATE GROUP, INC. THAT ADOPTS
THIS PLAN WILL SERVE AS THE ADMINISTRATOR.


 


SECTION 10.2           SOURCE OF PAYMENT.  BENEFITS UNDER THIS PLAN SHALL BE
PAYABLE OUT OF THE TRUST FUND OR, IN THE CASE OF A DEFINED BENEFIT PLAN (AS
DEFINED IN SECTION 6.1), THROUGH THE USE OF ANNUITY CONTRACTS PURCHASED WITH
ASSETS OF THE TRUST FUND, AND NEITHER BOLSA CHICA, NOR ANY COMPANY SHALL HAVE
ANY OBLIGATION, RESPONSIBILITY OR LIABILITY TO MAKE ANY DIRECT PAYMENT OF
BENEFITS DUE UNDER THE PLAN.  NEITHER BOLSA CHICA, NOR ANY COMPANY NOR THE
TRUSTEE MAKES ANY GUARANTEE TO PARTICIPANTS AGAINST THE LOSS OR DEPRECIATION IN
VALUE OF THE TRUST FUND OR GUARANTEES THE PAYMENT OF ANY BENEFITS HEREUNDER.  NO
PERSON SHALL HAVE ANY RIGHT UNDER THE PLAN WITH RESPECT TO THE TRUST FUND, OR
AGAINST THE TRUSTEE, BOLSA CHICA, OR ANY COMPANY, EXCEPT AS SPECIFICALLY
PROVIDED HEREIN OR IN ERISA.

 

45

--------------------------------------------------------------------------------


 


SECTION 10.3           PAYMENT OF EXPENSES.  ALL EXPENSES THAT SHALL ARISE IN
CONNECTION WITH THE ADMINISTRATION OF THIS PLAN AND THE MASTER TRUST AGREEMENT,
INCLUDING, BUT NOT LIMITED TO, THE COMPENSATION OF THE TRUSTEE AND OF ANY
ACTUARY, ACCOUNTANT, COUNSEL, INVESTMENT ADVISER, OTHER EXPERT OR OTHER PERSON
WHO SHALL BE EMPLOYED BY A COMMITTEE IN CONNECTION WITH THE ADMINISTRATION OR
INVESTMENT THEREOF, SHALL BE PAID FROM THE TRUST FUND OR BY THE COMPANIES;
PROVIDED, HOWEVER, THAT NO PERSON WHO IS EMPLOYED FULL-TIME BY ANY COMPANY SHALL
RECEIVE ANY COMPENSATION FROM THE PLAN EXCEPT FOR REIMBURSEMENT OF EXPENSES
PROPERLY AND ACTUALLY INCURRED.


 


SECTION 10.4           NO RIGHT TO EMPLOYMENT.  NOTHING HEREIN CONTAINED SHALL
BE DEEMED TO GIVE AN EMPLOYEE THE RIGHT TO BE RETAINED IN THE SERVICE OF HIS
EMPLOYER OR TO INTERFERE WITH THE RIGHTS OF HIS EMPLOYER TO DISCHARGE HIM AT ANY
TIME.


 


SECTION 10.5           INALIENABILITY OF BENEFITS.  EXCEPT AS MAY BE OTHERWISE
PROVIDED BY APPLICABLE LAW OR PURSUANT TO A QUALIFIED DOMESTIC RELATIONS ORDER
AS DEFINED IN SECTION 414(P) OF THE INTERNAL REVENUE CODE, BENEFITS PROVIDED
UNDER THIS PLAN SHALL NOT, PRIOR TO THE ACTUAL RECEIPT THEREOF BY THE PERSON
ENTITLED THERETO, BE SUBJECT IN ANY MANNER TO ANTICIPATION, ASSIGNMENT,
ALIENATION, SALE, TRANSFER, PLEDGE, ENCUMBRANCE, CHARGE, ATTACHMENT,
GARNISHMENT, EXECUTION, LEVY OR OTHER LEGAL OR EQUITABLE PROCESS, WHETHER
VOLUNTARY OR INVOLUNTARY, AND ANY ATTEMPT TO ANTICIPATE, ASSIGN, ALIENATE, SELL,
TRANSFER, PLEDGE, ENCUMBER, CHARGE, ATTACH, GARNISH, EXECUTE OR LEVY UPON OR
OTHERWISE DISPOSE OF ANY RIGHT TO BENEFITS HEREUNDER SHALL BE VOID.  THE FUND
SHALL NOT IN ANY MANNER BE LIABLE FOR, OR SUBJECT TO, THE DEBTS, CONTRACTS,
LIABILITIES, ENGAGEMENTS OR TORTS OF ANY PERSON ENTITLED TO BENEFITS HEREUNDER.


 


SECTION 10.6           RETURN OF COMPANY CONTRIBUTIONS.  CONTRIBUTIONS BY THE
COMPANY ARE EXPRESSLY CONDITIONED UPON THE (I) INITIAL QUALIFICATION OF THE PLAN
UNDER SECTION 401 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, AND
(II) DEDUCTIBILITY OF SUCH CONTRIBUTIONS UNDER SECTION 404 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED.  CONTRIBUTIONS SHALL BE RETURNED TO THE
COMPANY WITHIN ONE YEAR AFTER (A) THE DATE OF DENIAL OF THE INITIAL
QUALIFICATION OF THE PLAN, (B) THE DISALLOWANCE OF A DEDUCTION, BUT ONLY TO THE
EXTENT THE DEDUCTION IS DISALLOWED, OR (C) THE PAYMENT OF A CONTRIBUTION BY
MISTAKE OF FACT.


 


SECTION 10.7           PAYMENT DUE AN INCOMPETENT.  IF THE ADMINISTRATIVE
COMMITTEE DETERMINES THAT ANY PERSON TO WHOM A PAYMENT IS DUE HEREUNDER IS
UNABLE TO CARE FOR HIS AFFAIRS BECAUSE OF PHYSICAL OR MENTAL DISABILITY OR
BECAUSE HE IS UNDER 18 YEARS OF AGE, IT SHALL HAVE THE AUTHORITY TO CAUSE
PAYMENTS BECOMING DUE TO SUCH PERSON TO BE MADE TO ANOTHER FOR HIS BENEFIT,
WITHOUT RESPONSIBILITY OF THE ADMINISTRATIVE COMMITTEE OR THE TRUSTEE TO SEE TO
THE APPLICATION OF SUCH PAYMENTS, AND ANY PAYMENT MADE PURSUANT TO SUCH
AUTHORITY SHALL, TO THE EXTENT THEREOF, OPERATE AS A COMPLETE DISCHARGE OF THE
OBLIGATIONS OF THE COMPANY, THE ADMINISTRATIVE COMMITTEE, THE TRUSTEE AND THE
TRUST FUND.


 


SECTION 10.8           MISSING RECIPIENTS.  IN THE EVENT ANY AMOUNT SHALL BECOME
PAYABLE HEREUNDER TO A PARTICIPANT, RETIRED PARTICIPANT, CONTINGENT ANNUITANT,
BENEFICIARY OR THE LEGAL REPRESENTATIVE OF ANY OF THE FOREGOING AND IF AFTER
WRITTEN NOTICE FROM THE ADMINISTRATIVE COMMITTEE SENT BY REGISTERED MAIL TO SUCH
PERSON’S LAST KNOWN ADDRESS AS SHOWN IN THE ADMINISTRATIVE COMMITTEE’S RECORDS
AND SUCH OTHER DUE DILIGENCE AS THE ADMINISTRATIVE COMMITTEE DEEMS APPROPRIATE,
SUCH PERSON OR HIS PERSONAL REPRESENTATIVE SHALL NOT HAVE

 

46

--------------------------------------------------------------------------------


 


PRESENTED HIMSELF TO THE ADMINISTRATIVE COMMITTEE WITHIN FIVE YEARS AFTER THE
MAILING OF SUCH NOTICE, THEN THE ADMINISTRATIVE COMMITTEE MAY DETERMINE THAT
SUCH PERSON’S INTEREST IN THE PLAN HAS TERMINATED AND THE AMOUNTS OTHERWISE
PAYABLE SHALL BE FORFEITED AND SHALL BE REAPPLIED IN ACCORDANCE WITH ARTICLE IV
OF THE PLAN; PROVIDED, HOWEVER, THAT IF SUCH PERSON PRESENTS HIMSELF AFTER THE
EXPIRATION OF THE AFORESAID PERIOD AND PROVIDES PROPER IDENTIFICATION
SATISFACTORY TO THE ADMINISTRATIVE COMMITTEE, THEN SUCH PERSON’S FORFEITED
BENEFIT SHALL BE REINSTATED AND BENEFITS DETERMINED IN ACCORDANCE WITH
ARTICLE III SHALL COMMENCE TO BE PAID.  UNLESS REQUIRED BY LAW, IN NO EVENT
SHALL BENEFITS UNDER THE PLAN BE PAID RETROACTIVELY FOR THE PERIOD DURING WHICH
SUCH BENEFITS WERE PAYABLE BUT UNCLAIMED.


 


SECTION 10.9           ERRORS IN PAYMENT.  IF ANY ERROR SHALL RESULT IN THE
PAYMENT TO ANY PARTICIPANT OR OTHER PERSON OF MORE OR LESS THAN HE WOULD HAVE
RECEIVED BUT FOR SUCH ERROR, THE ADMINISTRATIVE COMMITTEE SHALL BE AUTHORIZED TO
CORRECT SUCH ERROR AND TO ADJUST THE PAYMENTS AS FAR AS POSSIBLE IN SUCH MANNER
THAT THE ACTUARIAL EQUIVALENT OF THE BENEFITS TO WHICH SUCH PARTICIPANT OR OTHER
PERSON WAS CORRECTLY ENTITLED SHALL BE PAID.  IN THE EVENT OF AN OVERPAYMENT,
THE PLAN MAY PURSUE OTHER LAWFUL MEANS OF RECOVERING SUCH OVERPAYMENT.


 


SECTION 10.10         MULTIPLE DEFINED BENEFIT PLANS.  NOTWITHSTANDING
SECTION 8.8.3, IN THE EVENT A GROUP OF EMPLOYEES WHO ARE PARTICIPANTS IN A
DEFINED BENEFIT PLAN (AS DEFINED IN SECTION 6.1) SHALL BECOME COVERED BY ANOTHER
DEFINED BENEFIT PLAN ESTABLISHED BY THE BOLSA CHICA GROUP (AS DEFINED IN
SECTION 6.1), THE COMPANY MAY AUTHORIZE THE ADMINISTRATIVE COMMITTEE TO DIRECT
THE TRUSTEE TO PAY OVER AND DELIVER TO THE TRUSTEE OF SUCH OTHER PLAN SUCH OF
THE ASSETS OF THE ORIGINAL DEFINED BENEFIT PLAN AS THE ADMINISTRATIVE COMMITTEE
MAY DETERMINE, BUT IN NO EVENT SHALL THE ASSETS SO TRANSFERRED EXCEED THAT
PROPORTION OF THE ORIGINAL DEFINED BENEFIT PLAN’S ASSETS WHICH THE ACTUARIALLY
DETERMINED LIABILITY FOR THE ACCRUED BENEFIT CREDITED TO THE EMPLOYEES OF SUCH
GROUP (ON A TERMINATION BASIS) BEARS TO THE LIABILITY FOR ALL ACCRUED BENEFITS
THEREUNDER (ON A TERMINATION BASIS).


 


SECTION 10.11         NOTICES, ETC.


 

(A)           BY EMPLOYEE.  WHEREVER PROVISION IS MADE IN THE PLAN FOR THE
FILING OF ANY NOTICE, APPLICATION, ELECTION OR DESIGNATION, SUCH ACTION SHALL,
EXCEPT WHERE EXPRESSLY PROVIDED HEREIN TO THE CONTRARY, BE EVIDENCED BY THE
EXECUTION OF SUCH FORM, AND ON SUCH NOTICE, AS THE ADMINISTRATIVE COMMITTEE MAY
SPECIFY FOR THE PURPOSE AND SHALL BE EFFECTIVE UPON RECEIPT UNLESS THE PLAN
OTHERWISE PROVIDES.

 

(B)           TO EMPLOYEE.  ANY COMMUNICATION, STATEMENT, OR NOTICE ADDRESSED TO
ANY EMPLOYEE OR CLAIMANT AT HIS LATEST POST OFFICE ADDRESS AS FILED WITH THE
COMPANY OR THE ADMINISTRATIVE COMMITTEE WILL, ON DEPOSIT IN THE UNITED STATES
MAIL WITH POSTAGE PREPAID, BE BINDING UPON SUCH EMPLOYEE OR CLAIMANT FOR ALL
PURPOSES OF THE PLAN AND, SUBJECT TO SECTION 10.8, NEITHER THE TRUSTEE NOR THE
COMPANY SHALL BE OBLIGATED TO UNDERTAKE A SEARCH TO ASCERTAIN THE WHEREABOUTS OF
ANY EMPLOYEE OR CLAIMANT.

 


SECTION 10.12         MULTIPLE CAPACITIES.  ANY PERSON OR GROUP OF PERSONS MAY
SERVE IN MORE THAN ONE FIDUCIARY CAPACITY WITH RESPECT TO THE PLAN.

 

47

--------------------------------------------------------------------------------


 


SECTION 10.13         SEVERABILITY.  IN CASE ANY PROVISIONS OF THIS PLAN SHALL
BE HELD ILLEGAL OR INVALID FOR ANY REASON, THE ILLEGALITY OR INVALIDITY SHALL
NOT AFFECT THE REMAINING PROVISIONS OF THE PLAN, BUT SHALL BE FULLY SEVERABLE,
AND THE PLAN SHALL BE CONSTRUED AND ENFORCED AS IF THE ILLEGAL OR INVALID
PROVISIONS HAD NEVER BEEN INSERTED IN THE PLAN.


 


SECTION 10.14         CONSTRUCTION.  THE PLAN SHALL BE CONSTRUED AND ENFORCED
ACCORDING TO THE LAWS OF THE STATE OF CALIFORNIA (WITHOUT REGARD TO ITS CHOICE
OF LAW PRINCIPLES) EXCEPT TO THE EXTENT OTHERWISE REQUIRED BY ERISA OR NECESSARY
FOR QUALIFICATION UNDER THE INTERNAL REVENUE CODE.  HEADINGS OF ARTICLES,
SECTIONS AND SUBSECTIONS HEREIN CONTAINED ARE INCLUDED SOLELY FOR CONVENIENCE OF
REFERENCE, AND IF THERE BE ANY CONFLICT BETWEEN SUCH HEADINGS AND THE TEXT
HEREOF, THE TEXT SHALL CONTROL.  IT IS INTENDED THAT THE PLAN IN ALL RESPECTS
CONFORM TO AND BE ADMINISTERED AND INTERPRETED IN A MANNER CONSISTENT WITH THE
REQUIREMENTS OF ERISA AND THE REQUIREMENTS FOR QUALIFICATION UNDER THE INTERNAL
REVENUE CODE.  ACCORDINGLY, ANY PROVISION REQUIRED TO BE INCLUDED HEREIN, IN
ORDER THAT THE PLAN SO CONFORM, SHALL BE DEEMED TO BE INCLUDED IN THE PLAN,
WHETHER OR NOT EXPRESSLY SET FORTH.


 


SECTION 10.15         SPECIAL TRANSITIONAL RULES IN CONNECTION WITH THE
SPINOFF.  IT IS THE INTENT OF THE FOLLOWING TRANSITIONAL RULES THAT THIS PLAN BE
INTERPRETED AS ASSURING THE UNINTERRUPTED CONTINUATION OF THE PROVISIONS OF THE
PREDECESSOR PLAN FOR EMPLOYEES OF THE COMPANY WHO WERE OR WOULD HAVE BEEN
ELIGIBLE TO PARTICIPATE IN SUCH PLAN BEFORE THE SPINOFF.  (NEVERTHELESS, THE
COMPANY RESERVES THE RIGHT TO AMEND THIS PLAN AS PROVIDED HEREIN SO LONG AS NO
SUCH AMENDMENT ADVERSELY AFFECTS BENEFITS ACCRUED BY SUCH EMPLOYEES PRIOR TO THE
EFFECTIVE DATE OF AMENDMENT.)  THEREFORE, SUBJECT TO THE EXCLUSIONS SET FORTH IN
SECTION 1.26, THE TERM “EMPLOYEE” AS USED IN THIS PLAN SHALL INCLUDE ANY PERSON
WHO WAS EMPLOYED DURING THE PERIOD FROM JANUARY 1, 1986 THROUGH MAY 27, 1986 BY
HENLEY OR A BUSINESS THAT BECAME A DIVISION OR SUBSIDIARY OF HENLEY IN
CONNECTION WITH THE SPINOFF.  THE TERM “COMPANY”, AS USED IN THIS PLAN SHALL
INCLUDE, FOR PERIODS PRIOR TO THE EFFECTIVE DATE OF THE SPINOFF, HENLEY AND ANY
BUSINESS THAT BECAME A SUBSIDIARY OR DIVISION OF HENLEY IN CONNECTION WITH THE
SPINOFF THAT WAS PREVIOUSLY A COMPANY WITHIN THE MEANING OF SECTION 1.14 OF THE
PREDECESSOR PLAN.  IN ADDITION, SUBJECT TO THE TRANSFER OF SUFFICIENT ASSETS
UNDER SECTION 414(1) OF THE CODE FROM THE TRUST UNDER THE PREDECESSOR PLAN TO
THE TRUST FUND, THE ACCRUED BENEFIT UNDER THIS PLAN AS OF JANUARY 1, 1986 OF
EACH EMPLOYEE OF THE COMPANY WHO WAS A PARTICIPANT IN THE PREDECESSOR PLAN ON
DECEMBER 31, 1985 SHALL BE EQUAL TO HIS ACCRUED BENEFIT, ON A TERMINATION BASIS,
DETERMINED AS OF SUCH DATE UNDER THE PROVISIONS OF THE PREDECESSOR PLAN AS THEN
IN EFFECT.


 


SECTION 10.16         ADDITIONAL SPECIAL TRANSITIONAL RULE IN CONNECTION WITH
SPINOFFS OF HENLEY AND THE FISHER SCIENTIFIC GROUP INC.


 

(A)           ANY EMPLOYEE WHO WAS A PARTICIPANT IN THE PREDECESSOR PLAN ON
DECEMBER 31, 1985 AND TRANSFERRED TO EMPLOYMENT WITH THE COMPANY DIRECTLY FROM
EMPLOYMENT BY ALLIED-SIGNAL OR ITS SUBSIDIARIES ON OR BEFORE JUNE 1, 1987 SHALL,
SUBJECT TO THE TRANSFER AS OF JANUARY 1, 1986 OF ALL ASSETS ALLOCABLE TO SUCH
EMPLOYEE FROM THE TRUST UNDER THE PREDECESSOR PLAN TO THE TRUST FUND, BE DEEMED
FOR ALL PURPOSES UNDER THE PLAN TO HAVE COMMENCED EMPLOYMENT WITH THE COMPANY AS
OF JANUARY 1, 1986.

 

48

--------------------------------------------------------------------------------

 

(B)           ANY EMPLOYEE WHO WAS A PARTICIPANT IN THE PREDECESSOR PLAN ON
DECEMBER 31, 1985 AND TRANSFERRED TO EMPLOYMENT WITH THE FISHER SCIENTIFIC GROUP
INC., DIRECTLY FROM EMPLOYMENT WITH ALLIED-SIGNAL OR ITS SUBSIDIARIES ON OR
BEFORE JUNE 1, 1987 SHALL, SUBJECT TO THE TRANSFER AS OF JANUARY 1, 1986 OF ALL
ASSETS ALLOCABLE TO SUCH EMPLOYEE FROM THE TRUST UNDER THE PREDECESSOR PLAN TO
THE TRUST FUND, BE DEEMED FOR ALL PURPOSES UNDER THE PLAN TO HAVE COMMENCED
EMPLOYMENT WITH THE COMPANY AS OF JANUARY 1, 1986.

 


SECTION 10.17       MILITARY SERVICE.  NOTWITHSTANDING ANY PROVISION IN THIS
PLAN TO THE CONTRARY, CONTRIBUTIONS, BENEFITS AND SERVICE CREDIT WITH RESPECT TO
QUALIFIED MILITARY SERVICE WILL BE PROVIDED TO THE EXTENT REQUIRED BY CODE
SECTION 414(U).  IF A PARTICIPANT DIES ON OR AFTER JANUARY 1, 2007, WHILE
PERFORMING QUALIFIED MILITARY SERVICE (AS DEFINED IN CODE SECTION 414(U)), THE
SURVIVORS OF THAT PARTICIPANT ARE ENTITLED, TO THE EXTENT REQUIRED BY CODE
SECTION 401(A)(37), TO ANY ADDITIONAL BENEFITS (OTHER THAN BENEFIT ACCRUALS
RELATING TO THE PERIOD OF QUALIFIED MILITARY SERVICE) PROVIDED UNDER THE PLAN
HAD THE PARTICIPANT RESUMED AND THEN TERMINATED EMPLOYMENT ON ACCOUNT OF DEATH.


 


ARTICLE XI

SPECIAL PROVISIONS RELATING TO THE CUTBACK OF OPERATIONS AT THE HAMPTON LOCATION


 


SECTION 11.1          APPLICABILITY.  THE PROVISIONS OF THIS ARTICLE XI SHALL BE
APPLICABLE TO EACH PARTICIPANT OR FORMER PARTICIPANT IN THE PLAN (A) WHO WAS
ACTIVELY EMPLOYED ON DECEMBER 31, 1985 IN THE SIGNAL ENGINEERED PRODUCTS GROUP,
(B) WHOSE REGULAR PLACE OF EMPLOYMENT ON OR AFTER DECEMBER 31, 1985 WAS THE
HAMPTON OFFICE OF THE COMPANY, REGARDLESS OF WHETHER SUCH PARTICIPANT MAY
THEREAFTER BE TRANSFERRED TO ANOTHER LOCATION, AND (C) WHO, ON OR BEFORE JULY 1,
1986, AGREED TO A DATE FOR THE INVOLUNTARY TERMINATION OF HIS EMPLOYMENT IN
CONNECTION WITH THE ALLIED-SIGNAL INC. STREAMLINING PROGRAM.  THE PARTICIPANTS
AND FORMER PARTICIPANTS TO WHOM THIS ARTICLE XI IS APPLICABLE SHALL HEREINAFTER
BE REFERRED TO AS “HAMPTON PARTICIPANTS.”


 


SECTION 11.2          FULL VESTING.  NOTWITHSTANDING ANY OTHER PROVISION OF THE
PLAN, EACH PARTICIPANT OR FORMER PARTICIPANT (A) WHO WAS ACTIVELY EMPLOYED ON
DECEMBER 31, 1985 IN THE SIGNAL ENGINEERED PRODUCTS GROUP AND (B) WHOSE REGULAR
PLACE OF EMPLOYMENT ON OR AFTER DECEMBER 31, 1985 WAS THE HAMPTON OFFICE OF THE
COMPANY, REGARDLESS OF WHETHER SUCH PARTICIPANT MAY THEREAFTER BE TRANSFERRED TO
ANOTHER LOCATION, SHALL BE FULLY VESTED IN HIS ACCRUED BENEFIT.


 


SECTION 11.3          SPECIAL RULES PERTAINING TO HAMPTON PARTICIPANTS ELECTING
TO RECEIVE PERIODIC SALARY CONTINUATION PAYMENTS.  IN THE CASE OF ANY HAMPTON
PARTICIPANT WHO ELECTS, IN CONNECTION WITH THE ALLIED-SIGNAL INC. STREAMLINING
PROGRAM AND IN ACCORDANCE WITH PROCEDURES ESTABLISHED BY THE ADMINISTRATOR, TO
RECEIVE PERIODIC SALARY CONTINUATION PAYMENTS RATHER THAN LUMP-SUM SALARY
CONTINUATION PAYMENTS, THE FOLLOWING RULES SHALL APPLY:


 

(A)           NO SUCH HAMPTON PARTICIPANT SHALL BE DEEMED TO HAVE SEPARATED FROM
THE SERVICE UNTIL THE LAST DAY OF THE FINAL PERIOD TO WHICH HIS OR HER PERIODIC
SALARY CONTINUATION PAYMENTS RELATE (WHICH DATE SHALL, FOR THE PURPOSE OF THIS
ARTICLE, BE REFERRED TO HEREINAFTER AS HIS OR HER “SEVERANCE FROM SERVICE
DATE”); AND

 

49

--------------------------------------------------------------------------------


 

(B)           THE COMPENSATION OF EACH SUCH HAMPTON PARTICIPANT SHALL, FOR ALL
PURPOSES UNDER THE PLAN, BE DEEMED TO INCLUDE SUCH PERIODIC SALARY CONTINUATION
PAYMENTS.

 


SECTION 11.4          SPECIAL RULES PERTAINING TO HAMPTON PARTICIPANTS ELECTING
TO RECEIVE SALARY CONTINUATION.  IN THE CASE OF ANY HAMPTON PARTICIPANT WHO IS
NOT, AS OF HIS SEVERANCE FROM SERVICE DATE, ELIGIBLE TO RECEIVE THE IMMEDIATE
PAYMENT OF ANY EARLY OR NORMAL RETIREMENT BENEFIT UNDER THE PLAN AND WHO, IN
CONNECTION WITH THE ALLIED-SIGNAL INC. STREAMLINING PROGRAM AND IN ACCORDANCE
WITH PROCEDURES ESTABLISHED BY THE ADMINISTRATOR, ELECTS TO RECEIVE PERIODIC OR
LUMP-SUM SALARY CONTINUATION, THE FOLLOWING RULES SHALL APPLY:


 

(A)           IF SUCH HAMPTON PARTICIPANT’S SEVERANCE FROM SERVICE DATE,
DETERMINED IN ACCORDANCE WITH SECTION 12.3(A) OR IN ACCORDANCE WITH THE OTHER
PROVISIONS OF THE PLAN, WHICHEVER IS APPLICABLE, IS LESS THAN OR EQUAL TO TWO
YEARS BEFORE THE EARLIEST DATE THAT SUCH HAMPTON PARTICIPANT COULD HAVE
DESIGNATED AS HIS EARLY COMMENCEMENT DATE UNDER THE PLAN, SUCH HAMPTON
PARTICIPANT, FOR THE PURPOSE OF DETERMINING HIS CREDITED SERVICE (AND FOR NO
OTHER PURPOSE UNDER THE PLAN), SHALL BE DEEMED TO REMAIN AN EMPLOYEE OF THE
COMPANY UNTIL THE EARLIER OF (I) HIS DEATH AND (II) THE EARLIEST DATE THAT COULD
HAVE BEEN DESIGNATED AS HIS EARLY COMMENCEMENT DATE; AND

 

(B)           IF SUCH HAMPTON PARTICIPANT’S SEVERANCE FROM SERVICE DATE,
DETERMINED IN ACCORDANCE WITH SECTION 12.3(A) OR IN ACCORDANCE WITH THE OTHER
PROVISIONS OF THE PLAN, WHICHEVER IS APPLICABLE, IS LESS THAN OR EQUAL TO THREE
YEARS BEFORE THE EARLIEST DATE ON WHICH SUCH HAMPTON PARTICIPANT WOULD HAVE BEEN
ELIGIBLE TO RECEIVE AN UNREDUCED RETIREMENT BENEFIT, SUCH HAMPTON PARTICIPANT
SHALL, FOR THE PURPOSE OF DETERMINING HIS CREDITED SERVICE (AND FOR NO OTHER
PURPOSE UNDER THE PLAN), BE DEEMED TO REMAIN AN EMPLOYEE OF THE COMPANY UNTIL
THE EARLIER OF (I) HIS DEATH AND (II) THE EARLIEST DATE ON WHICH HE WOULD HAVE
BEEN ELIGIBLE TO RECEIVE AN UNREDUCED RETIREMENT BENEFIT.

 


SECTION 11.5          SPECIAL RULES PERTAINING TO HAMPTON PARTICIPANTS ELECTING
TO RECEIVE “5+5” BENEFITS.  IN THE CASE OF ANY HAMPTON PARTICIPANT WHO IS
ELIGIBLE FOR AND ELECTS, IN ACCORDANCE WITH PROCEDURES ESTABLISHED BY THE
ADMINISTRATOR, TO RECEIVE “5+5” BENEFITS RATHER THAN PERIODIC OR LUMP-SUM SALARY
CONTINUATION, THE FOLLOWING RULES SHALL APPLY UPON SUCH HAMPTON PARTICIPANT’S
SEPARATION FROM THE SERVICE:


 

(A)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS PLAN, FIVE YEARS SHALL
BE ADDED TO SUCH HAMPTON PARTICIPANT’S CREDITED SERVICE UNDER THE PLAN; AND

 

(B)           FIVE YEARS SHALL BE ADDED TO SUCH HAMPTON PARTICIPANT’S AGE,
SOLELY FOR THE PURPOSES OF (I) THE DETERMINATION OF ELIGIBILITY FOR EARLY OR
NORMAL RETIREMENT BENEFITS UNDER THE PLAN AND (II) THE DETERMINATION OF THE
AMOUNT, IF ANY, OF APPLICABLE EARLY REDUCTION FACTORS.

 


SECTION 11.6          ADDITIONAL SPECIAL RULE PERTAINING TO HAMPTON
PARTICIPANTS.  NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN, THE BENEFITS OF
HAMPTON PARTICIPANTS SHALL NOT BE REDUCED TO COVER THE COST OF QUALIFIED
PRERETIREMENT SURVIVOR ANNUITY COVERAGE.

 

50

--------------------------------------------------------------------------------


 


ARTICLE XII

SPECIAL PROVISIONS RELATING TO THE CUTBACK OF OPERATIONS AT THE LA JOLLA
LOCATION


 


SECTION 12.1          APPLICABILITY.  THE PROVISIONS OF THIS ARTICLE XII SHALL
BE APPLICABLE TO EACH PARTICIPANT OR FORMER PARTICIPANT IN THE PLAN (A) WHO WAS
ACTIVELY EMPLOYED ON SEPTEMBER 30, 1985 BY ANY MEMBER OF THE CONTROLLED GROUP OF
CORPORATIONS OF WHICH ALLIED-SIGNAL INC. WAS A MEMBER ON THE DATE IMMEDIATELY
PRECEDING THE SPINOFF AND (B) WHOSE REGULAR PLACE OF EMPLOYMENT ON OR AFTER
JUNE 30, 1985 WAS THE LA JOLLA OFFICE OF THE COMPANY, REGARDLESS OF WHETHER SUCH
PARTICIPANT MAY THEREAFTER BE TRANSFERRED TO ANOTHER LOCATION.  THE PARTICIPANTS
TO WHOM THIS ARTICLE XII IS APPLICABLE SHALL HEREINAFTER BE REFERRED TO AS “LA
JOLLA PARTICIPANTS.”


 


SECTION 12.2          FULL VESTING.  NOTWITHSTANDING ANY OTHER PROVISION OF THE
PLAN, EACH LA JOLLA PARTICIPANT SHALL BE FULLY VESTED IN HIS ACCRUED BENEFIT.


 


SECTION 12.3          SPECIAL RULES PERTAINING TO LA JOLLA PARTICIPANTS ELECTING
TO RECEIVE PERIODIC SALARY CONTINUATION PAYMENTS.  IN THE CASE OF ANY LA JOLLA
PARTICIPANT WHO, IN CONNECTION WITH THE CUTBACK OF OPERATIONS AT THE LA JOLLA
LOCATION, ELECTS, IN ACCORDANCE WITH PROCEDURES ESTABLISHED BY THE
ADMINISTRATOR, TO RECEIVE PERIODIC SALARY CONTINUATION PAYMENTS RATHER THAN A
LUMP-SUM SALARY CONTINUATION PAYMENT, THE FOLLOWING RULES SHALL APPLY:


 

(A)           NO SUCH LA JOLLA PARTICIPANT SHALL BE DEEMED TO HAVE SEPARATED
FROM THE SERVICE UNTIL THE LAST DAY OF THE FINAL PERIOD TO WHICH HIS OR HER
PERIODIC SALARY CONTINUATION PAYMENTS RELATE (WHICH DATE SHALL, FOR THE PURPOSE
OF THIS ARTICLE, BE REFERRED TO HEREINAFTER AS HIS OR HER “SEVERANCE FROM
SERVICE DATE”); AND

 

(B)           THE COMPENSATION OF SUCH LA JOLLA PARTICIPANT SHALL, FOR ALL
PURPOSES UNDER THE PLAN, BE DEEMED TO INCLUDE SUCH PERIODIC SALARY CONTINUATION
PAYMENTS.

 


SECTION 12.4          SPECIAL RULES PERTAINING TO LA JOLLA PARTICIPANTS ELECTING
TO RECEIVE SALARY CONTINUATION.  IN THE CASE OF ANY LA JOLLA PARTICIPANT WHO IS
NOT, AS OF HIS SEVERANCE FROM SERVICE DATE, ELIGIBLE TO RECEIVE THE IMMEDIATE
PAYMENT OF ANY EARLY OR NORMAL RETIREMENT BENEFIT UNDER THE PLAN AND WHO, IN
CONNECTION WITH THE CUTBACK OF OPERATIONS AT THE LA JOLLA LOCATION, ELECTS, IN
ACCORDANCE WITH PROCEDURES ESTABLISHED BY THE ADMINISTRATOR, TO RECEIVE PERIODIC
OR LUMP-SUM SALARY CONTINUATION, THE FOLLOWING RULES SHALL APPLY:


 

(A)           IF SUCH LA JOLLA PARTICIPANT’S SEVERANCE FROM SERVICE DATE,
DETERMINED IN ACCORDANCE WITH SECTION 12.3(A) OR IN ACCORDANCE WITH THE OTHER
PROVISIONS OF THE PLAN, WHICHEVER IS APPLICABLE, IS LESS THAN OR EQUAL TO TWO
YEARS BEFORE THE EARLIEST DATE THAT SUCH LA JOLLA PARTICIPANT COULD HAVE
DESIGNATED AS HIS EARLY COMMENCEMENT DATE UNDER THE PLAN, SUCH LA JOLLA
PARTICIPANT, FOR THE PURPOSE OF DETERMINING HIS CREDITED SERVICE (AND FOR NO
OTHER PURPOSE UNDER THE PLAN), SHALL BE DEEMED TO REMAIN AN EMPLOYEE OF THE
COMPANY UNTIL THE EARLIER OF (I) HIS DEATH AND (II) THE EARLIEST DATE THAT COULD
HAVE BEEN DESIGNATED AS HIS EARLY COMMENCEMENT DATE;

 

51

--------------------------------------------------------------------------------


 

(B)           IF SUCH LA JOLLA PARTICIPANT’S SEVERANCE FROM SERVICE DATE,
DETERMINED IN ACCORDANCE WITH SECTION 12.3(A) OR IN ACCORDANCE WITH THE OTHER
PROVISIONS OF THE PLAN, WHICHEVER IS APPLICABLE, IS LESS THAN OR EQUAL TO THREE
YEARS BEFORE THE EARLIEST DATE ON WHICH SUCH LA JOLLA PARTICIPANT WOULD HAVE
BEEN ELIGIBLE TO RECEIVE AN UNREDUCED RETIREMENT BENEFIT, SUCH LA JOLLA
PARTICIPANT SHALL, FOR THE PURPOSE OF DETERMINING HIS CREDITED SERVICE (AND FOR
NO OTHER PURPOSE UNDER THE PLAN), BE DEEMED TO REMAIN AN EMPLOYEE OF THE COMPANY
UNTIL THE EARLIER OF (I) HIS DEATH AND (II) THE EARLIEST DATE ON WHICH HE WOULD
HAVE BEEN ELIGIBLE TO RECEIVE AN UNREDUCED RETIREMENT BENEFIT.

 


SECTION 12.5          SPECIAL RULES PERTAINING TO LA JOLLA PARTICIPANTS ELECTING
TO RECEIVE “5+5” BENEFITS.  IN THE CASE OF ANY LA JOLLA PARTICIPANT WHO, IN
CONNECTION WITH THE CUTBACK OF OPERATIONS AT THE LA JOLLA LOCATION, ELECTS, IN
ACCORDANCE WITH PROCEDURES ESTABLISHED BY THE ADMINISTRATOR, TO RECEIVE “5+5”
BENEFITS RATHER THAN PERIODIC OR LUMP-SUM SALARY CONTINUATION, THE FOLLOWING
RULES SHALL APPLY UPON SUCH LA JOLLA PARTICIPANT’S SEPARATION FROM THE SERVICE:


 

(A)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS PLAN, FIVE YEARS SHALL
BE ADDED TO SUCH LA JOLLA PARTICIPANT’S CREDITED SERVICE UNDER THE PLAN; AND

 

(B)           FIVE YEARS SHALL BE ADDED TO SUCH LA JOLLA PARTICIPANT’S AGE,
SOLELY FOR THE PURPOSES OF (I) THE DETERMINATION OF ELIGIBILITY FOR EARLY OR
NORMAL RETIREMENT BENEFITS UNDER THE PLAN AND (II) THE DETERMINATION OF THE
AMOUNT, IF ANY, OF APPLICABLE EARLY REDUCTION FACTORS.

 

Section 12.6          Special Rule Pertaining to the Calculation of Normal
Retirement Benefits.  Solely for the purpose of calculating Normal Retirement
Benefits payable under the Plan to La Jolla Participants, the term “April 1,
1971” appearing in subsection 3.2(b)(iii) of the Plan (prior to its January 1,
1989 amendment and restatement) shall be deemed to read “July 1, 1971.”

 


ARTICLE XIII

ADDITIONAL SPECIAL RULES


 


SECTION 13.1          SPECIAL RULES FOR EMPLOYEES OF SCHWEIZER DIPPLE, INC.


 

For purposes of determining the Vesting Service of any person who was an active
employee of Schweizer Dipple, Inc. on July 1, 1984, and for determining his or
her eligibility for benefits under the Plan (including eligibility for early
retirement or disability benefits), but not for purposes of determining the
amount of such benefits, periods beginning at the later of such employee’s
actual commencement of employment with Schweizer Dipple, Inc. or June 16, 1978
shall be taken into account.  For purposes of determining the amount of any
benefit under the Plan, Credited Service shall not include periods prior to
July 1, 1984.

 


SECTION 13.2          SPECIAL RULES FOR CERTAIN EMPLOYEES OF SIGNAL CAPITAL
CORPORATION.


 

(A)           THE FOLLOWING RULES SHALL APPLY TO EACH PERSON WHO (I) WAS
ACTIVELY EMPLOYED BY EQUILEASE CORPORATION ON DECEMBER 31, 1987, (II) WAS A
MEMBER OF THE PENSION PLAN FOR SALARIED EMPLOYEES OF EQUILEASE AND PRESTOLITE
WIRE (THE “EQUILEASE PLAN”) ON DECEMBER 31, 1987, (III) WAS ACTIVELY EMPLOYED BY
EQUILEASE CORPORATION ON JANUARY 1, 1987, AND (IV) BECAME AN EMPLOYEE OF SIGNAL
CAPITAL CORPORATION AS OF JANUARY 1, 1988.  THE PERSONS DESCRIBED IN THE
FOREGOING SENTENCE SHALL HEREINAFTER BE REFERRED TO AS “TRANSFERRED EQUILEASE
EMPLOYEES.”

 

52

--------------------------------------------------------------------------------


 

(B)           EACH TRANSFERRED EQUILEASE EMPLOYEE SHALL BE A PARTICIPANT IN THIS
PLAN AS OF JANUARY 1, 1988.

 

(C)           THE CREDITED SERVICE OF EACH TRANSFERRED EQUILEASE EMPLOYEE SHALL
INCLUDE ALL OF SUCH TRANSFERRED EQUILEASE EMPLOYEE’S CREDITED SERVICE AS OF
DECEMBER 31, 1987 UNDER SECTION 1.14 OF THE EQUILEASE PLAN.

 

(D)           THE VESTING SERVICE OF EACH TRANSFERRED EQUILEASE EMPLOYEE SHALL
INCLUDE ALL OF SUCH TRANSFERRED EQUILEASE EMPLOYEE’S ELIGIBILITY SERVICE AS OF
DECEMBER 31, 1987 UNDER SECTION 1.17 OF THE EQUILEASE PLAN.

 

(E)           THE BENEFIT OF A TRANSFERRED EQUILEASE EMPLOYEE SHALL BE
CALCULATED IN THE MANNER SET FORTH IN SECTION 8.8.3 OF THIS PLAN, TO THE EXTENT
THAT SUCH TRANSFERRED EQUILEASE EMPLOYEE IS ENTITLED TO RECEIVE A BENEFIT FROM
THE EQUILEASE PLAN.  THE FOREGOING SENTENCE SHALL NOT APPLY IF ALL ASSETS
ALLOCABLE TO SUCH EMPLOYEE ARE TRANSFERRED FROM THE TRUST UNDER THE EQUILEASE
PLAN TO THE TRUST FUND PRIOR TO THE CALCULATION OF SUCH TRANSFERRED EQUILEASE
EMPLOYEE’S BENEFIT HEREUNDER.

 

(F)            SUBJECT TO THE TRANSFER OF ALL ASSETS ALLOCABLE TO A TRANSFERRED
EQUILEASE EMPLOYEE FROM THE TRUST UNDER THE EQUILEASE PLAN TO THE TRUST FUND,
SUCH TRANSFERRED EQUILEASE PLAN TO THE TRUST FUND, SUCH TRANSFERRED EQUILEASE
EMPLOYEE SHALL BE ENTITLED TO A MINIMUM VESTED BENEFIT UNDER THIS PLAN EQUAL OR
EQUIVALENT TO HIS ACCRUED BENEFIT AS OF DECEMBER 31, 1987 UNDER THE EQUILEASE
PLAN, DETERMINED AS OF SUCH DATE UNDER THE PROVISIONS OF THE EQUILEASE PLAN AS
THEN IN EFFECT AND SHALL BE ENTITLED TO THE PAYMENT OF SUCH BENEFIT IN
ACCORDANCE WITH THE PROVISIONS OF THE EQUILEASE PLAN AS IN EFFECT ON
DECEMBER 31, 1987.  NO TRANSFERRED EQUILEASE EMPLOYEE SHALL BE ENTITLED TO
RECEIVE ANY OTHER BENEFIT EXCEPT IN ACCORDANCE WITH THE TERMS OF THIS PLAN.

 

(G)           NO BENEFIT PAYABLE PURSUANT TO THIS SECTION 13.2 SHALL DUPLICATE
ANY BENEFIT PAYABLE UNDER THE EQUILEASE PLAN.

 


SECTION 13.3          SPECIAL RULES APPLICABLE TO CERTAIN FORMER EMPLOYEES OF
EQUILEASE CORPORATION.


 

(A)           THE FOLLOWING RULES SHALL APPLY TO EACH PERSON WHO WAS (I) A
RETIRED MEMBER OR TERMINATED VESTED MEMBER OF THE PENSION PLAN FOR SALARIED
EMPLOYEES OF EQUILEASE AND PRESTOLITE WIRE (THE “EQUILEASE PLAN”) ON
DECEMBER 31, 1987, OR WHO (II) WAS A MEMBER OF THE EQUILEASE PLAN ON
DECEMBER 31, 1987, IS NOT A TRANSFERRED EQUILEASE EMPLOYEE DESCRIBED IN THE
PRECEDING SECTION AND WAS AS OF JANUARY 1, 1988 A “COMMUTER” EMPLOYEE AT THE
HAMPTON FACILITY OF THE COMPANY OR RECEIVING SALARY CONTINUATION IN CONNECTION
WITH THE SHUTDOWN OF EQUILEASE CORPORATION’S OPERATIONS.  THE PERSONS DESCRIBED
IN THE FOREGOING SENTENCE SHALL HEREINAFTER BE REFERRED TO AS “FORMER EQUILEASE
EMPLOYEES”.

 

53

--------------------------------------------------------------------------------


 

(B)           SUBJECT TO THE TRANSFER FROM THE TRUST UNDER THE EQUILEASE PLAN TO
THE TRUST FUND OF ALL EQUILEASE PLAN ASSETS ALLOCABLE TO THE FORMER EQUILEASE
EMPLOYEES,

 

(I)            EACH RETIRED FORMER EQUILEASE EMPLOYEE SHALL RECEIVE FROM THE
PLAN THE BENEFIT TO WHICH HE WAS ENTITLED AS OF DECEMBER 31, 1987 UNDER THE
TERMS OF THE EQUILEASE PLAN AS IN EFFECT ON THAT DATE, PAYABLE IN ACCORDANCE
WITH THE TERMS OF THE EQUILEASE PLAN AS IN EFFECT ON THAT DATE,

 

(II)           EACH TERMINATED VESTED FORMER EQUILEASE EMPLOYEE SHALL BE
ENTITLED TO RECEIVE FROM THE PLAN A BENEFIT EQUAL OR ACTUARIALLY EQUIVALENT TO
HIS ACCRUED BENEFIT AS OF DECEMBER 31, 1987 UNDER THE EQUILEASE PLAN, PAYABLE IN
ACCORDANCE WITH THE TERMS OF THE EQUILEASE PLAN AS IN EFFECT ON THAT DATE, AND

 

(III)          THE BENEFIT UNDER THE PLAN OF EACH FORMER EQUILEASE EMPLOYEE WHO
CONTINUES TO WORK AT THE HAMPTON LOCATION AS A “COMMUTER” EMPLOYEE OR RECEIVES
SALARY CONTINUATION SHALL BE CALCULATED AND PAYABLE IN ACCORDANCE WITH THE TERMS
OF THE EQUILEASE PLAN AS IN EFFECT ON DECEMBER 31, 1987, INCLUDING CREDITED
SERVICE UNDER SECTION 1.14 OF THE EQUILEASE PLAN FOR PERIODS OF “COMMUTER”
EMPLOYMENT AND SALARY CONTINUATION.

 

(C)           NO BENEFIT PAYABLE PURSUANT TO THIS SECTION 13.3 SHALL DUPLICATE
ANY BENEFIT PAYABLE UNDER THE EQUILEASE PLAN.

 


SECTION 13.4          ADDITIONAL SPECIAL RULES APPLICABLE TO CERTAIN EMPLOYEES
OF SIGNAL CAPITAL CORPORATION.


 

(A)           THE RULES SET FORTH IN THIS SUBSECTION 13.4(A) SHALL APPLY TO EACH
EMPLOYEE OF SIGNAL CAPITAL CORPORATION WHO BECAME AN EMPLOYEE IN CONNECTION WITH
THE DECEMBER 12, 1985 ACQUISITION OF ASSETS OF FIRST CITY FINANCIAL CORPORATION
(“FCFC EMPLOYEES”).  FOR PURPOSES OF DETERMINING EACH FCFC EMPLOYEE’S
ELIGIBILITY TO PARTICIPATE, CREDITED SERVICE AND VESTING SERVICE UNDER THE PLAN,
PERIODS OF EMPLOYMENT PRIOR TO JANUARY 1, 1986 WITH FCFC OR WITH ANY MEMBER OF
THE CONTROLLED GROUP OF CORPORATIONS OF WHICH FCFC WAS A MEMBER AT THE TIME OF
SUCH EMPLOYMENT SHALL BE TAKEN INTO ACCOUNT.

 

(B)           THE RULES SET FORTH IN THIS SUBSECTION 13.4(B) SHALL APPLY TO EACH
EMPLOYEE OF SIGNAL CAPITAL CORPORATION WHO BECAME AN EMPLOYEE IN CONNECTION WITH
THE MAY 22, 1986 ACQUISITION OF ASSETS OF FIRST ASSET-BASED LENDING (“FABL
EMPLOYEES”).  FOR PURPOSES OF DETERMINING EACH FABL EMPLOYEE’S  VESTING SERVICE
AND ELIGIBILITY TO PARTICIPATE IN THE PLAN, PERIODS OF EMPLOYMENT PRIOR TO
MAY 22, 1986 WITH FABL, BUT NOT PERIODS OF SERVICE WITH FIRST NATIONAL BANK AND
TRUST COMPANY OF OKLAHOMA CITY OR FIRST OKLAHOMA BANK CORPORATION, INC., SHALL
BE TAKEN INTO ACCOUNT.

 

54

--------------------------------------------------------------------------------


 


ARTICLE XIV


 


SPECIAL PROVISIONS RELATING TO FORMER PARTICIPANTS IN THE ENGINEERING RESEARCH,
INCORPORATED RETIREMENT PLAN FOR SALARIED EMPLOYEES AND THE ENGINEERING
RESEARCH, INC. HOURLY EMPLOYEES PENSION PLAN

 


SECTION 14.1         GENERAL.


 

(A)           EFFECTIVE JANUARY 1, 1984, ENGINEERING RESEARCH, INCORPORATED
(“ERI”) ESTABLISHED THE ENGINEERING RESEARCH, INCORPORATED RETIREMENT PLAN FOR
SALARIED EMPLOYEES (THE “ERI SALARIED PLAN”) TO PROVIDE RETIREMENT BENEFITS FOR
SALARIED EMPLOYEES OF ERI.  THE ENGINEERING RESEARCH, INC. HOURLY EMPLOYEES
PENSION PLAN (THE “ERI HOURLY PLAN” AND, TOGETHER WITH THE ERI SALARIED PLAN,
THE “ERI PLANS”) WAS ESTABLISHED EFFECTIVE JANUARY 1, 1984 TO PROVIDE RETIREMENT
BENEFITS FOR CERTAIN HOURLY EMPLOYEES OF ERI.  ON FEBRUARY 27, 1987,
SUBSTANTIALLY ALL OF THE ASSETS OF ERI WERE SOLD TO BABCOCK AND WILCOX (“B&W”). 
IN CONNECTION WITH THE SALE, BENEFIT ACCRUALS UNDER THE ERI PLANS WERE FROZEN AS
OF FEBRUARY 27, 1987, AND OFFERS OF EMPLOYMENT WERE MADE TO PLAN PARTICIPANTS BY
B&W.  EFFECTIVE DECEMBER 31, 1988, THE ERI PLANS WERE MERGED WITH THIS PLAN, AND
PARTICIPANTS IN THE ERI PLANS BECAME PARTICIPANTS IN THIS PLAN FOR THE LIMITED
PURPOSE OF RECEIVING THEIR BENEFITS ACCRUED UNDER THE ERI PLANS.  SUBJECT TO
THIS PLAN’S PROVISIONS OF GENERAL APPLICABILITY (INCLUDING SUCH PROVISIONS THAT
ARE LEGALLY REQUIRED), FORMER PARTICIPANTS IN THE ERI SALARIED PLAN (“ERI
SALARIED PARTICIPANTS”) AND FORMER PARTICIPANTS IN THE ERI HOURLY PLAN (“ERI
HOURLY PARTICIPANTS” AND, TOGETHER WITH ERI SALARIED  PARTICIPANTS, “ERI
PARTICIPANTS”) SHALL BE ENTITLED TO BENEFITS UNDER THIS PLAN ONLY AS SET FORTH
IN THIS ARTICLE XIV, UNLESS ANY SUCH ERI PARTICIPANT QUALIFIES FOR PARTICIPATION
IN THE PLAN OTHER THAN PURSUANT TO THIS ARTICLE XIV.  EXCEPT AS OTHERWISE
PROVIDED IN THIS ARTICLE XIV, THE RIGHTS AND OBLIGATIONS OF EACH PERSON COVERED
BY AN ERI PLAN WHO RETIRED, OR WHOSE EMPLOYMENT WAS OTHERWISE TERMINATED PRIOR
TO DECEMBER 31, 1988, SHALL BE GOVERNED BY THE APPLICABLE PROVISIONS OF THE ERI
PLANS AS IN EFFECT ON SUCH PERSON’S RETIREMENT OR TERMINATION DATE.  EFFECTIVE
JANUARY 1, 1990, ALL ASSETS ALLOCABLE TO THE BENEFITS OF ERI PARTICIPANTS WERE
TRANSFERRED TO THE TRUST ESTABLISHED UNDER THE HENLEY GROUP, INC. RETIREMENT
PLAN.  NO BENEFITS UNDER THIS PLAN SHALL DUPLICATE BENEFITS PAYABLE UNDER THAT
PLAN.

 

(B)           FOR PURPOSES OF THIS ARTICLE XIV, UNLESS OTHERWISE INDICATED, THE
TERM “COMPANY” SHALL MEAN THE COMPANY AS DEFINED IN SECTION 1.14, ERI, B&W AND
THEIR RESPECTIVE AFFILIATES REQUIRED TO BE TREATED AS UNDER COMMON CONTROL WITH
SUCH ENTITIES PURSUANT TO SECTION 414(B),(C),(M) OR (O) OF THE CODE.

 


SECTION 14.2          PARTICIPATION.  A PERSON WHO WAS A PARTICIPANT OR FORMER
PARTICIPANT IN EITHER ERI PLAN ON DECEMBER 31, 1988 SHALL BECOME AN ERI
PARTICIPANT IN THIS PLAN FOR PURPOSES OF RECEIVING THE BENEFITS DESCRIBED IN
THIS ARTICLE, EFFECTIVE DECEMBER 31, 1988.

 


SECTION 14.3          ERI SALARIED PARTICIPANTS.

 

55

--------------------------------------------------------------------------------


 


SECTION 14.3.1      CONTINUOUS SERVICE.


 

(A)           THE CONTINUOUS SERVICE OF AN ERI SALARIED PARTICIPANT SHALL FOR
PURPOSES OF THIS ARTICLE XIV BE THE SUM OF HIS PRE-FEBRUARY 28, 1987 SERVICE AND
HIS POST-FEBRUARY 27, 1987 SERVICE.

 

(B)           PRE-FEBRUARY 28, 1987 SERVICE.  THE PRE-FEBRUARY 28, 1987 SERVICE
OF AN ERI SALARIED PARTICIPANT SHALL BE EQUAL TO HIS CONTINUOUS SERVICE ACCRUED
UNDER SECTION IX(1) OF THE ERI SALARIED PLAN AS OF FEBRUARY 27, 1987.

 

(C)           POST-FEBRUARY 27, 1987 SERVICE.  THE POST-FEBRUARY 27, 1987
SERVICE OF AN ERI SALARIED PARTICIPANT SHALL CONSIST OF SUCH ERI SALARIED
PARTICIPANT’S SERVICE WITH THE COMPANY AFTER FEBRUARY 27, 1987 UNTIL SUCH
SERVICE IS INTERRUPTED BY (I) DISCHARGE FOR CAUSE, (II) QUITTING BY THE EMPLOYEE
OR (III) RETIREMENT.  IF AN ERI SALARIED PARTICIPANT’S SERVICE IS TERMINATED AND
SUCH PARTICIPANT IS SUBSEQUENTLY REHIRED BY THE COMPANY, THE DURATION OF SERVICE
UP TO SUCH TERMINATION WILL BE REINSTATED.

 

Periods of absence from work, other than those which break continuity of service
as provided in the preceding paragraph, will be counted in determining length of
continuous service except when the total period of absence of an ERI Salaried
Participant in any consecutive twelve (12) month period exceeds twelve (12)
months.

 


SECTION 14.3.2      RETIREMENT.


 

(A)           AN ERI SALARIED PARTICIPANT WHO IS EMPLOYED BY THE COMPANY, UPON
ATTAINING THE AGE OF 65 YEARS, OR AT ANY TIME THEREAFTER, MAY REQUEST
RETIREMENT, AND WILL BE RETIRED.

 

(B)           AN ERI SALARIED PARTICIPANT WITH 10 OR MORE YEARS OF CONTINUOUS
SERVICE WHO IS EMPLOYED BY THE COMPANY, UPON ATTAINING THE AGE OF 60 YEARS, OR
AT ANY TIME THEREAFTER, MAY REQUEST RETIREMENT, AND WILL BE RETIRED.

 

(C)           AN ERI SALARIED PARTICIPANT NOT ELIGIBLE FOR A PENSION UNDER
SECTION 14.3.2(A), (B) OR (D) HEREOF, WHOSE EMPLOYMENT IS TO BE TERMINATED,
SHALL BE ENTITLED TO ELECT TO BE PENSIONED ON THE FIRST OF THE MONTH FOLLOWING
SUCH TERMINATION PROVIDED:

 

(I)            THE ERI SALARIED PARTICIPANT’S AGE AND NUMBER OF YEARS OF
CONTINUOUS SERVICE, WHEN ADDED TOGETHER, EQUAL OR EXCEED 80; OR

 

(II)           THE ERI SALARIED PARTICIPANT HAS COMPLETED AT LEAST 15 YEARS OF
CONTINUOUS SERVICE AND WOULD HAVE BEEN ELIGIBLE FOR A PENSION UNDER
SECTION 14.3.2(A), (B) OR (E) WITHIN THE NEXT 10 YEARS IF EMPLOYMENT WITH THE
COMPANY HAD CONTINUED.

 

(D)           NOTWITHSTANDING ANY OTHER PROVISIONS OF THE PLAN, AN ERI SALARIED
PARTICIPANT UPON ATTAINING THE AGE OF 65 YEARS SHALL, PRIOR TO ACTUAL RETIREMENT
OR TERMINATION OF EMPLOYMENT, BEGIN RECEIVING PENSION BENEFITS UNDER THIS
ARTICLE XIV ON THE FIRST OF THE MONTH FOLLOWING ATTAINMENT OF SUCH AGE.

 

56

--------------------------------------------------------------------------------


 

(E)           REGARDLESS OF AGE, ANY ERI SALARIED PARTICIPANT WITH AT LEAST 10
YEARS OF CONTINUOUS SERVICE WHO SHALL HAVE BECOME PERMANENTLY INCAPACITATED
THROUGH SOME UNAVOIDABLE CAUSE WHILE EMPLOYED BY THE COMPANY WILL BE RETIRED.

 

An ERI Salaried Participant shall be “permanently incapacitated” only if (i) the
ERI Salaried Participant has been totally disabled by bodily injury or disease
while actively employed so that the ERI Salaried Participant cannot regularly
engage in any substantial, full-time activity for compensation or profit,
(ii) such disability shall have continued for at least three consecutive months,
and (iii) in the opinion of a licensed practicing physician, such disability
will be continuous throughout the ERI Salaried Participant’s life.

 

For the purposes of retirement with pension under this Plan, incapacity shall
not be deemed to have resulted from an unavoidable cause if such incapacity is
occasioned by self-inflicted injury, or as a result of participating in a
criminal activity.

 

A pension because of permanent incapacity under clause of this Section 14.3.2
shall continue only so long as the pensioner shall be permanently incapacitated,
and the Administrator may require an individual pensioned under this clause to
submit to a medical examination at any reasonable time by a licensed practicing
physician.

 

A pensioner will be conclusively presumed to be regularly engaged in
substantial, full-time activity for compensation or profit, and therefore no
longer permanently incapacitated, if the pensioner engages in any activity for
compensation or profit from which the pensioner derives income, the annual
amount of which, together with the amount of any pension received from the
Company, exceeds the annual compensation the ERI Salaried Participant would
presently receive if the employee were still employed on the job held at the
time the employee was disabled.

 


SECTION 14.3.3      AMOUNT AND PAYMENT OF PENSION.


 

Subject to the provisions of Section 14.3.2(d) regarding commencement of
benefits, an ERI Salaried Participant meeting the eligibility requirements will
be entitled to receive a pension each month beginning with the month following
that in which retirement takes place and ending with the month in which the ERI
Salaried Participant dies.  The amount of such pension will be determined as
follows:

 

(A)           IF AN ERI SALARIED PARTICIPANT IS RETIRED UNDER THE PROVISIONS OF
SECTION 14.3.2(A) OR (D), OR IS ENTITLED TO PENSION BENEFITS UNDER THE
PROVISIONS OF SECTION 14.3.2(D), THE ERI SALARIED PARTICIPANT’S PENSION SHALL BE
EQUAL TO THE GREATER OF (I) OR (II) BELOW:

 

(I)            1.1% OF THE AVERAGE MONTHLY PAY RECEIVED DURING THE HIGHEST PAID
FIVE OF THE LAST TEN CALENDAR YEARS OF EMPLOYMENT WITH ERI (ENDING ON OR BEFORE
FEBRUARY 27, 1987) MULTIPLIED BY HIS NUMBER OF YEARS OF PRE-FEBRUARY 28, 1987
SERVICE;

 

(II)           $100.00.

 

57

--------------------------------------------------------------------------------


 

If it will result in a higher pension, however, an ERI Salaried Participant
whose Pre-February 27, 1987 Service ceased to accrue before December 31 of any
calendar year will, for the purpose of determining such average monthly pay, be
given the benefit of earnings in the year such service ceased in lieu of
earnings during an equivalent portion of the earliest of such highest paid five
years, provided that no amounts earned after February 27, 1987 shall be taken
into account.

 

(B)           IF AN ERI SALARIED PARTICIPANT IS RETIRED UNDER THE PROVISIONS OF
SECTION 14.3.2(B) OR (C), THE ERI SALARIED PARTICIPANT’S PENSION WILL BE
CALCULATED IN ACCORDANCE WITH THE FORMULA SET FORTH IN SECTION 14.3.3(A) ABOVE,
AND THEN REDUCED BY 5/9 OF 1% FOR EACH OF THE FIRST 60 MONTHS BY WHICH THE
PENSION COMMENCEMENT DATE PRECEDES THE CALENDAR MONTH FOLLOWING THE ERI SALARIED
PARTICIPANT’S 65TH BIRTHDAY, PLUS 5/18 OF 1% FOR EACH ADDITIONAL MONTH BY WHICH
THE PENSION COMMENCEMENT DATE PRECEDES THE CALENDAR MONTH FOLLOWING THE ERI
SALARIED PARTICIPANT’S 65TH BIRTHDAY.

 

(C)           ANY AMOUNT PAID TO OR ON BEHALF OF ANY PENSIONER AS REIMBURSEMENT
FOR LOSS OF EARNINGS RESULTING FROM OCCUPATIONAL INJURY OR DISEASE FOR WHICH THE
COMPANY (WHICH TERM FOR PURPOSES OF THIS SUBSECTION 14.3.3(C) SHALL MEAN THE
COMPANY AS DEFINED IN SECTION 1.14, ERI, AND THEIR RESPECTIVE AFFILIATES
REQUIRED TO BE TREATED AS UNDER COMMON CONTROL WITH THEM PURSUANT TO
SECTION 414(B), (C), (M) OR (O) OF THE CODE) IS LIABLE, WHETHER PURSUANT TO
WORKMEN’S COMPENSATION OR OCCUPATIONAL DISEASE LAWS, OR ARISING OTHERWISE FROM
THE STATUTORY OR COMMON LAW (EXCEPT FIXED STATUTORY PAYMENT FOR THE PERMANENT
TOTAL OR PARTIAL LOSS OF ONE OR ANY BODILY MEMBER, AND EXCEPT FOR PAYMENTS FOR
MEDICAL EXPENSES) AND ANY DISABILITY PAYMENT IN THE NATURE OF A PENSION UNDER
ANY FEDERAL OR STATE LAW SHALL BE DEDUCTED FROM OR CHARGED AGAINST THE AMOUNT OF
ANY PENSION PAYABLE UNDER THIS SECTION 14.3.3.  HOWEVER, SOCIAL SECURITY
PAYMENTS AND ALLOWANCES FOR DISABILITIES INCURRED IN THE MILITARY SERVICE OF THE
UNITED STATES WILL NOT BE SO DEDUCTED OR CHARGED.

 

(D)           THE ADMINISTRATOR SHALL PAY IN A LUMP SUM ANY PENSION HAVING A
PRESENT VALUE OF $5,000 OR LESS.  THE LUMP SUM PAYMENT TO AN ERI SALARIED
PARTICIPANT WILL BE THE MONTHLY PENSION PAYABLE AT THE LATER OF AGE 65 OR
PENSION COMMENCEMENT AGE MULTIPLIED BY THE FACTOR FROM COLUMN A FOR THE AGE OF
THE ERI SALARIED PARTICIPANT WHEN THE LUMP SUM BENEFIT WILL BE PAID.  THE LUMP
SUM PAYMENT TO AN ERI SALARIED PARTICIPANT’S SURVIVING SPOUSE WILL BE THE
SPOUSE’S MONTHLY PENSION MULTIPLIED BY THE FACTOR FROM COLUMN B FOR THE AGE OF
THE SPOUSE AT THE DATE THE SPOUSE’S PENSION WILL COMMENCE, AND FURTHER
MULTIPLIED BY THE RATIO OF THE FACTOR IN COLUMN A FOR THE AGE OF THE SPOUSE AT
THE ERI SALARIED PARTICIPANT’S DEATH TO THE FACTOR IN COLUMN A FOR THE AGE OF
THE SPOUSE AT THE DATE THE SPOUSE’S PENSION WILL COMMENCE (OR AGE 65 IF AGE 65
IS EARLIER THAN SUCH COMMENCEMENT AGE).

 

58

--------------------------------------------------------------------------------

 

Age

 

Column A

 

Column B

 

Age

 

Column A

 

Column B

 

75 & over

 

77

 

77

 

54

 

43

 

134

 

74

 

80

 

80

 

53

 

41

 

140

 

73

 

82

 

82

 

52

 

38

 

141

 

72

 

85

 

85

 

51

 

36

 

145

 

71

 

87

 

87

 

50

 

33

 

145

 

70

 

90

 

90

 

49

 

32

 

152

 

69

 

92

 

92

 

48

 

31

 

159

 

68

 

95

 

95

 

47

 

29

 

161

 

67

 

97

 

97

 

46

 

28

 

167

 

66

 

99

 

99

 

45

 

27

 

173

 

65

 

102

 

102

 

44

 

26

 

178

 

64

 

93

 

105

 

43

 

25

 

183

 

63

 

85

 

107

 

42

 

24

 

188

 

62

 

78

 

110

 

41

 

23

 

192

 

61

 

72

 

113

 

40

 

22

 

195

 

60

 

66

 

115

 

39

 

21

 

198

 

59

 

61

 

118

 

38

 

20

 

200

 

58

 

56

 

120

 

37

 

19

 

202

 

57

 

53

 

125

 

36

 

19

 

214

 

56

 

49

 

127

 

35 & under

 

18

 

214

 

55

 

46

 

131

 

 

 

 

 

 

 

 

Notwithstanding the foregoing, the above table will not be used if a greater
lump sum payment is derived by using the UP-1984 Mortality Table, with an
interest rate that is not greater than the immediate or deferred rate used by
the Pension Benefit Guaranty Corporation to determine the present value of a
lump sum distribution upon plan termination.  The rate(s) used shall be the
rate(s) in effect on the January 1 of the year in which the Annuity Starting
Date occurs.  No distribution may be made under this Section 14.3.3(d) after the
Annuity Starting Date unless the ERI Salaried Participant and the ERI Salaried
Participant’s spouse (or where the ERI Salaried Participant has died, the
surviving spouse) consents in a notarized writing to such distribution.

 

(E)           THE PAYMENT OF BENEFITS UNDER THIS SECTION 14.3.3 SHALL BE SUBJECT
TO THE REQUIREMENTS OF SECTION 3.16 OF THE PLAN.

 


SECTION 14.3.4        VESTED RIGHT TO DEFERRED PENSION.


 

Effective February 27, 1987, the accrued benefit as of such date of each
employee covered by the ERI Salaried Plan became 100% vested.  Any other ERI
Salaried Participant shall acquire a right to a deferred pension if such ERI
Salaried Participant’s employment is terminated, and the ERI Salaried
Participant is not retired under any of the provisions of Section 14.3.2 hereof,
provided such ERI Salaried Participant has attained age 65 or has 10 years or
more of Continuous Service immediately prior to such termination, or has 9 years
of Continuous Service and is employed by the Company for at least 1,000 hours in
the tenth year of such service immediately prior to such termination (provided
that, in the case of an ERI Salaried Participant with one or more Hours of
Service after December 31, 1988, the numbers 5 and 4 shall be substituted for
the numbers 10 and 9 in the foregoing sentence).

 

59

--------------------------------------------------------------------------------


 

For purposes of this provision, a year shall mean any 12-month period,
commencing on an ERI Salaried Participant’s date of hire and during which the
ERI Salaried Participant continues to be employed by the employer and shall
include for vesting and eligibility purposes only all periods of absence for up
to one year, provided the ERI Salaried Participant resumes participation under
the Plan; fractional portions of a year, whether or not consecutive, shall be
aggregated; an hour of employment shall mean an hour for which a person was
directly or indirectly paid, or entitled to payment, by the employer for the
performance of duties; and employment with any employer during or prior to the
time such employer is controlled by the Company shall be deemed to be employment
with the Company.

 

An ERI Salaried Participant so entitled to a deferred pension will receive
pension payments for each month beginning with the month following that in which
the ERI Salaried Participant attains age 65 and ending with the month in which
the pensioner dies.  If a joint and survivor option is in effect, however, in
accordance with Section 14.3.6 the payments provided for by such option will be
continued during the life of a surviving spouse.

 

Subject to Section 14.3.3(c), each monthly pension payment will be an amount to
be determined by applying the formula set forth in Section 14.3.3(a)(i) hereof,
using as a basis the number of years of the ERI Salaried Participant’s
Continuous Service at the earlier of the time of termination of employment and
February 27, 1987.

 

An ERI Salaried Participant so entitled to a deferred pension may elect to have
pension payments begin any month after the employee has attained age 55, in
which case the amount of monthly pension, determined as provided in the
preceding paragraph of this Section 14.3.4, shall be reduced by 5/9 of 1% for
each of the first 60 months by which such pension commencement date precedes the
calendar month following the ERI Salaried Participant’s 65th birthday, plus 5/18
of 1% for each additional month by which the pension commencement date precedes
the calendar month following the ERI Salaried Participant’s 65th birthday.

 


SECTION 14.3.5        SOCIAL SECURITY OPTION.


 

Subject to the spousal consent provisions of Section 14.3.6, an ERI Salaried
Participant retiring under the provisions of Section 14.3.2(b) or (c) hereof
before the ERI Salaried Participant first becomes eligible to receive Social
Security payments may elect to receive a retirement income providing larger
monthly payments, in lieu of the retirement income otherwise payable upon early
retirement, until the date the ERI Salaried Participant first becomes eligible
to receive Social Security payments; thereafter, the monthly payments shall be
reduced by the approximate amount of the ERI Salaried Participant’s monthly
Social Security benefit.  Insofar as practical, therefore, a level total
retirement income will be available for the participant.  This option is not
available, however, if an option is elected by the ERI Salaried Participant
under the provisions of Section 14.3.6.  Such larger payments shall equal such
retirement income otherwise payable plus the following percentage of such
approximate amount of the ERI Salaried Participant’s monthly Social Security
benefit:

 

60

--------------------------------------------------------------------------------


 

Number of years until the
ERI Salaried Participant first becomes
eligible to receive Social Security payments

 

Level
Income
Percentage

 

 

 

 

 

 

0

 

100

%

 

1

 

89

%

 

2

 

80

%

 

3

 

71

%

 

4

 

64

%

 

5

 

57

%

 

 

Number of years until the
ERI Salaried Participant first becomes
eligible to receive Social Security payments

 

Level
Income
Percentage

 

 

 

 

 

 

6

 

52

%

 

7

 

47

%

 

8

 

42

%

 

9

 

38

%

 

10

 

34

%

 

11

 

31

%

 

12

 

28

%

 

13

 

26

%

 

14

 

24

%

 

15 or more

 

21

%

 

(interpolate for fractional years)

 

 

 

 

 

If, however, such larger monthly payments, as determined above, are smaller than
such approximate amount of the employee’s Social Security benefit, such larger
monthly payments shall instead equal the monthly pension otherwise payable
divided by the complement of the applicable level income percentage.

 


SECTION 14.3.6       JOINT AND SURVIVOR OPTIONS.


 

(A)           PRE-RETIREMENT SURVIVOR ANNUITY.  THE PROVISIONS OF THIS
SECTION SHALL APPLY TO ANY ERI SALARIED PARTICIPANT WHO IS CREDITED WITH AT
LEAST ONE HOUR OF SERVICE ON OR AFTER AUGUST 23, 1984, AND SUCH OTHER ERI
SALARIED PARTICIPANTS AS HAVE ELECTED COVERAGE IN ACCORDANCE WITH
ARTICLE VIII(1)(E) OF THE ERI SALARIED PLAN.  IF AN ERI SALARIED PARTICIPANT
DIES AFTER THE DATE ON WHICH THE ERI SALARIED PARTICIPANT IS VESTED IN
ACCORDANCE WITH THE FIRST PARAGRAPH OF SECTION 14.3.4 AND BEFORE RETIRING, OR A
RETIRED ERI SALARIED PARTICIPANT WHO HAS NOT ELECTED OTHERWISE DIES PRIOR TO THE
COMMENCEMENT OF BENEFITS, THE SPOUSE OF SUCH ERI SALARIED PARTICIPANT SHALL BE
ENTITLED TO PENSION PAYMENTS IN THE FORM OF A PRE-RETIREMENT SURVIVOR ANNUITY IN
ACCORDANCE WITH THE FOLLOWING PROVISIONS:

 

61

--------------------------------------------------------------------------------


 

(I)                                     IF THE ERI SALARIED PARTICIPANT DIES
AFTER BECOMING ELIGIBLE FOR EARLY RETIREMENT UNDER SECTION 14.3.2(B) OR (C), THE
SPOUSE WILL RECEIVE PENSION PAYMENTS FOR EACH MONTH BEGINNING WITH THE MONTH
FOLLOWING THE MONTH IN WHICH THE ERI SALARIED PARTICIPANT’S DEATH OCCURS.  IF
THE ERI SALARIED PARTICIPANT DIES BEFORE BECOMING ELIGIBLE FOR EARLY RETIREMENT,
THE SPOUSE WILL RECEIVE PENSION PAYMENTS BEGINNING WITH THE FIRST OF THE MONTH
COINCIDING WITH OR NEXT FOLLOWING THE ERI SALARIED PARTICIPANT’S EARLIEST
RETIREMENT AGE, UNLESS THE SPOUSE ELECTS A LATER DATE.

 

(II)                                  THE MONTHLY PENSION PAYMENT TO THE SPOUSE
SHALL BE AN AMOUNT TO BE DETERMINED (A) BY APPLYING THE FORMULA SET FORTH IN
SECTION 14.3.3(A) HEREOF (OR A PREDECESSOR SECTION OF THE ERI SALARIED PLAN), AS
IN EFFECT AT THE TIME OF THE ERI SALARIED PARTICIPANT’S DEATH OR EARLIER
TERMINATION, USING AS A BASIS THE NUMBER OF YEARS OF THE ERI SALARIED
PARTICIPANT’S PRE-FEBRUARY 27, 1987 SERVICE, (B) REDUCED BY 5/9 OF 1% FOR EACH
OF THE FIRST 60 MONTHS BY WHICH THE COMMENCEMENT DATE OF PENSION PAYMENTS TO THE
SPOUSE PRECEDES THE CALENDAR MONTH FOLLOWING THE ERI SALARIED PARTICIPANT’S 65TH
BIRTHDAY, PLUS 5/18 OF 1% FOR EACH ADDITIONAL MONTH BY WHICH THE COMMENCEMENT
DATE PRECEDES THE CALENDAR MONTH FOLLOWING THE ERI SALARIED PARTICIPANT’S 65TH
BIRTHDAY, (C) REDUCED TO REFLECT THE AMOUNT THE SPOUSE WOULD RECEIVE AS THOUGH
AN OPTION II (AS DEFINED BELOW) FORM OF PENSION PAYMENTS HAD BEEN ELECTED TO
TAKE EFFECT AT THE DATE OF COMMENCEMENT OF PENSION PAYMENTS TO THE SPOUSE, AND
(D) REDUCED FURTHER BY ANY COVERAGE FACTORS APPLICABLE UNDER SECTION 14.3.6(V).

 

(III)                               TERMINATED ERI SALARIED PARTICIPANTS
ENTITLED TO A DEFERRED PENSION MAY WAIVE A PRE-RETIREMENT SURVIVOR ANNUITY IN
WRITING AT ANY TIME AFTER THE DATE OF SEPARATION.  THE WAIVER MUST BE CONSENTED
TO BY THE EMPLOYEE’S SPOUSE, AND THE SPOUSE’S CONSENT MUST ACKNOWLEDGE THE
EFFECT OF SUCH REJECTION AND MUST BE WITNESSED BY A NOTARY PUBLIC.  A REVOCATION
OF A PRIOR WAIVER MAY BE MADE BY THE ERI SALARIED PARTICIPANT WITHOUT THE
CONSENT OF THE SPOUSE AT ANY TIME BEFORE THE COMMENCEMENT OF BENEFITS.  THE
NUMBER OF REVOCATIONS SHALL NOT BE LIMITED.

 

(IV)                              THE ADMINISTRATOR SHALL PROVIDE EACH
TERMINATED ERI SALARIED PARTICIPANT ENTITLED TO A DEFERRED PENSION WITH A
WRITTEN EXPLANATION OF THE PRE-RETIREMENT SURVIVOR ANNUITY IN SUCH TERMS AND IN
SUCH MANNER AS WOULD BE COMPARABLE TO THE EXPLANATION PROVIDED FOR MEETING THE
REQUIREMENTS APPLICABLE TO JOINT AND SURVIVOR ANNUITY SPECIFIED IN
SECTION 14.3.6(B).

 

62

--------------------------------------------------------------------------------


 

(V)                                 THE MONTHLY PENSION PAYABLE TO A TERMINATED
ERI SALARIED PARTICIPANT WILL BE REDUCED FOR THE PRE-RETIREMENT SURVIVOR ANNUITY
COVERAGE BY THE APPROPRIATE FACTOR FROM THE TABLE BELOW MULTIPLIED BY THE NUMBER
OF FULL YEARS THE COVERAGE HAS BEEN IN EFFECT AFTER DECEMBER 31, 1984.

 

 

 

Reduction for Each Full
Year of Coverage After
Termination of Employment

 

 

 

 

 

Prior to Age 65

 

.3%

 

After Age 65

 

None

 

 

(B)           JOINT AND SURVIVOR OPTION.  SUBJECT TO THE CONDITIONS HEREINAFTER
SET FORTH IN SECTION 14.3.6(B)(II), IF AN ERI SALARIED PARTICIPANT SHALL BE
MARRIED AT THE BEGINNING OF THE CALENDAR MONTH IN WHICH PENSION PAYMENTS ARE TO
COMMENCE UNDER THE PLAN, AND UNLESS THE ERI SALARIED PARTICIPANT OTHERWISE
ELECTS, THE AMOUNT OF EACH SUCH PENSION PAYMENT WHICH WOULD OTHERWISE BE PAYABLE
SHALL BE REDUCED; AND IF THE SPOUSE SHALL SURVIVE THE ERI SALARIED PARTICIPANT,
A PENSION SHALL BE PAYABLE UNDER THE PLAN TO THE SPOUSE DURING SUCH SPOUSE’S
REMAINING LIFETIME AFTER THE ERI SALARIED PARTICIPANT’S DEATH IN AN AMOUNT EQUAL
TO 50% OF THE ERI SALARIED PARTICIPANT’S REDUCED PENSION PAYMENT IN ACCORDANCE
WITH OPTION II.

 

(I)                                     EVERY ERI SALARIED PARTICIPANT WHO IS
MARRIED WHEN BENEFITS ARE TO COMMENCE WILL RECEIVE A WRITTEN EXPLANATION OF:

 

(A)                              THE TERMS AND CONDITIONS OF THE JOINT AND
SURVIVOR OPTION FORM OF BENEFIT;

 

(B)                                THE ERI SALARIED PARTICIPANT’S RIGHT TO MAKE,
AND THE EFFECT OF, AN ELECTION TO WAIVE THE JOINT AND SURVIVOR OPTION FORM OF
BENEFIT;

 

(C)                                THE RIGHTS OF AN ERI SALARIED PARTICIPANT’S
SPOUSE; AND

 

(D)                               THE RIGHT TO MAKE, AND THE EFFECT OF, A
REVOCATION OF A PREVIOUS ELECTION TO WAIVE THE JOINT AND SURVIVOR OPTION.

 

An ERI Salaried Participant may elect in writing, at any time during the 90-day
period ending on the Annuity Starting Date, to reject the Joint and Survivor
Option form of benefit and receive the normal form or an optional form of
benefit.  Such rejection must be accompanied by written spousal consent which
acknowledges the effect of the election and is witnessed by a notary public. 
Any rejection of the Joint and Survivor Option form of benefit may be cancelled
by written election at any time prior to the date that benefits commence.

 

63

--------------------------------------------------------------------------------


 

(II)                                  IF AN ERI SALARIED PARTICIPANT WISHES TO
HAVE PENSION PAYMENTS MADE TO HIS SPOUSE FOLLOWING HIS DEATH IN EXCESS OF THAT
PROVIDED IN THE FIRST PARAGRAPH OF SECTION 14.3.6(B) ABOVE, THE ERI SALARIED
PARTICIPANT MAY SO ELECT PRIOR TO RETIREMENT.  AN ERI SALARIED PARTICIPANT WHO
MAKES SUCH AN ELECTION WILL RECEIVE A REDUCED PENSION DURING THE ERI SALARIED
PARTICIPANT’S LIFETIME AFTER RETIREMENT, AND FOLLOWING THE ERI SALARIED
PARTICIPANT’S DEATH THE SAME LEVEL OF PENSION (OPTION I), OR ONE-HALF OF IT
(OPTION II), OR THREE-FOURTHS OF IT (OPTION III), AS THE ERI SALARIED
PARTICIPANT SPECIFIED WHEN THE ELECTION WAS MADE, WILL BE CONTINUED TO THE ERI
SALARIED PARTICIPANT’S SPOUSE DURING SUCH SPOUSE’S REMAINING LIFE.

 

The pension of an ERI Salaried Participant electing Option I, II or III shall be
reduced 19%, 11% or 15%, respectively, plus an additional reduction of 0.500%,
0.250% or 0.375%, respectively, for each full year in excess of three by which
the ERI Salaried Participant’s birthdate precedes the spouse’s birthdate, to a
maximum reduction (after 20 such excess years) of 29%, 16% or 22.5%,
respectively; or minus 0.500%, 0.250% or 0.375%, respectively, for each full
year in excess of three by which the spouse’s birthdate precedes the ERI
Salaried Participant’s birthdate, to a minimum net reduction (after 10 such
excess years) of 14%, 8.5% or 11.25%, respectively.

 

(III)                               IF AN ERI SALARIED PARTICIPANT CHOOSES TO
ELECT AN OPTION, WRITTEN NOTICE MUST BE GIVEN TO THE ADMINISTRATOR, AND THE
EMPLOYEE MUST FURNISH PROOF OF THE SPOUSE’S AGE.

 

(IV)                              IF AN ERI SALARIED PARTICIPANT OR THE ERI
SALARIED PARTICIPANT’S SPOUSE DIES BEFORE THE OPTION HAS BECOME EFFECTIVE, THE
OPTION IS AUTOMATICALLY CANCELLED.

 

(V)                                 IF THE ERI SALARIED PARTICIPANT’S SPOUSE
DIES AFTER THE OPTION HAS BECOME EFFECTIVE AND AFTER THE ERI SALARIED
PARTICIPANT HAS RETIRED, THE PENSION PAYMENTS TO THE ERI SALARIED PARTICIPANT
WILL REMAIN UNCHANGED.

 

(VI)                              AN OPTION MAY BE CANCELLED OR MODIFIED BY THE
ERI SALARIED PARTICIPANT BEFORE THE ERI SALARIED PARTICIPANT RETIRES, BY WRITTEN
NOTICE FILED WITH THE ADMINISTRATOR.

 

(VII)                           AN ERI SALARIED PARTICIPANT WHO ACQUIRES A
VESTED INTEREST IN A PENSION UNDER THE PROVISIONS OF SECTION 14.3.4 MAY ELECT A
JOINT AND SURVIVOR OPTION IN THE SAME MANNER AND UNDER THE SAME TERMS AND
CONDITIONS AS AN ERI SALARIED PARTICIPANT WHO IS PENSIONED IMMEDIATELY UPON
TERMINATION OF EMPLOYMENT.  FOR THIS PURPOSE, THE VESTEE’S RETIREMENT DATE WILL
BE DEEMED TO BE THE FIRST DATE THE VESTEE IS ENTITLED TO RECEIVE DEFERRED
PENSION PAYMENTS UNDER SECTION 14.3.4.

 

64

--------------------------------------------------------------------------------


 


SECTION 14.3.7       COMPUTATION OF AVERAGE MONTHLY PAY.


 

In computing an employee’s average monthly pay for the purposes of
Section 14.3.3 hereof, the total compensation the employee received during the
applicable period (ending on or before February 27, 1987) shall be divided by
60.  However, if during the applicable period, a calendar month or more of
absence shall have occurred which does not break the continuity of service and
in respect to which absence the employee received no compensation from the
Company, the number 60 shall be reduced by the number of full calendar months of
such absence.

 


SECTION 14.3.8       EMPLOYMENT OF PENSIONERS.


 

An ERI Salaried Participant receiving early retirement benefits under the Plan,
who is reemployed by the Company (as defined in Section 1.14 and including for
this purpose all entities required to be treated as under common control with
such Company under sections 414(b), (c), (m) and (o) of the Code) prior to
attaining age 65 or 40 or more hours in any calendar month after commencement of
such benefits and who has received the notice required by 29 Code of Federal
Regulations Section 2530.203-3(b)(4), will have the pension permanently
suspended during such reemployment.  Upon termination of such reemployment, or
if sooner, attainment of age 65, the ERI Salaried Participant’s monthly pension
will be recomputed so as to give effect to the additional service and the
compensation received during such reemployment to the extent such service and
compensation are required to be taken into account for benefit accrual purposes
under Plan provisions other than this Article XIV.  The pension of such
reemployed pensioner will be reduced by 0.9% of the sum of the early retirement
benefits previously received.  If such recomputed pension exceeds that paid
immediately prior to such reemployment, the employee shall be entitled to
receive the monthly pension as so recomputed.  Notwithstanding the two preceding
sentences, in no event will the monthly pension payable upon recommencement be
less than that previously paid.”

 


SECTION 14.4          ERI HOURLY PARTICIPANTS.


 


SECTION 14.4.1       CREDITED SERVICE AND ELIGIBILITY SERVICE.


 

(A)           CREDITED SERVICE.  THE CREDITED SERVICE OF AN ERI HOURLY
PARTICIPANT SHALL FOR PURPOSES OF THIS ARTICLE XIV BE EQUAL TO HIS CREDITED
SERVICE UNDER THE ERI HOURLY PLAN AS OF FEBRUARY 27, 1987.

 

(B)           ELIGIBILITY SERVICE.  THE ELIGIBILITY SERVICE OF AN ERI HOURLY
PARTICIPANT SHALL FOR PURPOSES OF THIS ARTICLE XIV BE THE SUM OF HIS
PRE-FEBRUARY 28, 1987 ELIGIBILITY SERVICE AND HIS POST-FEBRUARY 27, 1987
ELIGIBILITY SERVICE.  IF AT THE DATE OF AN EMPLOYEE’S RETIREMENT OR TERMINATION
OF EMPLOYMENT WITH THE COMPANY, HIS ELIGIBILITY SERVICE IS LESS THAN HIS
CREDITED SERVICE WITH THE COMPANY, HIS ELIGIBILITY SERVICE SHALL BE DEEMED TO
EQUAL HIS CREDITED SERVICE.

 

(I)                                     PRE-FEBRUARY 28, 1987 ELIGIBILITY
SERVICE.  THE PRE-FEBRUARY 28, 1987 ELIGIBILITY SERVICE OF AN ERI HOURLY
PARTICIPANT SHALL BE EQUAL TO HIS ELIGIBILITY SERVICE ACCRUED UNDER
ARTICLE VI(3) OF THE ERI HOURLY PLAN AS OF FEBRUARY 27, 1987.

 

65

--------------------------------------------------------------------------------


 

(II)                                  POST-FEBRUARY 27, 1987 ELIGIBILITY
SERVICE.  THE POST-FEBRUARY 27, 1987 ELIGIBILITY SERVICE OF AN ERI HOURLY
PARTICIPANT SHALL BE COMPUTED FOR EACH ERI HOURLY PARTICIPANT ON THE BASIS OF
TOTAL HOURS COMPENSATED BY THE COMPANY DURING EACH CALENDAR YEAR, WITH ONE YEAR
OF ELIGIBILITY SERVICE BEING RECOGNIZED FOR EACH CALENDAR YEAR IN WHICH THE ERI
HOURLY PARTICIPANT RECEIVES COMPENSATION FOR 1,000 HOURS OR MORE (INCLUDING AS
COMPENSATED HOURS THE HOURS REFERRED TO IN SUBSECTIONS 2(B) THROUGH 2(F) OF
ARTICLE VI OF THE ERI HOURLY PLAN AS IN EFFECT ON DECEMBER 31, 1988, IN
ACCORDANCE WITH SUBSECTION 2(G) OF SUCH ARTICLE VI).  NO PROPORTIONATE OR
PARTIAL CREDITS SHALL BE GIVEN FOR THE PURPOSE OF COMPUTING ELIGIBILITY
SERVICE.  HOURS OF PAY AT PREMIUM RATES SHALL BE COMPUTED AS STRAIGHT-TIME
HOURS.

 


SECTION 14.4.2       REQUIREMENTS FOR RETIREMENT PENSIONS AND DEFERRED VESTED
PENSIONS.


 

(A)           FOR PURPOSES OF THIS SECTION 14.4, THE TERM “PENSION” SHALL MEAN A
SERIES OF UNIFORM MONTHLY PAYMENTS PAYABLE TO AN ERI HOURLY PARTICIPANT, THE
FIRST SUCH PAYMENT TO BE MADE AS OF THE BEGINNING OF THE MONTH FOLLOWING THE
LAST DAY OF EMPLOYMENT IMMEDIATELY PRIOR TO RETIREMENT, OR SUCH OTHER DATE
SPECIFIED FOR THAT PURPOSE, AND THE LAST PAYMENT TO BE MADE AS OF THE BEGINNING
OF THE MONTH IN WHICH THE DEATH OF THE ERI HOURLY PARTICIPANT OCCURS, OR IN
WHICH THE DISABILITY (AS DEFINED IN SECTION 14.4.7) ENDS OR, IN THE CASE OF AN
EARLY RETIREMENT PENSION PAYABLE PURSUANT TO SECTION 14.4.3(B) IN WHICH
REEMPLOYMENT OCCURS PRIOR TO NORMAL RETIREMENT DATE.

 

(B)           AN ERI HOURLY PARTICIPANT SHALL BE CONSIDERED AS RETIRED UNDER THE
PLAN AND AS BECOMING A RETIRED OR DISABLED ERI HOURLY PARTICIPANT ENTITLED TO A
PENSION, UPON TERMINATION OF EMPLOYMENT, PROVIDED SUCH RETIREMENT OCCURS WHILE
THE ERI HOURLY PARTICIPANT IS EMPLOYED BY THE COMPANY AND:

 

(I)                                     AFTER THE FIRST DATE HE HAS ATTAINED AGE
65 (FOR PURPOSES OF THIS SECTION 14.4, HIS NORMAL RETIREMENT DATE), OR

 

(II)                                  AFTER AGE 60 BUT PRIOR TO AGE 65 AND AFTER
10 YEARS OF ELIGIBILITY SERVICE, PROVIDED THAT IF HE RETIRES AT HIS OPTION HE
SHALL BE ELIGIBLE FOR AN EARLY RETIREMENT PENSION AS PROVIDED IN
SECTION 14.4.3(B)(I) (PROVIDED THAT, IF AN ERI HOURLY PARTICIPANT IS DISCHARGED
FOR CAUSE, HE SHALL BE DEEMED TO HAVE RETIRED AT HIS OPTION), OR

 

(III)                               AFTER AGE 60 BUT PRIOR TO AGE 65 AND AFTER
10 YEARS OF ELIGIBILITY SERVICE, PROVIDED THAT IF HE RETIRES AT THE OPTION OF
B&W AND UNDER MUTUALLY SATISFACTORY CONDITIONS HE SHALL BE ELIGIBLE FOR AN EARLY
RETIREMENT PENSION AS PROVIDED IN SECTION 14.4.3(B)(II), OR

 

(IV)                              AFTER 10 YEARS OF ELIGIBILITY SERVICE IN THE
EVENT TERMINATION IS CAUSED BY DISABILITY AND THE ERI HOURLY PARTICIPANT IS SO
DISABLED PRIOR TO REACHING AGE 65.

 

66

--------------------------------------------------------------------------------


 

(C)           NOTWITHSTANDING ANY OTHER PROVISIONS OF THE PLAN, AN ERI HOURLY
PARTICIPANT WHOSE EMPLOYMENT TERMINATES, AND (I) WHO (A) BECAME VESTED IN HIS
ACCRUED BENEFIT EFFECTIVE FEBRUARY 27, 1987 PURSUANT TO ARTICLE XIII OF THE ERI
HOURLY PLAN OR (B) AT THE TIME OF SUCH TERMINATION SHALL HAVE 10 OR MORE YEARS
OF ELIGIBILITY SERVICE (5 OR MORE YEARS OF ELIGIBILITY SERVICE IN THE CASE OF AN
ERI HOURLY PARTICIPANT WITH ONE OR MORE HOURS OF SERVICE AFTER DECEMBER 31,
1988), AND (II) WHO SHALL NOT BE ELIGIBLE FOR OR RECEIVING ANY OTHER PENSION
UNDER THE PLAN BASED (IN WHOLE OR IN PART) ON CREDITED SERVICE PRIOR TO THE DATE
OF SUCH TERMINATION, SHALL BE ENTITLED TO A DEFERRED VESTED PENSION AS PROVIDED
IN SECTION 14.4.3(D) OF THE PLAN.

 

(D)           NOTWITHSTANDING ANY OTHER PROVISIONS OF THE PLAN, AN ERI HOURLY
PARTICIPANT OR SURVIVING SPOUSE ENTITLED TO RECEIVE A PENSION MAY, FOR PERSONAL
REASONS AND WITHOUT DISCLOSURE THEREOF, REQUEST THE ADMINISTRATOR IN WRITING TO
SUSPEND FOR ANY PERIOD PAYMENT OF ALL OR ANY PART OF SUCH PENSION OTHERWISE
PAYABLE TO HIM HEREUNDER.  THE ADMINISTRATOR, ON RECEIPT OF SUCH REQUEST, SHALL
AUTHORIZE SUCH SUSPENSION, IN WHICH EVENT THE ERI HOURLY PARTICIPANT SHALL BE
DEEMED TO HAVE FORFEITED ALL RIGHTS TO THE AMOUNT OF PENSION SO SUSPENDED, BUT
SHALL RETAIN THE RIGHT TO HAVE THE FULL PENSION OTHERWISE PAYABLE TO HIM
HEREUNDER REINSTATED AS TO FUTURE MONTHLY PAYMENTS UPON WRITTEN NOTICE TO THE
ADMINISTRATOR OF HIS DESIRE TO REVOKE HIS PRIOR REQUEST FOR A SUSPENSION UNDER
THIS PARAGRAPH.  ANY SUSPENSION REQUESTED HEREUNDER BY AN ERI HOURLY PARTICIPANT
OR BENEFITS PAYABLE TO HIM UNDER THE PLAN SHALL NOT AFFECT BENEFITS PAYABLE
UNDER ANY SURVIVORSHIP ELECTION HE HAS MADE OR IS DEEMED TO HAVE MADE UNDER THE
PLAN.

 

(E)           PAYMENT OF BENEFITS WILL, UNLESS THE ERI HOURLY PARTICIPANT ELECTS
A LATER DATE, BEGIN NOT LATER THAN THE LATER OF (I) SIXTY DAYS AFTER THE CLOSE
OF THE PLAN YEAR IN WHICH THE ERI HOURLY PARTICIPANT ATTAINS THE EARLIER OF AGE
65 OR THE NORMAL RETIREMENT DATE OR (II) SIXTY DAYS AFTER THE END OF THE PLAN
YEAR IN WHICH THE ERI HOURLY PARTICIPANT’S EMPLOYMENT TERMINATES.  THE PAYMENT
OF BENEFITS SHALL BE FURTHER SUBJECT TO SECTION 3.16.

 

(F)            NOTWITHSTANDING ANY OTHER PROVISIONS OF THE PLAN AN ERI HOURLY
PARTICIPANT, UPON ATTAINING THE AGE OF 65, SHALL, PRIOR TO RETIREMENT OR
TERMINATION OF EMPLOYMENT, BEGIN RECEIVING A PENSION ON THE FIRST OF THE MONTH
FOLLOWING ATTAINMENT OF SUCH AGE.

 


SECTION 14.4.3       RETIREMENT AND OTHER BENEFITS.


 

(A)           NORMAL RETIREMENT PENSION.  THE AMOUNT OF THE MONTHLY PENSION
PAYABLE OUT OF THE TRUST TO AN ERI HOURLY PARTICIPANT UPON OR AFTER REACHING AGE
65 UNDER THE CONDITIONS OF SECTION 14.4.2(B) OF THE PLAN, AND WHO SHALL MAKE
APPLICATION THEREFOR, OR TO AN ERI HOURLY PARTICIPANT ENTITLED TO A PENSION IN
ACCORDANCE WITH SECTION 14.4.2(F), SHALL BE A LIFE INCOME BENEFIT EQUAL TO
$10.00 MULTIPLIED BY THE NUMBER OF HIS YEARS OF CREDITED SERVICE (THE “NORMAL
RETIREMENT PENSION”).

 

Subject to Section 14.4.2(f), the monthly Normal Retirement Pension payable from
the Trust shall become payable to the ERI Hourly Participant, if he then shall
be living, on the first day of the first month after (i) his employment shall
have terminated, and (ii) he shall have filed an application for such Pension;
and shall be payable on the first day of each month thereafter during his
lifetime.

 

67

--------------------------------------------------------------------------------


 

Upon attainment of his Normal Retirement Date, the rights of an ERI Hourly
Participant to his benefits under this Section shall be nonforfeitable.

 

(B)           EARLY RETIREMENT PENSION.

 

(I)                                     THE AMOUNT OF THE MONTHLY PENSION
PAYABLE OUT OF THE TRUST TO AN EMPLOYEE WHO SHALL RETIRE AT HIS OPTION UNDER THE
CONDITIONS OF SECTION 14.4.2(B)(II) OF THE PLAN, AND WHO SHALL MAKE APPLICATION
THEREFOR, SHALL BE ONE OF THE FOLLOWING AS THE ERI HOURLY PARTICIPANT SHALL
ELECT:

 

(A)                              A DEFERRED LIFE INCOME BENEFIT, AT AGE 65
DETERMINED IN ACCORDANCE WITH SECTION 14.4.3(A), BASED UPON HIS CREDITED
SERVICE, OR

 

(B)                                AN IMMEDIATE LIFE INCOME BENEFIT COMMENCING
AT EARLY RETIREMENT IN AN AMOUNT EQUAL TO THE DEFERRED BENEFIT PROVIDED FOR IN
(A) ABOVE, REDUCED BY A PERCENTAGE EQUAL TO 5/9 OF 1% MULTIPLIED BY THE NUMBER
OF MONTHS FROM THE DATE THE ERI HOURLY PARTICIPANT’S PENSION ORIGINALLY
COMMENCED TO ATTAINMENT OF AGE 65.

 

(II)                                  THE AMOUNT OF THE MONTHLY PENSION PAYABLE
OUT OF THE TRUST TO AN ERI HOURLY PARTICIPANT WHO SHALL RETIRE UNDER THE
CONDITIONS OF SECTION 14.4.2(B)(III) OF THE PLAN SHALL BE:

 

(A)                              A LIFE INCOME BENEFIT IN AN AMOUNT EQUAL TO
$10.00 FOR EACH YEAR OF HIS CREDITED SERVICE, AND

 

(B)                                A TEMPORARY BENEFIT IN AN AMOUNT EQUAL TO
$10.00 FOR EACH YEAR OF HIS CREDITED SERVICE (NOT TO EXCEED A TOTAL OF $250.00);
PROVIDED, HOWEVER, THAT FOR ANY MONTH AFTER THE RETIRED ERI HOURLY PARTICIPANT
ATTAINS AGE 65 OR BECOMES ELIGIBLE FOR AN UNREDUCED SOCIAL SECURITY BENEFIT,
WHICHEVER OCCURS FIRST, THE TEMPORARY BENEFIT SHALL NOT BE PAYABLE.

 

For the purpose of subsection (i) above, a retired ERI Hourly Participant shall
be considered as being Eligible For an Unreduced Social Security Benefit even
though he does not qualify for, or loses, such payments through failure to make
application therefor, entering into covered employment, or other act or failure
to act.  An ERI Hourly Participant discharged for cause after such ERI Hourly
Participant has attained age 60 but before age 65, and who has met the
requirements set forth in Section 14.4.2(c)(i) shall be entitled only to the
benefits provided under Section 14.4.3(b)(i) of the Plan.

 

68

--------------------------------------------------------------------------------

 

(III)                               THE MONTHLY EARLY RETIREMENT PENSION SHALL
BECOME PAYABLE TO THE RETIRED ERI HOURLY PARTICIPANT, IF HE THEN SHALL BE
LIVING, ON THE FIRST DAY OF THE FIRST MONTH AFTER (A) HE SHALL HAVE BECOME
ELIGIBLE FOR SUCH PENSION AND (B) HE SHALL HAVE FILED APPLICATION FOR SUCH
PENSION; AND SHALL BE PAYABLE ON THE FIRST DAY OF EACH MONTH THEREAFTER DURING
HIS LIFETIME OR UNTIL HE SHALL BE REEMPLOYED PRIOR TO HIS NORMAL RETIREMENT DATE
BY THE COMPANY (AS DEFINED IN SECTION 14.4.3(E)).

 

(C)           DISABILITY RETIREMENT PENSION.  THE MONTHLY PENSION PAYABLE OUT OF
THE TRUST TO AN ERI HOURLY PARTICIPANT WHO SHALL RETIRE AND BE ELIGIBLE FOR A
PENSION UNDER THE PROVISIONS OF SECTION 14.4.2(B)(IV) OF THE PLAN SHALL BE:

 

(I)                                     A LIFE INCOME BENEFIT IN AN AMOUNT EQUAL
TO $10.00 FOR EACH YEAR OF HIS CREDITED SERVICE, AND

 

(II)                                  A TEMPORARY BENEFIT IN AN AMOUNT EQUAL TO
$10.00 FOR EACH YEAR OF HIS CREDITED SERVICE (NOT TO EXCEED A TOTAL OF $250.00);
PROVIDED, HOWEVER, THAT FOR ANY MONTH AFTER THE RETIRED ERI HOURLY PARTICIPANT
ATTAINS AGE 65 OR BECOMES ELIGIBLE FOR AN UNREDUCED SOCIAL SECURITY BENEFIT,
WHICHEVER OCCURS FIRST, THE TEMPORARY BENEFIT SHALL NOT BE PAYABLE.

 

For the purposes of this Section, a retired ERI Hourly Participant shall be
considered as being Eligible For an Unreduced Social Security Benefit by reason
of disability even though he does not qualify for, or loses, such payments
through failure to make application therefor or other act or failure to act.

 

The monthly Disability Retirement Pension payable from the Trust shall become
payable to the retired ERI Hourly Participant, if he then shall be living, on
the first day of the first month after (A) he shall have filed an application
for such Pension, and (B) his Disability Retirement shall have commenced, and
(C) at least 26 weeks have elapsed since the date upon which his Disability
commenced, and shall be payable on the first day of each month thereafter until,
but not including, the month after (1) his Disability Retirement shall end, or
(2) he shall attain age 65, or (3) he shall die, whichever first shall occur.

 

When a retired ERI Hourly Participant receiving a Disability Retirement Pension
shall reach age 65 or the qualifying age for an unreduced insurance benefit by
reason of age under the Federal Social Security Act, he thereafter, if eligible,
shall receive a Normal Retirement Pension in accordance with the provisions of
Section 14.4.3(a) and shall no longer be considered to be on Disability
Retirement.

 

(D)           DEFERRED VESTED PENSION.  THE MONTHLY PENSION PAYABLE OUT OF THE
TRUST TO AN ERI HOURLY PARTICIPANT WHO SHALL TERMINATE EMPLOYMENT AND BE
ELIGIBLE FOR A DEFERRED VESTED PENSION UNDER THE PROVISIONS OF
SECTION 14.4.2(C) OF THE PLAN SHALL BE A LIFE INCOME BENEFIT EQUAL TO $10.00
MULTIPLIED BY THE NUMBER OF HIS YEARS OF CREDITED SERVICE.

 

69

--------------------------------------------------------------------------------


 

The monthly Pension shall become payable to such ERI Hourly Participant, if he
shall then be living, on the first day of the month after (i) his 65th birthday
and (ii) he shall have filed an application for such Pension; and shall be
payable on the first day of each month thereafter during his lifetime, provided,
however, that such ERI Hourly Participant may elect a monthly Pension commencing
on the first day of any month after he shall have reached his 60th birthday and
before he shall have reached his 65th birthday, in which event his monthly
Pension shall (A) be in an amount equal to the Pension payable at age 65 reduced
by a percentage equal to 5/9 of 1% multiplied by the number of months from the
date his Pension is to commence to the first day of the month following his 65th
birthday and (B) be payable on the first day of each month thereafter during his
lifetime or until he shall be reemployed prior to his Normal Retirement Date by
the Company (as defined in Section 14.4.3(e)).

 

(E)           REEMPLOYMENT.  IF AN ERI HOURLY PARTICIPANT RECEIVING AN EARLY
RETIREMENT PENSION SHALL BE REEMPLOYED PRIOR TO HIS NORMAL RETIREMENT DATE BY
THE COMPANY (WHICH TERM, FOR PURPOSES OF THIS SECTION 14.4.3(E), SHALL MEAN THE
COMPANY AS DEFINED IN SECTION 1.14 AND ALL ENTITIES REQUIRED TO BE TREATED AS
UNDER COMMON CONTROL WITH SUCH COMPANY PURSUANT TO SECTION 414(B)(C)(M) OR
(O) OF THE CODE) FOR 40 OR MORE HOURS IN ANY CALENDAR MONTH, AND HAS BEEN GIVEN
THE NOTICE REQUIRED BY 29 CODE OF FEDERAL REGULATIONS SECTION 2530.203-3(B)(4),
HIS PENSION SHALL BE CANCELLED.  UPON HIS SUBSEQUENT RETIREMENT, OR IF SOONER,
ATTAINMENT OF AGE 65, HIS PENSION SHALL BE BASED ON THE TOTAL OF HIS CREDITED
SERVICE; PROVIDED, HOWEVER, THAT IF AN ERI HOURLY PARTICIPANT ELIGIBLE FOR A
NORMAL RETIREMENT PENSION OR A PENSION IN ACCORDANCE WITH
SECTION 14.4.2(F) SHALL PREVIOUSLY HAVE BEEN RETIRED ON AN EARLY RETIREMENT
PENSION UNDER THE CONDITIONS OF SECTION 14.4.2(B)(II) AND THEN RETURNED TO
EMPLOYMENT, HIS MONTHLY NORMAL RETIREMENT PENSION OR PENSION PAYABLE IN
ACCORDANCE WITH SECTION 14.4.2(F), IF APPLICABLE, PAYABLE FROM THE TRUST SHALL
BE REDUCED BY 8/10 OF 1% OF THE SUM OF THE EARLY RETIREMENT BENEFIT PAYMENTS HE
SHALL HAVE RECEIVED BUT NOT TO EXCEED 25% OF THE MONTHLY PENSION PAYABLE PRIOR
TO SUCH REDUCTION.

 

If the Disability Retirement Pension of a retired ERI Hourly Participant shall
cease without loss of seniority, and provided he shall not have subsequently
incurred a break in his seniority, he shall be credited upon subsequent
Retirement, or if sooner, attainment of age 65, with the Credited Service and
Eligibility Service he had at the time his Disability Retirement commenced and
shall also receive credit for Eligibility Service accumulated during the period
of reemployment.

 

An ERI Hourly Participant who previously terminated employment and was eligible
for a Deferred Vested Pension, and who again becomes an ERI Hourly Participant,
prior to his application for such Pension, shall receive credit for Credited
Service and Eligibility Service accumulated at the time of such termination and
shall also receive credit for Eligibility Service accumulated during the period
of reemployment.  Upon subsequent retirement, or if sooner, attainment of age
65, such ERI Hourly Participant’s eligibility for retirement and the amount of
monthly Pension shall be determined on the basis of his total Credited Service.

 

70

--------------------------------------------------------------------------------


 

(F)            SURVIVORSHIP OPTION.

 

(I)                                     IN LIEU OF THE APPLICABLE LIFE INCOME
BENEFIT PROVIDED IN SUBSECTIONS (A) THROUGH (D) OF THIS SECTION 14.4.3 (BUT NOT
ANY TEMPORARY BENEFIT CEASING AT OR BEFORE AGE 65), AN ERI HOURLY PARTICIPANT
WHO RETIRES OR HAS ATTAINED HIS NORMAL RETIREMENT DATE, OR AN ERI HOURLY
PARTICIPANT WHOSE EMPLOYMENT WAS TERMINATED AND IS ENTITLED TO A DEFERRED VESTED
PENSION, SHALL AUTOMATICALLY BE DEEMED TO HAVE ELECTED A REDUCED MONTHLY BENEFIT
DURING HIS LIFETIME WITH THE PROVISION THAT, FOLLOWING HIS DEATH, A MONTHLY
SURVIVOR’S BENEFIT SHALL BE PAYABLE TO HIS DESIGNATED SPOUSE DURING THE FURTHER
LIFETIME OF THE SPOUSE.

 

(II)                                  THE AUTOMATIC ELECTION SHALL BE DEEMED TO
BE MADE ON THE FOLLOWING DATE, WHICHEVER IS APPLICABLE:  (A) FOR A PERSON
RETIRING ON NORMAL RETIREMENT PENSION, EARLY RETIREMENT PENSION, OR DISABILITY
RETIREMENT PENSION, THE DATE ON WHICH HIS EMPLOYMENT WITH THE COMPANY
TERMINATES; OR (B) FOR AN ERI HOURLY PARTICIPANT WHO HAS ATTAINED HIS NORMAL
RETIREMENT DATE, HIS NORMAL RETIREMENT DATE OR JANUARY 1, 1984, WHICHEVER IS
LATER; OR (C) FOR AN ERI HOURLY PARTICIPANT WHO IS ENTITLED TO A DEFERRED VESTED
PENSION, THE FIRST DAY OF THE FIRST MONTH AFTER HE REACHES AGE 65 OR IF EARLIER,
THE FIRST DAY OF THE FIRST MONTH HE RECEIVES A DEFERRED VESTED PENSION.  THE
AUTOMATIC ELECTION PROVIDED IN THIS SUBSECTION SHALL BE APPLICABLE ONLY WITH
RESPECT TO A SPOUSE TO WHOM THE ERI HOURLY PARTICIPANT IS MARRIED AT THE DATE OF
ELECTION AND HAS BEEN MARRIED FOR AT LEAST ONE YEAR PRIOR TO THAT DATE;
PROVIDED, HOWEVER, THAT AN ERI HOURLY PARTICIPANT MARRIED AT THE DATE OF
ELECTION, BUT FOR LESS THAN ONE YEAR, SHALL BE DEEMED TO HAVE ELECTED THE
SURVIVORSHIP OPTION TO BECOME EFFECTIVE ON THE FIRST DAY OF THE MONTH FOLLOWING
THE MONTH IN WHICH THE ERI HOURLY PARTICIPANT HAS BEEN MARRIED ONE YEAR, OR IF
LATER, THE FIRST DAY OF THE MONTH FOR WHICH HIS FIRST BENEFIT UNDER THE PLAN IS
PAYABLE.

 

An ERI Hourly Participant may prevent the automatic election provided in this
subsection by specific written rejection accompanied by written spousal consent
which has been witnessed by a notary public and executed in whatever form and
manner may be prescribed for this purpose and before the time such election
would be deemed to be made, in which event he shall be entitled to the
applicable life income benefit provided in Section 14.4.3(a), (b), (c) or
(d) without the reduction provided in subsection 14.4.3(f) (iii) below;
provided, however, that said rejection may be cancelled by the ERI Hourly
Participant by written action at any time prior to the date his benefits are to
commence.  The notice and waiver provisions of Section 3.7(d) and (e) shall
apply to such rejections.

 

(III)                               THE AMOUNT OF THE REDUCED MONTHLY BENEFIT
PAYABLE TO A RETIRED ERI HOURLY PARTICIPANT (INCLUDING FOR PURPOSES OF THIS
SECTION AN ERI HOURLY PARTICIPANT ENTITLED TO A DEFERRED VESTED PENSION AND AN
ERI HOURLY PARTICIPANT ENTITLED TO A PENSION PURSUANT TO SECTION 14.4.2(F))
UNDER THIS SECTION 14.4.3(F), SHALL BE DETERMINED BY REDUCING THE AMOUNT OF THE
APPLICABLE LIFE INCOME BENEFIT BY A PERCENTAGE, DETERMINED AS HEREINAFTER
PROVIDED, OF THE LIFE INCOME BENEFIT THAT WOULD HAVE BEEN PAYABLE TO THE RETIRED
ERI HOURLY PARTICIPANT IF HE HAD REJECTED A SURVIVORSHIP OPTION.  THE PERCENTAGE
TO BE USED SHALL BE TEN PERCENT (10%) IF THE ERI HOURLY PARTICIPANT’S AGE AND
HIS SPOUSE’S AGE ARE THE SAME (THE AGE OF EACH DETERMINED AS BEING THE AGE AT
HIS OR HER BIRTHDAY NEAREST THE DATE ON WHICH THE FIRST PAYMENT OF SUCH ERI
HOURLY PARTICIPANT’S BENEFIT SHALL BE PAYABLE).  SUCH PERCENTAGE SHALL BE
DECREASED BY 1/2 OF 1% FOR EACH YEAR UP TO TWENTY (20) YEARS THAT THE SPOUSE’S
AGE EXCEEDS THE ERI HOURLY PARTICIPANT’S AGE AND SHALL BE INCREASED BY 1/2 OF 1%
FOR EACH YEAR THAT THE SPOUSE’S AGE IS LESS THAN THE ERI HOURLY PARTICIPANT’S
AGE.

 

71

--------------------------------------------------------------------------------


 

The reductions provided in this subsection shall be made in all monthly benefits
payable to the retired ERI Hourly Participant.

 

(IV)                              THE AMOUNT OF THE MONTHLY SURVIVOR’S BENEFIT
PAYABLE TO THE SURVIVING SPOUSE OF A RETIRED ERI HOURLY PARTICIPANT FOR WHOM THE
SURVIVORSHIP OPTION HEREUNDER IS EFFECTIVE SHALL BE FIFTY PERCENT (50%) OF THE
AMOUNT OF THE MONTHLY LIFE INCOME BENEFIT THAT WAS OR WOULD HAVE BEEN PAYABLE TO
THE RETIRED EMPLOYEE AFTER THE REDUCTION PROVIDED IN (III) ABOVE.

 

(G)           SPECIAL PRE-RETIREMENT SURVIVOR OPTION.

 

(I)                                     THE FOLLOWING SPECIAL PRE-RETIREMENT
OPTION SHALL BE DEEMED TO HAVE BEEN ELECTED AUTOMATICALLY BY AN EMPLOYEE WHO
(A) HAS SENIORITY ON OR AFTER JANUARY 1, 1984 AND HAS MET THE VESTING
REQUIREMENTS OF SECTION 14.4.2(C) OR (B) TERMINATES EMPLOYMENT AND IS ELIGIBLE
FOR A DEFERRED VESTED PENSION UNDER SECTION 14.4.3(D).  THE SPECIAL
PRE-RETIREMENT SURVIVOR OPTION SHALL ALSO BE PROVIDED IN RESPECT OF ERI HOURLY
PARTICIPANTS WHO ELECTED SUCH COVERAGE PURSUANT TO ARTICLE V, SECTION 7(A) OF
THE ERI HOURLY PLAN.

 

An ERI Hourly Participant may prevent this automatic election by a specific
written rejection accompanied by written spousal consent which has been
witnessed by a notary public.  Any rejection may be revoked at any time, or a
subsequent rejection made at any time prior to commencement of benefits. 
Anything to the contrary notwithstanding, no rejection may be made until the
Employee has attained age 35.

 

(II)                                  UNDER THIS SPECIAL PRE-RETIREMENT SURVIVOR
OPTION, A REDUCED MONTHLY PENSION WILL BE PAYABLE TO THE ERI HOURLY PARTICIPANT
UPON HIS SUBSEQUENT RETIREMENT UNDER THE PLAN, COMMENCEMENT OF A DEFERRED VESTED
BENEFIT OR COMMENCEMENT OF A PENSION PURSUANT TO SECTION 14.4.2(F) (AND THE
SURVIVOR’S BENEFIT AVAILABLE PURSUANT TO SECTION 14.4.3(F) SHALL BE DETERMINED
BY REFERENCE TO SUCH REDUCED MONTHLY PENSION), IN RETURN FOR WHICH A SURVIVOR’S
BENEFIT SHALL BE PAYABLE TO THE ERI HOURLY PARTICIPANT’S SPOUSE BUT ONLY IN THE
EVENT OF HIS DEATH PRIOR TO HIS RETIREMENT, COMMENCEMENT OF DEFERRED VESTED
BENEFITS, OR COMMENCEMENT OF A PENSION PURSUANT TO SECTION 14.4.2(F) (WHICHEVER
IS APPLICABLE) WHILE THE OPTION IS IN EFFECT.  THE SURVIVOR’S BENEFIT SHALL NOT
COMMENCE PRIOR TO THE DATE THE ERI HOURLY PARTICIPANT WOULD HAVE ATTAINED AGE
60.  THE AMOUNT OF THE SPOUSE’S SURVIVOR’S BENEFIT SHALL BE EQUAL TO 50% OF THE
LIFE INCOME BENEFIT, IF ANY, TO WHICH THE ERI HOURLY PARTICIPANT WOULD HAVE BEEN
ENTITLED IF HE HAD RETIRED UNDER SECTION 14.4.3(A), (B)(I)(B) OR (D) ON THE DAY
PRECEDING HIS DEATH BUT NOT PRIOR TO AGE 60 WITH THE SURVIVORSHIP OPTION SET
FORTH IN SECTION 14.4.3(F) IN EFFECT.

 

72

--------------------------------------------------------------------------------


 

(III)                               THE REDUCTION IN THE MONTHLY PENSION PAYABLE
TO AN ERI HOURLY PARTICIPANT WILL BE DETERMINED BY MULTIPLYING THE APPROPRIATE
FACTOR FROM THE TABLE BELOW BY THE NUMBER OF MONTHS THE COVERAGE HAS BEEN IN
EFFECT:

 

Age of
Employee

 

Reduction for Each Complete Month of
Coverage While in Active Service or
with Seniority Status

 

Reduction for Each Complete Month of
Coverage While Not in Active Service Nor
with Seniority Status

 

 

 

 

 

 

 

Under 65

 

.0002083 (.02083%)

 

.00025 (.025%)

 

 

 

 

 

 

 

Over 65

 

None

 

None

 

 

(H)           SPECIAL LUMP SUM PAYMENT.  AN ERI HOURLY PARTICIPANT OR A
SURVIVING SPOUSE WHO IS ENTITLED TO A MONTHLY BENEFIT UNDER THIS SECTION 14.4.3
SHALL BE PAID THE ACTUARIAL EQUIVALENT OF SAID BENEFIT AS A SINGLE LUMP SUM IN
LIEU OF SUCH MONTHLY BENEFIT, PROVIDED THE LUMP SUM IS LESS THAN $5,000.  IN THE
CASE OF AN ERI HOURLY PARTICIPANT, THE BENEFIT DESCRIBED HEREIN SHALL BE THE
MONTHLY PENSION PAYABLE AT THE LATER OF AGE 65 OR PENSION COMMENCEMENT AGE.  FOR
PURPOSES OF THIS SECTION, THE ACTUARIAL EQUIVALENT SHALL BE CALCULATED USING THE
APPLICABLE INTEREST RATE UNDER SECTION 417(E) OF THE CODE FOR THE SECOND FULL
CALENDAR MONTH BEFORE THE DATE OF DISTRIBUTION, AND THE APPLICABLE MORTALITY
TABLE UNDER SECTION 417(E) OF THE CODE.  NOTWITHSTANDING THE PRECEDING SENTENCE,
THE PRESENT VALUE OF THE ACCRUED LUMP SUM RETIREMENT BENEFIT DUE AN EMPLOYEE WHO
IS ENTITLED TO A MONTHLY BENEFIT UNDER THIS SECTION 14.4.3 SHALL NOT BE LESS
THAN THE PRESENT VALUE OF SUCH PARTICIPANT’S VESTED ACCRUED BENEFIT AS OF
DECEMBER 31, 1999 UTILIZING AN INTEREST RATE THAT IS NOT GREATER THAN THE
IMMEDIATE OR DEFERRED RATE, IN EFFECT ON JANUARY 1 OF THE YEAR IN WHICH THE
ANNUITY STARTING DATE OCCURS, USED BY THE PENSION BENEFIT GUARANTY CORPORATION
TO DETERMINE THE PRESENT VALUE OF A LUMP SUM DISTRIBUTION UPON PLAN TERMINATION)
AND THE UP-1984 MORTALITY TABLE.  THE SURVIVING SPOUSE OF AN ERI HOURLY
PARTICIPANT WHO, PURSUANT TO SECTIONS 14.4.3(F) AND (G), IS AUTOMATICALLY DEEMED
TO HAVE ELECTED SURVIVOR BENEFITS, SHALL CONSENT IN A NOTARIZED WRITING TO ANY
SUCH LUMP SUM PAYMENT.

 

(I)            OTHER BENEFITS.  NO BENEFITS ARE PAYABLE UNDER THE PLAN UPON THE
DEATH OF AN ERI HOURLY PARTICIPANT, EXCEPT PURSUANT TO VALID ELECTION OF AN
OPTION PURSUANT TO SECTION 14.4.3(G), OR AS OTHERWISE PROVIDED UNDER
SECTION 14.4.3(F).  NO BENEFITS ARE PAYABLE UNDER THE PLAN UPON TERMINATION OF
EMPLOYMENT OF AN ERI HOURLY PARTICIPANT WHO DOES NOT SATISFY ANY OF THE
ELIGIBILITY REQUIREMENTS SET FORTH IN SECTION 14.4.2.

 

73

--------------------------------------------------------------------------------


 

SECTION 14.4.3 OF THE PLAN WAS AMENDED BY AMENDMENT NO. 1, EFFECTIVE AS OF
JANUARY 1, 1998, BY SUBSTITUTING THE NUMBER “$5,000” FOR THE NUMBER “$3,500”
WHEREVER THE LATTER APPEARS THEREIN.

 


SECTION 14.4.4       LOSS OF CREDITED SERVICE AND ELIGIBILITY SERVICE.


 

An ERI Hourly Participant will lose all Credited Service and Eligibility Service
for purposes of this Plan (and if reemployed, shall be considered a new employee
for the purposes of this Plan):

 

(A)           IF BEFORE BECOMING ENTITLED TO A PENSION BENEFIT UNDER THE PLAN,
HE QUITS, IS DISCHARGED OR RELEASED, OF IF HIS SENIORITY IS BROKEN FOR ANY OTHER
REASON, AND

 

(B)           IF HE RECEIVES COMPENSATION FROM THE COMPANY FOR LESS THAN 500
HOURS (COMPUTED AS SET FORTH IN SECTION 2 OF ARTICLE IV OF THE ERI PLAN AS IN
EFFECT ON DECEMBER 31, 1988) IN THE CALENDAR YEAR WHEN SUCH QUIT, DISCHARGE,
RELEASE, OR LOSS OF SENIORITY OCCURS OR IN THE NEXT FOLLOWING CALENDAR YEAR. 
ANY SUCH OCCURRENCE IS HEREINAFTER REFERRED TO AS A “BREAK IN SERVICE.”  IF AN
ERI HOURLY PARTICIPANT REFERRED TO IN SUBPARAGRAPH (A) ABOVE IS REEMPLOYED PRIOR
TO INCURRING A “BREAK IN SERVICE,” NO LOSS OF CREDITED SERVICE OR ELIGIBILITY
SERVICE WILL BE DEEMED TO HAVE OCCURRED.

 

Notwithstanding the foregoing, however:

 

(C)           AN ERI HOURLY PARTICIPANT RETIRED UNDER THE PLAN WHO AGAIN BECOMES
ENTITLED TO ACCRUE ELIGIBILITY SERVICE WILL HAVE HIS CREDITED SERVICE AND
ELIGIBILITY SERVICE AT THE TIME OF ORIGINAL RETIREMENT REINSTATED; AND

 

(D)           IF AN ERI HOURLY PARTICIPANT HAS A BREAK IN SERVICE AND IS
SUBSEQUENTLY REEMPLOYED BY THE COMPANY AND EARNS NOT LESS THAN ONE YEAR OF
ELIGIBILITY SERVICE, THE ELIGIBILITY SERVICE AND CREDITED SERVICE HE HAD WHEN
THE BREAK IN SERVICE OCCURRED SHALL BE RESTORED TO HIM.

 


SECTION 14.4.5       SOCIAL SECURITY BENEFIT.


 

In determining benefits under the Plan, the Social Security Benefit shall be
assumed to be the amount applicable to any month for which a benefit is payable
under this Plan to an ERI Hourly Participant under the Old Age and Disability
Insurance provisions of the Federal Social Security Act, as from time to time
amended, for the benefit of the ERI Hourly Participant, excluding payments for
wives and dependents.

 

An ERI Hourly Participant shall be deemed to be eligible for a Social Security
Benefit even though the ERI Hourly Participant either does not apply for, or
loses part or all of such payments through delay in applying for them, by
entering into covered employment or otherwise.

 

74

--------------------------------------------------------------------------------


 


SECTION 14.4.6       INTEGRATED BENEFITS.


 

(A)           NOTWITHSTANDING ANY OTHER PROVISIONS OF THE PLAN, IN DETERMINING
THE PORTION OF THE BENEFIT PAYABLE OUT OF THE TRUST FUND TO ANY ERI HOURLY
PARTICIPANT, A DEDUCTION SHALL BE MADE UNLESS WAIVED BY THE COMPANY (WHICH TERM
FOR PURPOSES OF THIS SECTION 14.4.6 SHALL MEAN THE COMPANY AS DEFINED IN
SECTION 1.14 AND ANY ENTITY REQUIRED TO BE TREATED AS UNDER COMMON CONTROL WITH
SUCH COMPANY PURSUANT TO SECTIONS 414(B), (C), (M) OR (O) OF THE CODE),
EQUIVALENT TO ALL OR ANY PART OF ANY OF THE FOLLOWING BENEFITS PAYABLE TO SUCH
ERI HOURLY PARTICIPANT BY REASON OF ANY LAW OF THE UNITED STATES, OR ANY
POLITICAL SUBDIVISION THEREOF, WHICH HAS BEEN OR SHALL BE ENACTED, PROVIDED THAT
SUCH DEDUCTIONS SHALL BE TO THE EXTENT THAT SUCH BENEFITS HAVE BEEN PROVIDED BY
PREMIUMS, TAXES, OR OTHER PAYMENTS PAID BY OR AT THE EXPENSE OF THE COMPANY:

 

(I)                                     WORKERS’ COMPENSATION (EXCEPT FIXED
STATUTORY PAYMENTS FOR THE LOSS OF ANY BODILY MEMBER).

 

(II)                                  DISABILITY BENEFITS (OTHER THAN THOSE
PAYABLE ON THE BASIS OF “NEED,” BECAUSE OF MILITARY SERVICE, OR UNDER THE
FEDERAL SOCIAL SECURITY ACT).

 

(B)           NOTWITHSTANDING ANY OTHER PROVISIONS OF THE PLAN, IN DETERMINING
THE RETIREMENT BENEFIT PAYABLE OUT OF THE TRUST FUND TO ANY ERI HOURLY
PARTICIPANT, NO BENEFIT SHALL BE PAYABLE FOR ANY MONTH FOR WHICH THE RETIRED ERI
HOURLY PARTICIPANT IS RECEIVING WEEKLY ACCIDENT OR SICKNESS BENEFITS UNDER ANY
PLAN TO WHICH THE COMPANY SHALL HAVE CONTRIBUTED; FOR ANY MONTH FOR WHICH THE
RETIRED ERI HOURLY PARTICIPANT IS RECEIVING SUCH ACCIDENT OR SICKNESS BENEFITS
FOR PART OF THE MONTH, A PROPORTIONATE AMOUNT OF THE MONTHLY RETIREMENT BENEFIT
OTHERWISE PAYABLE SHALL BE PAID FOR THAT PART OF THE MONTH FOR WHICH THE RETIRED
ERI HOURLY PARTICIPANT RECEIVES NO SUCH ACCIDENT OR SICKNESS BENEFITS.

 

(C)           ANY LUMP SUM PAYMENT OF INTEGRATED BENEFITS PAYABLE TO AN ERI
HOURLY PARTICIPANT SHALL BE PRO-RATED ON A MONTHLY BASIS FROM THE DATE OF
PAYMENT THEREOF AND NO PENSION SHALL BE PAYABLE UNTIL SAID SUM AS THUS PRO-RATED
IS EXHAUSTED.

 


SECTION 14.4.7        DISABILITY.


 

(A)           AN ERI HOURLY PARTICIPANT SHALL BE DEEMED TO BE TOTALLY AND
PERMANENTLY DISABLED WHEN, ON THE BASIS OF SATISFACTORY MEDICAL EVIDENCE, HE IS
FOUND TO BE TOTALLY AND PRESUMABLY PERMANENTLY PREVENTED FROM ENGAGING IN
GAINFUL OCCUPATION OR EMPLOYMENT FOR WAGE OR PROFIT AS A RESULT OF A PHYSICAL OR
MENTAL CONDITION EITHER OCCUPATIONAL OR NONOCCUPATIONAL IN CAUSE.

 

(B)           ANY DISABLED RETIRED ERI HOURLY PARTICIPANT MAY BE REQUIRED TO
SUBMIT TO MEDICAL EXAMINATION, AT ANY TIME DURING RETIREMENT PRIOR TO AGE 65,
BUT NOT MORE OFTEN THAN SEMI-ANNUALLY, TO DETERMINE WHETHER HE IS ELIGIBLE FOR
CONTINUANCE OF THE DISABILITY RETIREMENT PENSION.  IF ON THE BASIS OF SUCH
EXAMINATION, IT IS FOUND THAT HE IS NO LONGER DISABLED, OR IF HE ENGAGES IN
GAINFUL EMPLOYMENT, EXCEPT FOR PURPOSES OF REHABILITATION AS DETERMINED BY THE
BOARD, HIS DISABILITY RETIREMENT PENSION WILL CEASE.  IN THE EVENT THE DISABLED
RETIRED ERI HOURLY PARTICIPANT REFUSES TO SUBMIT TO MEDICAL EXAMINATION, HIS
PENSION WILL BE DISCONTINUED UNTIL HE SUBMITS TO EXAMINATION.

 

75

--------------------------------------------------------------------------------


 


ARTICLE XV


 


SPECIAL VESTING RULES IN CONNECTION
WITH CORPORATE OFFICE SHUTDOWN
AND COMPANY STREAMLINING


 

Notwithstanding any other provision of this Plan, (a) each Participant who was
actively employed at the Henley Properties corporate office in La Jolla,
California as of March 30, 1990 and whose employment is terminated by Henley
Properties in connection with the shutdown of that office, and (b) each
Participant whose employment with Signal Landmark is terminated in connection
with the streamlining of that company’s operations, shall be fully vested in his
Accrued Benefit.

 

IN WITNESS WHEREOF, the Plan is executed this 21st day of December, 2009.

 

 

 

CALIFORNIA COASTAL COMMUNITIES, INC.

 

 

 

 

 

By:

/s/ S.G. Sciutto

 

76

--------------------------------------------------------------------------------


 

APPENDIX I

 

LIMITATIONS ON BENEFITS

 

This Appendix applies to a Participant’s Accrued Benefit derived from Employer
contributions in Limitation Years (as defined below) beginning on or after
January 1, 2008, except as otherwise provided.  The application of the
provisions of this Appendix will not cause the Maximum Permissible Benefit (as
defined below) for any Participant to be less than the Participant’s accrued
benefit under all the defined benefit plans of the Employer or a Previous
Employer as of the end of the last Limitation Year beginning before January 1,
2008, under provisions of the plans that were both adopted and in effect before
April 5, 2007. Effective December 31, 1993, benefit accruals under this Plan
were frozen.  Consequently, this Appendix is to apply prospectively, only, to
benefits (if any) accrued under the Plan after the date (if ever) that benefit
accruals under the Plan cease to be frozen.  No benefits under this frozen Plan
will be increased as a result of the EGTRRA increase in the limitations of Code
Section 415(b).  Similarly, the annual Remuneration of each participant shall
not be increased due to EGTRRA, and no cost of living increases shall be in
effect that would result in such an increase.

 

1.01         General Rule.  The Annual Benefit otherwise payable to a
Participant under the Plan at any time will not exceed the Maximum Permissible
Benefit.  If the benefit the Participant would otherwise accrue in a Limitation
Year would produce an Annual Benefit in excess of the Maximum Permissible
Benefit, the benefit will be limited (or the rate of accrual reduced) to a
benefit that does not exceed the Maximum Permissible Benefit.  If the
Participant is, or has ever been, a participant in another qualified defined
benefit plan (without regard to whether the plan has been terminated) maintained
by the Employer or a Previous Employer, the sum of the Participant’s Annual
Benefits from all such plans may not exceed the Maximum Permissible Benefit.

 

1.02         Annual Benefit means a benefit payable annually in the form of a
straight life annuity.  Except as provided below, where a benefit is payable in
a form other than a straight life annuity, the benefit will be adjusted to an
actuarially equivalent straight life annuity that begins at the same time as
such other form of benefit and is payable on the first day of each month, before
applying the limitations of this Appendix.  For a Participant who has or will
have distributions commencing at more than one Annuity Starting Date, the Annual
Benefit will be determined as of each such Annuity Starting Date (and will
satisfy the limitations of this Appendix as of each such date), actuarially
adjusting for past and future distributions of benefits commencing at the other
Annuity Starting Dates.  For this purpose, the determination of whether a new
Annuity Starting Date has occurred will be made without regard to Regulation
1.401(a)-20, Q&A 10(d), and with regard to Regulations
1.415(b)-1(b)(1)(iii)(B) and (C).

 

(a)           Actuarial Adjustment.  No actuarial adjustment to the benefit will
be made for (i) survivor benefits payable to a surviving Spouse under a
qualified joint and survivor annuity to the extent such benefits would not be
payable if the Participant’s benefit were paid in another form; (ii) benefits
that are not directly related to retirement benefits (such as a qualified
disability benefit, preretirement incidental death benefits, and post-retirement
medical benefits); or (iii) the inclusion in the form of benefit of an automatic
benefit increase feature; provided the form of benefit is not subject to Code
Section 417(e)(3) and would otherwise satisfy the limitations of this Appendix,
and the amount payable under the form of benefit in any Limitation Year will not
exceed the limits of this Appendix applicable at the Annuity Starting Date, as
increased in subsequent years pursuant to Code Section 415(d).  For this
purpose, an automatic benefit increase feature is included in a form of benefit
if the form of benefit provides for automatic, periodic increases to the
benefits paid in that form.

 

I-1

--------------------------------------------------------------------------------


 

(b)           Determination.  The determination of the Annual Benefit will take
into account social security supplements described in Code Section 411(a)(9) and
benefits transferred from another defined benefit plan, other than transfers of
distributable benefits pursuant to Regulation 1.411(d)-4, Q&A-3(c), but will
disregard benefits attributable to Employee Contributions or rollover
contributions.

 

(c)           Actuarial Equivalence.  The determination of actuarial equivalence
of forms of benefit other than a straight life annuity will be made in
accordance with paragraph (1) or paragraph (2), below:

 

(1)           Benefit Forms Not Subject to Code Section 417(e)(3).  For
Limitation Years beginning on or after January 1, 2008, the actuarially
equivalent straight life annuity is equal to the greater of (1) the annual
amount of the straight life annuity (if any) payable to the Participant under
the Plan commencing at the same Annuity Starting Date as the Participant’s form
of benefit; and (2) the annual amount of the straight life annuity commencing at
the same Annuity Starting Date that has the same actuarial present value as the
Participant’s form of benefit, computed using a 5 percent interest rate
assumption and the Applicable Mortality Table for that Annuity Starting Date.

 

(2)           Benefit Forms Subject to Code Section 417(e)(3).  If the Annuity
Starting Date of the Participant’s form of benefit is in a Plan Year beginning
after 2005, the actuarially equivalent straight life annuity is equal to the
greatest of (I) the annual amount of the straight life annuity commencing at the
same Annuity Starting Date that has the same actuarial present value as the
Participant’s form of benefit, computed using an 8% interest rate and the 1983
Unisex Group Annuity Mortality Table set back one year; (II) the annual amount
of the straight life annuity commencing at the same Annuity Starting Date that
has the same actuarial present value as the Participant’s form of benefit,
computed using a 5.5 percent interest rate assumption and the Applicable
Mortality Table; and (III) the annual amount of the straight life annuity
commencing at the same Annuity Starting Date that has the same actuarial present
value as the Participant’s form of benefit, computed using the Applicable
Interest Rate and the Applicable Mortality Table, divided by 1.05.

 

1.03         Remuneration for a Limitation Year, for purposes of this Appendix,
is the compensation (within the meaning of Code Section 415(c)(3)) actually paid
or made available during such Limitation Year.  Remuneration for a Limitation
Year will include amounts earned but not paid during the Limitation Year solely
because of the timing of pay periods and pay dates, provided the amounts are
paid during the first few weeks of the next Limitation Year.  For Limitation
Years beginning on or after January 1, 2008, Remuneration for a Limitation Year
also will include compensation paid by the later of 2 1/2 months after an
employee’s termination of employment or the end of the Limitation Year that
includes the date of the employee’s termination of employment, if:

 

I-2

--------------------------------------------------------------------------------

 

(a)           Regular.  The payment is regular compensation and, absent
termination of employment, the payments would have been paid to the employee
while the employee continued in employment with the Employer; or,

 

(b)           Leave.  The payment is for unused accrued bona fide sick, vacation
or other leave that the employee would have been able to use if employment had
continued; or

 

(c)           Nonqualified Plan.  The payment is received by the employee
pursuant to a nonqualified unfunded deferred compensation plan and would have
been paid at the same time if employment had continued, but only to the extent
includible in gross income.

 

(d)           Exclusions.  Any payments not described above will not be
considered Remuneration if paid after termination of employment, even if paid by
the later of 2 1/2 months after the date of termination of employment or the end
of the Limitation Year that includes the date of termination of employment,
except, (a) if an individual who does not currently perform services for the
Employer by reason of qualified military service (within the meaning of Code
Section 414(u)(1)) to the extent these payments do not exceed the amounts the
individual would have received if the individual had continued to perform
services for the Employer rather than entering qualified military service; or
(b) if compensation paid to a Participant who is permanently and totally
disabled, as defined in Code Section 22(e)(3), provided salary continuation
applies to all Participants who are permanently and totally disabled for a fixed
or determinable period, or the Participant was not a Highly Compensated Employee
immediately before becoming disabled.

 

(e)           Back Pay.  Back pay, within the meaning of Regulation
1.415(c)-2(g)(8), will be treated as Remuneration for the Limitation Year to
which the back pay relates to the extent the back pay represents compensation
that would otherwise be included under this definition.

 

(f)            Deferrals.  For Limitation Years beginning after December 31,
1997, Remuneration paid or made available during such Limitation Year includes
amounts that would otherwise be included in Remuneration but for an election
under Code Sections 125(a), 402(e)(3), 402(h)(1)(B), 402(k), or 457(b).

 

(g)           Transportation Fringe.  For Limitation Years beginning after
December 31, 2000, Remuneration also includes elective amounts that are not
includible in the gross income of the employee by reason of Code
Section 132(f)(4).

 

(h)           Deemed Remuneration.  For Limitation Years beginning after
December 31, 2001, Remuneration includes deemed Code Section 125 compensation. 
Deemed Code Section 125 compensation is an amount that is excludable under Code
Section 106 that is not available to a Participant in cash in lieu of group
health coverage under a Code Section 125 arrangement solely because the
Participant is unable to certify that he or she has other health coverage. 
Amounts are deemed Code Section 125 compensation only if the Employer does not
request or otherwise collect information regarding the Participant’s other
health coverage as part of the enrollment process for the health plan.

 

I-3

--------------------------------------------------------------------------------


 

1.04         Defined Benefit Remuneration Limitation means 100 percent of a
Participant’s High Three-Year Average Remuneration, payable in the form of a
straight life annuity.

 

(a)           Automatic Adjustment.  In the case of a Participant who has had a
termination of employment, the Defined Benefit Remuneration Limitation
applicable to the Participant in any Limitation Year beginning after the date of
termination of employment will not be automatically adjusted.

 

(b)           Rehire.  In the case of a Participant who is rehired after a
termination of employment, the Defined Benefit Remuneration Limitation is the
greater of 100 percent of the Participant’s High Three-Year Average
Remuneration, as determined prior to the termination of employment, or 100
percent of the Participant’s High Three-Year Average Remuneration, as determined
after the termination of employment.

 

1.05         Defined Benefit Dollar Limitation.  Effective for Limitation Years
ending after December 31, 2001, the Defined Benefit Dollar Limitation is
$160,000, automatically adjusted under Code Section 415(d), effective January 1
of each year and available in the form of a straight life annuity.  In the case
of a Participant who has had a termination of employment, the Defined Benefit
Dollar Limitation applicable to the Participant in any Limitation Year beginning
after the date of termination of employment will not be automatically adjusted
pursuant to Code Section 415(d).

 

1.06         Employer means, for purposes of this Appendix, the Company and its
Affiliated Companies determined with the adjustment required by Code
Section 415(h).

 

1.07         High Three-Year Average Remuneration means the average Remuneration
for the three consecutive years of service (or, if the Participant has less than
three consecutive years of service, the Participant’s longest consecutive period
of service, including fractions of years, but not less than one year) with the
Employer that produces the highest average.  A year of service with the Employer
is the 12-consecutive month period defined below, in this Appendix.  In the case
of a Participant who is rehired by the Employer after a termination of
employment, the Participant’s High Three-Year Average Remuneration will be
calculated by excluding all years for which the Participant performs no services
for and receives no Remuneration from the Employer (the break period) and by
treating the years immediately preceding and following the break period as
consecutive.  To the extent required by applicable law, a Participant’s
Remuneration for a year of service will not include Remuneration in excess of
the limitation under Code Section 401(a)(17) that is in effect for the calendar
year in which such year of service begins.

 

1.08         Limitation Year means the calendar year.

 

1.09         Maximum Permissible Benefit means the lesser of the Defined Benefit
Dollar Limitation or the Defined Benefit Remuneration Limitation (both adjusted
where required, as provided below).

 

I-4

--------------------------------------------------------------------------------


 

(a)           Adjustment for Less Than 10 Years of Participation or Service.  If
the Participant has less than 10 years of participation in the Plan, the Defined
Benefit Dollar Limitation will be multiplied by a fraction — (i) the numerator
of which is the number of years (or part thereof, but not less than one year) of
participation in the Plan, and (ii) the denominator of which is 10.  In the case
of a Participant who has less than ten Years of Service with the Employer, the
Defined Benefit Remuneration Limitation will be multiplied by a fraction —
(i) the numerator of which is the number of Years (or part thereof, but not less
than one year) of Service with the Employer, and (ii) the denominator of which
is 10.  The Defined Benefit Dollar Limitation will be adjusted if the Annuity
Starting Date of the Participant’s benefit is before age 62 or after age 65.

 

(b)           Adjustment of Defined Benefit Dollar Limitation for Benefit
Commencement Before Age 62.

 

(1)           Plan Does Not Have Immediately Commencing Straight Life Annuity
Payable at Both Age 62 and the Age of Benefit Commencement.  If the Annuity
Starting Date for the Participant’s benefit is prior to age 62 and occurs in a
Limitation Year beginning on or after January 1, 2008, and the Plan does not
have an immediately commencing straight life annuity payable at both age 62 and
the age of benefit commencement, the Defined Benefit Dollar Limitation for the
Participant’s Annuity Starting Date is the annual amount of a benefit payable in
the form of a straight life annuity commencing at the Participant’s Annuity
Starting Date that is the actuarial equivalent of the Defined Benefit Dollar
Limitation (adjusted for years of participation less than 10, if required) with
actuarial equivalence computed using a 5 percent interest rate assumption and
the Applicable Mortality Table for the Annuity Starting Date (and expressing the
Participant’s age based on completed calendar months as of the Annuity Starting
Date).

 

(2)           Plan Has Immediately Commencing Straight Life Annuity Payable at
Both Age 62 and the Age of Benefit Commencement.  If the Annuity Starting Date
for the Participant’s benefit is prior to age 62 and occurs in a Limitation Year
beginning on or after January 1, 2008, and the Plan has an immediately
commencing straight life annuity payable at both age 62 and the age of benefit
commencement, the Defined Benefit Dollar Limitation for the Participant’s
Annuity Starting Date is the lesser of the limitation determined under paragraph
(1), immediately above, and the Defined Benefit Dollar Limitation (adjusted for
years of participation less than 10, if required) multiplied by the ratio of the
annual amount of the immediately commencing straight life annuity under the Plan
at the Participant’s Annuity Starting Date to the annual amount of the
immediately commencing straight life annuity under the Plan at age 62, both
determined without applying the limitations of this Appendix.

 

(c)           Adjustment of Defined Benefit Dollar Limitation for Benefit
Commencement After Age 65.

 

(1)           Plan Does Not Have Immediately Commencing Straight Life Annuity
Payable at Both Age 65 and the Age of Benefit Commencement.  If the Annuity
Starting Date for the Participant’s benefit is after age 65 and occurs in a
Limitation Year beginning on or after January 1, 2008, and the Plan does not
have an immediately commencing straight life annuity payable at both age 65 and
the age of benefit commencement, the Defined Benefit Dollar Limitation at the
Participant’s Annuity Starting Date is the annual amount of a benefit payable in
the form of a straight life annuity commencing at the Participant’s Annuity
Starting Date that is the actuarial equivalent of the Defined Benefit Dollar
Limitation (adjusted for years of participation less than 10, if required), with
actuarial equivalence computed using a 5 percent interest rate assumption and
the Applicable Mortality Table for that Annuity Starting Date (and expressing
the Participant’s age based on completed calendar months as of the Annuity
Starting Date).

 

I-5

--------------------------------------------------------------------------------


 

(2)           Plan Has Immediately Commencing Straight Life Annuity Payable at
Both Age 65 and the Age of Benefit Commencement.  If the Annuity Starting Date
for the Participant’s benefit is after age 65 and occurs in a Limitation Year
beginning on or after January 1, 2008, and the Plan has an immediately
commencing straight life annuity payable at both age 65 and the age of benefit
commencement, the Defined Benefit Dollar Limitation at the Participant’s Annuity
Starting Date is the lesser of the limitation determined in paragraph (1),
immediately above, and the Defined Benefit Dollar Limitation (adjusted for years
of participation less than 10, if required) multiplied by the ratio of the
annual amount of the adjusted immediately commencing straight life annuity under
the Plan at the Participant’s Annuity Starting Date to the annual amount of the
adjusted immediately commencing straight life annuity under the Plan at age 65,
both determined without applying the limitations of this Appendix.  For this
purpose, the adjusted immediately commencing straight life annuity under the
Plan at the Participant’s Annuity Starting Date is the annual amount of such
annuity payable to the Participant, computed disregarding the Participant’s
accruals after age 65 but including actuarial adjustments even if those
actuarial adjustments are used to offset accruals; and the adjusted immediately
commencing straight life annuity under the Plan at age 65 is the annual amount
of such annuity that would be payable under the Plan to a hypothetical
Participant who is age 65 and has the same accrued benefit as the Participant.

 

(d)           No Adjustment.  Notwithstanding (b) or (c) immediately above, no
adjustment will be made to the Defined Benefit Dollar Limitation to reflect the
probability of a Participant’s death between the Annuity Starting Date and age
62, or between age 65 and the Annuity Starting Date, as applicable, if benefits
are not forfeited upon the death of the Participant prior to the Annuity
Starting Date.  To the extent benefits are forfeited upon death before the
Annuity Starting Date, such an adjustment will be made.  For this purpose, no
forfeiture will be treated as occurring upon the Participant’s death if the Plan
does not charge Participants for providing a qualified preretirement survivor
annuity, as defined in Code Section 417(c) upon the Participant’s death.

 

(e)           Minimum Benefit Permitted.  Notwithstanding anything in this
Appendix to the contrary, the benefit otherwise accrued or payable to a
Participant under this Plan will be deemed not to exceed the Maximum Permissible
Benefit if:

 

(1)           $10,000.  The retirement benefits payable for a Limitation Year
under any form of benefit with respect to such Participant under this Plan and
under all other defined benefit plans (without regard to whether a plan has been
terminated) ever maintained by the Employer do not exceed $10,000 multiplied by
a fraction — (I) the numerator of which is the Participant’s number of Years (or
part thereof, but not less than one year) of Service (not to exceed 10) with the
Employer, and (II) the denominator of which is 10; and

 

(2)           No Defined Contribution Plan.  The Employer (or a Previous
Employer) has not at any time maintained a defined contribution plan in which
the Participant participated (for this purpose, mandatory Employee Contributions
under a defined benefit plan, individual medical accounts under § Code
Section 401(h), and accounts for postretirement medical benefits established
under § 419A(d)(1) are not considered a separate defined contribution plan).

 

I-6

--------------------------------------------------------------------------------


 

1.10         Previous Employer.  For purposes of this Appendix, if the Employer
maintains a plan that provides a benefit the Participant accrued while
performing services for a former Employer, the former Employer is a Previous
Employer with respect to the Participant in the plan.  A former entity that
antedates the Employer is also a Previous Employer with respect to a Participant
if, under the facts and circumstances, the Employer constitutes a continuation
of all or a portion of the trade or business of the former entity.

 

1.11         Year of Participation.  The Participant will be credited with a
Year of Participation (computed to fractional parts of a year) for each accrual
computation period for which the following conditions are met:  (1) the
Participant is credited with at least the number of hours of service (or period
of service) for benefit accrual purposes, required under the terms of the plan
in order to accrue a benefit for the accrual computation period, and (2) the
Participant is included as a Participant under the eligibility provisions of the
plan for at least one day of the accrual computation period.  If these two
conditions are met, the portion of a year of participation credited to the
Participant will equal the amount of benefit accrual service credited to the
Participant for such accrual computation period.  A Participant who is
permanently and totally disabled within the meaning of Code
Section 415(c)(3)(C)(i) for an accrual computation period will receive a Year of
Participation with respect to that period.  In no event will more than one Year
of Participation be credited for any 12-month period.

 

1.12         Year of Service.  For purposes of determining a Participant’s High
Three-Year Average Remuneration, the Participant will be credited with a Year of
Service (computed to fractional parts of a year) for each accrual computation
period for which the Participant is credited with at least the number of hours
of service (or period of service) for benefit accrual purposes, required under
the terms of the Plan in order to accrue a benefit for the accrual computation
period, taking into account only service with the Employer or a Previous
Employer.

 

I-7

--------------------------------------------------------------------------------


 

APPENDIX II

 

DISTRIBUTION PROVISIONS

 

2.01         Incorporation by Reference of 401(a)(9) Regulations.  Distributions
from the Plan will be made in accordance with Regulations (currently including
1.401(a)(9)-1 through 1.401(a)(9)-9) under Code Section 401(a)(9), which include
the minimum distribution incidental benefit requirement of Code
Section 401(a)(9)(G)The provisions of this Appendix override any distribution
options in the Plan that are inconsistent with Code Section 401(a)(9).

 

2.02         401(a)(9) Deferral Limitations for Participants.  Notwithstanding
anything to the contrary in this Plan, a Participant may not defer commencement
of his or her benefits past his or her Required Beginning Date.  A Participant’s
Required Beginning Date is April 1 of the calendar year following the later of
(i) the calendar year in which the Participant attains age 70-1/2, or (ii) the
calendar year in which the Participant has a severance from employment with all
Affiliated Companies; provided, however, that the Required Beginning Date of a
Participant who is a 5% owner will be determined without regard to clause (ii).

 

2.03         Time and Manner of Distribution.

 

(a)           Payment Period.  As of the first Distribution Calendar Year
(defined below), distributions, if not made in a single sum, will be made over
one of the following periods (or a combination thereof):  (1) the life of the
Participant, (2) the life of the Participant and a Designated Beneficiary
(defined below), (3) a period certain not extending beyond the life expectancy
of the Participant, or (4) a period certain not extending beyond the joint and
last survivor expectancy of the Participant and a Designated Beneficiary.  If a
Participant dies after distributions begin (as described below), the remaining
portion of that Participant’s benefit will continue to be distributed at least
as rapidly as under the method of distribution in effect before the
Participant’s death.

 

(b)           Death of Participant Before Distributions Begin.  If the
Participant dies before distributions begin, the Participant’s entire interest
will be distributed, or begin to be distributed, no later than as follows:

 

(1)           Spouse is Sole Beneficiary.  If the Participant’s surviving Spouse
is the Participant’s sole Designated Beneficiary, then, except as provided in
the Plan, distributions to the surviving Spouse will begin by December 31 of the
calendar year immediately following the calendar year in which the Participant
died, or by December 31 of the calendar year in which the Participant would have
attained age 70-1/2, if later.  If the surviving Spouse is eligible to receive a
single sum cash payment, the surviving Spouse must make this election by the
earlier of the date that payments are required to begin under the preceding
sentence or December 31 of the calendar year that contains the fifth anniversary
of the Participant’s death.

 

(2)           Spouse is not Sole Beneficiary.  If the Participant’s surviving
Spouse is not the Participant’s sole Designated Beneficiary, then, except as
provided in the Plan, distributions to the Designated Beneficiary will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died unless the Designated Beneficiary properly elects,
before the date that annuity payments are to begin, to receive a single sum cash
payment.

 

II-1

--------------------------------------------------------------------------------


 

(3)           No Designated Beneficiary.  If there is no Designated Beneficiary
as of September 30 of the calendar year following the calendar year of the
Participant’s death, the Participant’s entire interest (if any) will be
distributed by December 31 of the calendar year containing the fifth anniversary
of the Participant’s death.

 

(4)           Death of  Spouse.  If the Participant’s surviving Spouse is the
Participant’s sole Designated Beneficiary and the surviving Spouse dies after
the Participant but before distributions to the surviving Spouse are required to
begin, this Section 2.03(b) other than 2.03(b)(1), will apply as if the
surviving Spouse were the Participant.

 

For purposes of this Section 2.03 and Section 2.05, unless 2.03(b)(4) applies,
distributions are considered to begin on the Participant’s Required Beginning
Date.  If Section 2.03(b)(4) applies, distributions are considered to begin on
the date distributions are required to begin to the surviving Spouse under
Section 2.03(b)(1)).  If annuity payments irrevocably commence to the
Participant before the Participant’s Required Beginning Date (or to the
Participant’s surviving Spouse before the date distributions are required to
begin to the surviving Spouse under Section 2.03(b)(1)), the date distributions
are considered to begin is the date distributions actually commence.  In any
event, if a Spouse or a non-Spouse Beneficiary elects a single sum cash payment,
that cash payment must be made before December 31 of the calendar year that
contains the fifth anniversary of the Participant’s death.

 

2.04         Requirements For Joint Life Annuities Where the Beneficiary Is Not
the Participant’s Spouse.  If the Participant’s interest is being distributed in
the form of a Joint and Survivor Annuity for the joint lives of the Participant
and a non-Spouse Beneficiary, annuity payments to be made on or after the
Participant’s Required Beginning Date to the Designated Beneficiary after the
Participant’s death must not at any time exceed the applicable percentage of the
annuity payment for such period that would have been payable to the Participant
using the table set forth in Regulation 1.401(a)(9)-6, Q&A 2(c)(2), in the
manner described in Q&A 2(c)(1), to determine the applicable percentage.

 

2.05         Definitions.

 

(a)           Designated Beneficiary.  The individual who is designated as the
Beneficiary and is the Designated Beneficiary under Code Section 401(a)(9) and
applicable Regulations.

 

(b)           Distribution Calendar Year.  A calendar year for which a minimum
distribution is required.  For distributions beginning before the Participant’s
death, the first Distribution Calendar Year is the calendar year immediately
preceding the calendar year that contains the Participant’s Required Beginning
Date.  For distributions beginning after the Participant’s death, the first
Distribution Calendar Year is the calendar year in which distributions are
required to begin pursuant to Section 2.03(b).

 

II-2

--------------------------------------------------------------------------------


 

(c)           Life Expectancy.  Life expectancy means life expectancy as
computed by use of the Single Life Table in Regulation 1.401(a)(9)-9, Q&A-1.

 

(d)           Required Beginning Date.  The date specified in Section 3.15(b) of
the Plan.

 

2.06         TEFRA 242(b) Election.  If a Participant made a written election,
prior to January 1, 1984, to defer commencement of his or her distribution in a
manner consistent with the Tax Equity and Fiscal Responsibility Act of 1982,
such an election will be honored.

 

2.07         Limitation of Benefits for 25 Highest Paid Employees.  To the
extent required by law, benefits paid from this Plan to the 25 highest paid
Employees are subject to the provisions of Regulation 1.401(a)(4)-5(b).

 

2.08         Annuity Contracts.  Annuity contracts purchased and distributed
under the Plan shall satisfy requirements of the Retirement Equity Act.

 

2.09         Timing.  Subject to Regulation 1.411(a)-11(c)(7) and the provisions
of this Plan, benefits to a Participant shall become distributable no later than
60 days after the last to occur of (a) the last day of the Plan Year in which
the Participant attains age 65, (b) the last day of the Plan Year in which the
Participant separates from employment with all Affiliated Companies, or (c) the
10th anniversary of the last day of the Plan Year in which the Participant
commenced participation in the Plan.

 

2.10         Small Benefits.  Since July 1, 2000, no mandatory distributions
within the meaning of Q&A 2 of IRS Notice 2005-5 have been, or will be, paid
from this frozen Plan because all remaining Plan benefits exceed $5,000.

 

II-3

--------------------------------------------------------------------------------


 

APPENDIX III

 

TOP HEAVY PROVISIONS

 

If the Plan became top heavy, certain Employees would receive vesting credit and
benefits as described in this Appendix.

 

3.01         Definitions.  For purposes of this Appendix:

 

(a)           “Determination Date” means, in the case of the first Plan Year,
the last day of that Plan Year or, in the case of any other Plan Year, the last
day of the preceding Plan Year.  When more than one plan is aggregated, the
determination of whether the plans are Top-Heavy will be made at a time
consistent with Regulations.

 

(b)           “Employer” includes the Company and its Affiliated Companies.

 

(c)           “Key Employee” means any Employee or former Employee who at any
time during the Plan Year containing the Determination Date was either:  (1) an
officer having annual Remuneration greater than $130,000 (as adjusted under Code
§416(i)); (2) a 5% owner of the Employer; or (3) a 1% owner of the Employer
having annual Remuneration of more than $150,000.

 

For purposes of this definition, no more than 50 Employees (or, if less than 50,
either 3 Employees or 10% of all Employees, whichever is greater) shall be
treated as officers.  For purposes of determining the number of officers taken
into account, Employees described in Code Section 414(q)(8) are excluded.  In
addition, for purposes of determining ownership percentages, the constructive
ownership rules of Code Section 318 shall apply as provided by Code
Section 416(i)(1)(B).  If 2 Employees have the same interest in the Employer,
the Employee having greater annual Remuneration from the Employer will be
treated as having a larger interest.  For purposes of determining 5% and 1%
owners, neither the aggregation rules nor the rules of subsections (b), (c), and
(m) of Code Section 414 apply.  Inherited benefits will retain the character of
the benefits of the Employee who performed services for the Employer.

 

(d)           “Non-Key Employee” means any Employee who is not a Key Employee.

 

(e)           “Permissive Aggregation Group” means any other plans that the
Employer in its discretion, elects to aggregate with the Required Aggregation
Group; provided that the resulting group of plans satisfies Code Sections
401(a)(4) and 410.

 

(f)            “Required Aggregation Group” means (i) each plan of the Employer
in which a Key Employee participates (regardless of whether the Plan has
terminated), and (ii) each other plan of the Employer which enables any plan
described in clause (i) to meet the requirements of Code Sections 401(a)(4) or
410.

 

(g)           “Top-Heavy” means a plan in which, as of the Determination Date,
the Top-Heavy Ratio exceeds 60%.

 

III-1

--------------------------------------------------------------------------------


 

(h)           “Top-Heavy Ratio” means for the Plan or the Required Aggregation
Group or Permissive Aggregation Group, as applicable, the fraction, the
numerator of which is the sum of the account balances under the aggregated
defined contribution plans of all Key Employees as of the Determination Date,
including any part of any account balance distributed in the 1-year period
ending on the Determination Date, and the present value of accrued benefits,
including any part of any accrued benefit distributed in the 1-year period
ending on the Determination Date, under the aggregated defined benefit plans of
all Key Employees as of the Determination Date, and the denominator of which is
the sum of all account balances, including any part of any account balance
distributed in the 1-year period ending on the Determination Date, under the
aggregated defined contribution plans for all Participants and the present value
of accrued benefits under the defined benefit plans, including any part of any
accrued benefit distributed in the 1-year period ending on the Determination
Date, for all Participants as of the Determination Date.  If a distribution was
made for a reason other than separation from service, death, or disability,
“5-year period” is substituted for “1-year period” in this paragraph.

 

(1)           The accrued benefit of a Participant other than a Key Employee
shall be determined under the method, if any, that uniformly applies for accrual
purposes under all defined benefit plans maintained by the Employer, or if no
such method exists, as if such benefit accrued not more rapidly than the slowest
accrual rate permitted under the fractional rule of Code Section 411(b)(1)(C).

 

(2)           The accrued benefit for a defined contribution plan will be
determined on the most recent valuation date within a 12-month period ending on
the Determination Date.  The accrued benefit for a defined benefit plan will be
determined on the valuation date used for computing plan costs for minimum
funding.

 

(3)           No accrued benefit for any Participant or Beneficiary will be
taken into account for purposes of calculating the Top-Heavy Ratio with respect
to a Participant who is not a Key Employee with respect to the Plan Year in
question, but who was a Key Employee with respect to a prior Plan Year, or an
Employee who has performed no services for any Affiliated Company within the
1-year period ending with the Determination Date, unless that Employee is
reemployed after such 1-year period.

 

3.02         Minimum Benefit Requirement.  To the extent required by Code
Section 416, in any Plan Year in which the Plan is Top-Heavy, non-key employees
who are covered by this Plan and also covered by a defined contribution plan
sponsored by the Employer will receive at least a 5% minimum contribution under
the defined contribution plan.

 

3.03         Minimum Vesting Requirements.  All participants are 100% vested.

 

III-2

--------------------------------------------------------------------------------
